Exhibit 10.1

 

Execution Version

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”) dated as of
August 18, 2015 by and among

 

CITI TRENDS, INC., a corporation organized under the laws of the State of
Delaware, (the “Borrower”);

 

The FACILITY GUARANTORS party hereto; and

 

BANK OF AMERICA, N.A., a national banking association, having a place of
business at 100 Federal Street, Boston, Massachusetts 02110, (the “Lender”)

 

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

 

W I T N E S S E T H:

 

WHEREAS, the Loan Parties and the Lender have entered into a certain Credit
Agreement dated as of October 27, 2011 (the “Credit Agreement”); and

 

WHEREAS, the Loan Parties and the Lender have agreed to amend the Credit
Agreement as set forth herein.

 

NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained, the parties hereto hereby agree as follows:

 

1.                                      Incorporation of Terms and Conditions of
Credit Agreement.   All of the terms and conditions of the Credit Agreement
(including, without limitation, all definitions set forth therein) are
specifically incorporated herein by reference.  All capitalized terms not
otherwise defined herein shall have the same meaning as in the Credit Agreement,
as applicable.

 

2.                                      Representations and Warranties.  Each
Loan Party hereby represents and warrants that after giving effect to this First
Amendment, (i) no Default or Event of Default exists under the Credit Agreement
or under any other Loan Document, and (ii) all representations and warranties
contained in the Credit Agreement and in the other Loan Documents are true and
correct in all material respects (except in the case of any representation and
warranty qualified by “materiality” or “Material Adverse Effect”, which is true
and correct in all respects) as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date.

 

1

--------------------------------------------------------------------------------


 

3.                                      Ratification of Loan Documents.

 

a.                                      The Credit Agreement, as hereby amended,
and all other Loan Documents,  including, without limitation, the documents,
instruments and agreements listed on Schedule I hereto, are hereby ratified and
re-affirmed in all respects and shall continue in full force and effect.

 

b.                                      Without limiting the foregoing, each of
the Loan Parties hereby acknowledges, confirms and agrees that any and all
Collateral previously pledged to the Lender pursuant to the Loan Documents shall
continue to secure all Obligations of the Loan Parties at any time outstanding,
as such Obligations have been, and may hereafter be, amended, restated,
supplemented, increased or otherwise modified from time to time.

 

4.                                      Amendment to Credit Agreement.

 

Composite Credit Agreement.  The Credit Agreement is hereby amended in its
entirety to reflect the modifications identified in the document annexed hereto
as Annex A.

 

5.                                      Conditions to Effectiveness.  This First
Amendment shall not be effective (the “First Amendment Effective Date”) until
each of the following conditions precedent has been fulfilled (or waived) to the
reasonable satisfaction of the Lender:

 

a.                                      This First Amendment shall have been
duly executed and delivered by the Loan Parties and the Lender.

 

b.                                      All action on the part of the Loan
Parties necessary for the valid execution, delivery and performance by the Loan
Parties of this First Amendment shall have been duly and effectively taken.  The
Lender shall have received such customary corporate resolutions, certificates
and other customary corporate documents as the Lender shall reasonably request.

 

c.                                       The Lender shall have received
customary opinions of counsel to the Loan Parties.

 

d.                                      After giving effect to this First
Amendment, no Default or Event of Default shall have occurred and be continuing.

 

e.                                       After giving effect to this Amendment,
Availability shall be not less than $25,000,000.

 

f.                                        No event shall have occurred after
January 31, 2015 that could reasonably be expected to have a Material Adverse
Effect on the Loan Parties, taken as a whole.

 

2

--------------------------------------------------------------------------------


 

g.                                       The Loan Parties shall have paid to the
Lender the fees set forth in that certain Amendment Fee Letter dated as of the
date hereof between the Loan Parties and the Lender, and shall have reimbursed
the Lender for all reasonable costs and expenses, including, reasonable
attorneys’ fees, in connection with or relating to this First Amendment.

 

6.                                      Binding Effect.  The terms and
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their heirs, representatives, successors and assigns.

 

7.                                      Multiple Counterparts; Effectiveness.  
This First Amendment may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. 
Delivery of any executed counterpart of a signature page of this First Amendment
by telecopy, pdf or other electronic transmission shall be as effective as
delivery of a manually executed counterpart of this First Amendment.

 

8.                                      Governing Law.  THIS FIRST AMENDMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT
INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this First Amendment has been duly executed and delivered by
each of the parties hereto as of the date first above written.

 

 

CITI TRENDS, INC., as Borrower

 

 

 

 

 

 

By:

/s/ Bruce D. Smith

 

Name:

Bruce D. Smith

 

Title:

Chief Operating Officer and Chief Financial Officer

 

 

 

 

 

 

 

CITI TRENDS MARKETING SOLUTIONS, INC., as a Facility Guarantor

 

 

 

 

 

 

 

By:

/s/ Bruce D. Smith

 

Name:

Bruce D. Smith

 

Title:

President

 

Signature Page to First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

 

 

 

By:

/s/ Matthew Potter

 

Name:

Matthew Potter

 

Title:

Vice President

 

Signature Page to First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

Annex A

 

Amended and Restated Credit Agreement

 

[See Attached]

 

--------------------------------------------------------------------------------


 

 

 

CREDIT AGREEMENT

 

Dated as of October 27, 2011

 

among

 

CITI TRENDS, INC.,
as the Borrower

 

THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,
as the Guarantors

 

and

 

BANK OF AMERICA, N.A.,
as the Lender

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

 

1

 

 

 

1.01

Defined Terms

 

1

1.02

Other Interpretive Provisions

 

42

1.03

Accounting Terms

 

43

1.04

Rounding

 

44

1.05

Times of Day

 

44

1.06

Letter of Credit Amounts

 

44

1.07

Currency Equivalents Generally

 

44

 

 

 

 

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

 

44

 

 

 

2.01

Committed Loans; Reserves

 

44

2.02

Committed Borrowings, Conversions and Continuations of Committed Loans

 

45

2.03

Letters of Credit

 

47

2.04

Prepayments

 

53

2.05

Termination or Reduction of Commitments

 

54

2.06

Repayment of Obligations

 

55

2.07

Interest

 

55

2.08

Fees

 

55

2.09

Computation of Interest and Fees

 

56

2.10

Evidence of Debt

 

56

2.11

Payments Generally; Lender’s Clawback

 

56

2.12

Increase in Commitments

 

57

 

 

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

 

58

 

 

 

3.01

Taxes

 

58

3.02

Illegality

 

59

3.03

Inability to Determine Rates

 

59

3.04

Increased Costs; Reserves on LIBOR Rate Loans

 

60

3.05

Compensation for Losses

 

61

3.06

Survival

 

62

 

 

 

 

ARTICLE IV CONDITIONS PRECEDENT TO CLOSING AND CREDIT EXTENSIONS

 

62

 

 

 

4.01

Conditions to Closing

 

62

4.02

Conditions to all Credit Extensions

 

65

 

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

 

66

 

 

 

5.01

Existence, Qualification and Power

 

66

5.02

Authorization; No Contravention

 

66

5.03

Governmental Authorization; Other Consents

 

66

5.04

Binding Effect

 

66

 

1

--------------------------------------------------------------------------------


 

5.05

Financial Statements; No Material Adverse Effect

 

67

5.06

Litigation

 

67

5.07

No Default

 

68

5.08

Ownership of Property; Liens

 

68

5.09

Environmental Compliance

 

68

5.10

Insurance

 

69

5.11

Taxes

 

69

5.12

ERISA Compliance

 

70

5.13

Subsidiaries; Equity Interests

 

70

5.14

Margin Regulations; Investment Company Act

 

71

5.15

Disclosure

 

71

5.16

Compliance with Laws

 

71

5.17

Intellectual Property; Licenses, Etc.

 

71

5.18

Labor Matters

 

72

5.19

Security Documents

 

72

5.20

Solvency

 

73

5.21

Deposit Accounts; Credit Card Arrangements

 

73

5.22

Brokers

 

73

5.23

Trade Relations

 

73

5.24

Material Contracts

 

73

5.25

Casualty

 

73

 

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

 

74

 

 

 

6.01

Financial Statements

 

74

6.02

Certificates; Other Information

 

75

6.03

Notices

 

77

6.04

Payment of Obligations

 

78

6.05

Preservation of Existence, Etc.

 

78

6.06

Maintenance of Properties

 

78

6.07

Maintenance of Insurance

 

79

6.08

Compliance with Laws

 

80

6.09

Books and Records; Accountants

 

80

6.10

Inspection Rights

 

81

6.11

Additional Loan Parties

 

82

6.12

Cash Management

 

82

6.13

Information Regarding the Collateral

 

83

6.14

Physical Inventories

 

84

6.15

Environmental Laws

 

85

6.16

Further Assurances

 

85

6.17

Compliance with Terms of Leaseholds

 

85

6.18

Material Contracts

 

85

 

 

 

 

ARTICLE VII NEGATIVE COVENANTS

 

86

 

 

 

7.01

Liens

 

86

7.02

Investments

 

86

7.03

Indebtedness; Disqualified Stock; Equity Issuances

 

86

7.04

Fundamental Changes

 

86

 

2

--------------------------------------------------------------------------------


 

7.05

Dispositions

 

87

7.06

Restricted Payments

 

87

7.07

Prepayments of Indebtedness

 

87

7.08

Change in Nature of Business

 

88

7.09

Transactions with Affiliates

 

88

7.10

Burdensome Agreements

 

88

7.11

Use of Proceeds

 

88

7.12

Amendment of Material Documents

 

89

7.13

Fiscal Year

 

89

7.14

Deposit Accounts; Credit Card Processors

 

89

7.15

Financial Covenants

 

89

 

 

 

 

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

 

89

 

 

 

8.01

Events of Default

 

89

8.02

Remedies Upon Event of Default

 

93

8.03

Application of Funds

 

93

 

 

 

 

ARTICLE IX MISCELLANEOUS

 

94

 

 

 

9.01

Amendments, Etc.

 

94

9.02

Notices; Effectiveness; Electronic Communications

 

95

9.03

No Waiver; Cumulative Remedies

 

96

9.04

Expenses; Indemnity; Damage Waiver

 

96

9.05

Payments Set Aside

 

98

9.06

Successors and Assigns

 

98

9.07

Treatment of Certain Information; Confidentiality

 

99

9.08

Right of Setoff

 

100

9.09

Interest Rate Limitation

 

101

9.10

Counterparts; Integration; Effectiveness

 

101

9.11

Survival

 

101

9.12

Severability

 

102

9.13

Governing Law; Jurisdiction; Etc.

 

102

9.14

Waiver of Jury Trial

 

103

9.15

No Advisory or Fiduciary Responsibility

 

103

9.16

USA PATRIOT Act Notice

 

104

9.17

Foreign Asset Control Regulations

 

104

9.18

Time of the Essence

 

104

9.19

Press Releases

 

105

9.20

Additional Waivers

 

105

9.21

No Strict Construction

 

107

9.22

Attachments

 

107

 

 

 

 

SIGNATURES

 

S-1

 

3

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 6.02 – Financial and Collateral Reporting

Schedule 9.02 – Lender’s Office; Certain Addresses for Notices

 

EXHIBITS

 

 

 

Form of

 

 

 

A

 

Committed Loan Notice

B

 

Revolving Note

C

 

Compliance Certificate

D

 

Assignment and Assumption

E

 

Borrowing Base Certificate

 

4

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of October 27, 2011,
among CITI TRENDS, INC., a Delaware corporation (the “Borrower”), the Guarantors
parties hereto, and BANK OF AMERICA, N.A., as Lender (the “Lender”);

 

The Borrower has requested that the Lender provide a revolving credit facility,
and the Lender has indicated its willingness to lend and the L/C Issuer has
indicated its willingness to issue Letters of Credit, in each case on the terms
and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01 Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:

 

“Accelerated Borrowing Base Delivery Event” means either (i) the occurrence and
continuance of any Event of Default, or (ii) the failure of the Borrower to
maintain Availability at least equal to twenty percent (20%) of the Loan Cap. 
For purposes of this Agreement, the occurrence of an Accelerated Borrowing Base
Delivery Event shall be deemed continuing (i) so long as such Event of Default
has not been waived, and/or (ii) if the Accelerated Borrowing Base Delivery
Event arises as a result of the Borrower’s failure to achieve Availability as
required hereunder, until Availability has exceeded twenty percent (20%) of the
Loan Cap for sixty (60) consecutive calendar days, in which case an Accelerated
Borrowing Base Delivery Event shall no longer be deemed to be continuing for
purposes of this Agreement. The termination of an Accelerated Borrowing Base
Delivery Event as provided herein shall in no way limit, waive or delay the
occurrence of a subsequent Accelerated Borrowing Base Delivery Event in the
event that the conditions set forth in this definition again arise.

 

“Acceptable Credit Card Issuer” means any major credit or debit card issuer
approved by the Lender (including, but not limited to, Visa, MasterCard,
Discover and American Express).

 

“ACH” means automated clearing house transfers.

 

“Accommodation Payment” as defined in Section 9.20(d).

 

“Account” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, or
(c) arising out of the use of a credit or charge card or information contained
on or for use with the card.

 

“Acquisition” means, with respect to any Person (a) a purchase of a Controlling
interest in, the Equity Interests of any other Person, (b) a purchase or other
acquisition of all or

 

1

--------------------------------------------------------------------------------


 

substantially all of the assets or properties of, another Person or of any
business unit of another Person, (c) any merger or consolidation of such Person
with any other Person or other transaction or series of transactions resulting
in the acquisition of all or substantially all of the assets, or a Controlling
interest in the Equity Interests, of such other Person, or (d) any acquisition
of any Store locations of any Person, in each case in any transaction or group
of transactions which are part of a common plan.

 

“Act” shall have the meaning provided in Section 9.16.

 

“Adjusted LIBOR Rate” means, with respect to any LIBOR Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next one-sixteenth of one percent (1%)) equal to the LIBOR Rate for such
Interest Period multiplied by the Statutory Reserve Rate.  The Adjusted LIBOR
Rate will be adjusted automatically as to all LIBOR Borrowings then outstanding
as of the effective date of any change in the Statutory Reserve Rate.

 

“Adjustment Date” means the first day of each Fiscal Quarter, commencing
November 1, 2015.

 

“Affiliate” means, with respect to any Person, (i) another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified, (ii) any director,
officer, managing member, partner, trustee, or beneficiary of that Person,
(iii) any other Person directly or indirectly holding ten percent (10%) or more
of any class of the Equity Interests of that Person, and (iv) any other Person
ten percent (10%) or more of any class of whose Equity Interests is held
directly or indirectly by that Person.

 

“Agreement” means this Credit Agreement.

 

“Allocable Amount” has the meaning specified in Section 9.20(d).

 

“Applicable Margin” means:

 

(a)                                 From and after the Effective Date until the
first Adjustment Date, the percentages set forth in Level I of the pricing grid
below; and

 

(b)                                 From and after the first Adjustment Date and
on each Adjustment Date thereafter, the Applicable Margin shall be determined
from the following pricing grid based upon the Average Daily Availability for
the Fiscal Quarter most recently ended immediately preceding such Adjustment
Date; provided that notwithstanding anything to the contrary set forth herein,
upon the occurrence of an Event of Default, the Lender may immediately increase
the Applicable Margin to that set forth in Level II (even if the Average Daily
Availability requirements for a different Level have been met) and interest
shall accrue at the Default Rate; provided further if any Borrowing Base
Certificates are at any time restated or otherwise revised (including as a
result of an audit) or if the information set forth in such financial statements
or any Borrowing Base Certificates otherwise proves to be false or incorrect
such that the Applicable Margin would have been higher than was otherwise in
effect during any period, without constituting a waiver of any Default or Event
of Default arising as a result thereof, interest due under this

 

2

--------------------------------------------------------------------------------


 

Agreement shall be immediately recalculated at such higher rate for any
applicable periods and shall be due and payable on demand.

 

Level

 

Average
Daily
Availability

 

LIBOR
Margin

 

Base Rate
Margin

 

I

 

Greater than or equal to $25,000,000

 

1.25

%

0.25

%

II

 

Less than $25,000,000

 

1.50

%

0.50

%

 

“Applicable Rate” means (i) with respect to each Commercial Letter of Credit
issued hereunder, one percent (1.00%) and (ii) with respect to each Standby
Letter of Credit issued hereunder, a per annum rate equal to the Applicable
Margin for Loans which are LIBOR Rate Loans.

 

“Appraisal Percentage” means ninety percent (90%).

 

“Appraised Value” means (a) with respect to Eligible Inventory, the appraised
orderly liquidation value, net of costs and expenses to be incurred in
connection with any such liquidation, which value is expressed as a percentage
of Cost of Eligible Inventory as set forth in the inventory stock ledger of the
Borrower, which value shall be determined from time to time by the most recent
appraisal undertaken by an independent appraiser engaged by the Lender.

 

“Approved Fund” means any Fund that is administered or managed by (a) the
Lender, (b) an Affiliate of the Lender (c) an entity or an Affiliate of an
entity that administers or manages the Lender, or (d) the same investment
advisor or an advisor under common control with the Lender, Affiliate or
advisor, as applicable.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by
the Lender and an Eligible Assignee (with the consent of any party whose consent
is required by Section 9.06(b)), and accepted by the Lender, in substantially
the form of Exhibit D or any other form approved by the Lender.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a

 

3

--------------------------------------------------------------------------------


 

balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease, agreement or instrument were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the Fiscal Year ended January 29, 2011,
and the related consolidated statements of income or operations, Shareholders’
Equity and cash flows for such Fiscal Year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Auto-Extension Letter of Credit” shall have the meaning specified in
Section 2.03(b)(iii).

 

“Availability” means, as of any date of determination thereof by the Lender, the
result, if a positive number, of:

 

(a)                                 the Loan Cap

 

minus

 

(b)                              the Total Outstandings.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Commitments pursuant to Section 2.05, and (c) the date of termination of the
commitment of the Lender to make Loans and of the obligation of the L/C Issuer
to make L/C Credit Extensions pursuant to Section 8.02.

 

“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Lender from time to time reasonably determines as being
appropriate (a) to reflect the impediments to the Lender’s ability to realize
upon the Collateral, (b) to reflect claims and liabilities that the Lender
determines will need to be satisfied in connection with the realization upon the
Collateral, (c) to reflect criteria, events, conditions, contingencies or risks
which adversely affect any component of the Borrowing Base, or the assets,
business, financial performance or financial condition of any Loan Party, or
(d) to reflect that a Default or an Event of Default then exists. Without
limiting the generality of the foregoing, Availability Reserves may include, but
are not limited to, as the Lender reasonably determines, reserves based on:
(i) rent; (ii) customs duties, and other costs to release Inventory which is
being imported into the United States; (iii) outstanding Taxes and other
governmental charges, including, without limitation, ad valorem, real estate,
personal property, sales, claims of the PBGC and other Taxes which may have
priority over the interests of the Lender in the Collateral; (iv) salaries,
wages and benefits due to employees of the Borrower, (v) Customer Credit
Liabilities; (vi) customer deposits; (viii) reserves for reasonably anticipated
changes in the Appraised Value of Eligible Inventory between appraisals;
(viii) warehousemen’s or bailee’s charges and other Permitted Encumbrances which
may have priority over the interests of the Lender in the Collateral;
(ix) amounts due to vendors on account of consigned goods, if any (x) Cash
Management Reserves,  (xi) Bank Product Reserves, and (xii) royalties payable in
respect of licensed merchandise.

 

“Average Daily Availability” means, for any Fiscal Quarter, an amount equal to
the sum of Availability for each day of such Fiscal Quarter divided by the
actual number of days in such

 

4

--------------------------------------------------------------------------------


 

Fiscal Quarter, as determined by the Lender, which determination shall be
conclusive absent manifest error.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bank Products” means any services of facilities provided to any Loan Party by
the Lender or any of its Affiliates, including, without limitation, on account
of (a) Swap Contracts, (b) purchase cards, (c) leasing, (d) factoring, and
(e) supply chain finance services (including, without limitation, trade payable
services and supplier accounts receivable purchases), but excluding Cash
Management Services.

 

“Bank Product Reserves” means such reserves as the Lender from time to time
determine in its discretion as being appropriate to reflect the liabilities and
obligations of the Loan Parties with respect to Bank Products then provided or
outstanding.

 

“Banker’s Acceptance” means a time draft or bill of exchange or other deferred
payment obligation relating to a Commercial Letter of Credit which has been
accepted by the Issuing Lender.

 

“Base Rate”  means for any day a fluctuating rate per annum equal to the highest
of (a) the rate of interest in effect for such day as publicly announced from
time to time by Bank of America as its “prime rate”; (b) the Federal Funds Rate
for such day, plus one-half of one percent (0.50%); and (c) the LIBOR Rate for a
one (1) month interest period as determined on such day, plus one percent
(1.0%).  The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in Bank of America’s prime rate, the Federal Funds Rate or the LIBOR Rate,
respectively, shall take effect at the opening of business on the day specified
in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Blocked Account” has the meaning provided in Section 6.12(a)(ii).

 

“Blocked Account Agreement” means with respect to an account established by a
Loan Party, an agreement, in form and substance satisfactory to the Lender,
establishing control (as defined in the UCC) of such account by the Lender and
whereby the bank maintaining such account agrees, upon the occurrence and during
the continuance of a Cash Dominion Event, to comply only with the instructions
originated by the Lender without the further consent of any Loan Party.

 

“Blocked Account Bank” means each bank with whom deposit accounts are maintained
in which any funds of any of the Loan Parties from one or more DDAs are
concentrated and with whom a Blocked Account Agreement has been, or is required
to be, executed in accordance with the terms hereof.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

5

--------------------------------------------------------------------------------


 

“Borrowing Base” means, at any time of calculation, an amount equal to:

 

(a)                                 the face amount of Eligible Credit Card
Receivables multiplied by the Credit Card Advance Rate;

 

plus

 

(b)                                 (i) until the Lender completes an inventory
appraisal, the Cost of Eligible Inventory, net of Inventory Reserves, multiplied
by the Inventory Advance Rate, and (ii) after the Lender completes an inventory
appraisal, the Cost of Eligible Inventory, net of Inventory Reserves, multiplied
by the product of Appraisal Percentage multiplied by the Appraised Value of
Eligible Inventory;

 

minus

 

(g)                                  the then amount of all Availability
Reserves.

 

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit E hereto (with such changes therein as may be required by the Lender to
reflect the components of and reserves against the Borrowing Base as provided
for hereunder from time to time), executed and certified as accurate and
complete by a Responsible Officer of the Borrower which shall include
appropriate exhibits, schedules, supporting documentation, and additional
reports as reasonably requested by the Lender.

 

“Business” means the operation of a retail business with stores and other sales
channels, which offers for sale urban fashion apparel, footwear, intimate
apparel, accessories and home decor items, and ancillary businesses related
thereto.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Lender’s Office is located and, if such day
relates to any LIBOR Rate Loan, means any such day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank market.

 

“Capital Expenditures” means, with respect to any Person for any period, (a) all
expenditures made (whether made in the form of cash or other property) or costs
incurred for the acquisition or improvement of fixed or capital assets of such
Person (excluding normal replacements and maintenance which are properly charged
to current operations), in each case that are (or should be) set forth as
capital expenditures in a Consolidated statement of cash flows of such Person
for such period, in each case prepared in accordance with GAAP, and (b) Capital
Lease Obligations incurred by a Person during such period.

 

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

6

--------------------------------------------------------------------------------


 

“Cash Collateral Account” means a non-interest bearing account established by
one or more of the Loan Parties with Bank of America, and in the name of, the
Lender (or as the Lender shall otherwise direct) and under the sole and
exclusive dominion and control of the Lender, in which deposits are required to
be made in accordance with Section 2.03(f) or 8.02(c).

 

“Cash Collateralize” has the meaning specified in Section 2.03(f). Derivatives
of such term have corresponding meanings.

 

“Cash Dominion Event” means either (i) the occurrence and continuance of any
Event of Default, or (ii) the failure of the Borrower at any time to maintain
Availability of at least twelve and one-half percent (12.5%) of the Loan Cap. 
For purposes of this Agreement, the occurrence of a Cash Dominion Event shall be
deemed continuing (i) so long as such Event of Default has not been waived,
and/or (ii) if the Cash Dominion Event arises as a result of the Borrower’s
failure to achieve Availability as required hereunder, until Availability has
exceeded twelve and one-half percent (12.5%) of the Loan Cap for sixty (60)
consecutive Business Days, in which case a Cash Dominion Event shall no longer
be deemed to be continuing for purposes of this Agreement; provided that a Cash
Dominion Event shall be deemed continuing (even if an Event of Default is no
longer continuing and/or Availability exceeds the required amount for sixty (60)
consecutive Business Days) at all times after a Cash Dominion Event has occurred
and been discontinued on three (3) occasion(s) after the Closing Date. The
termination of a Cash Dominion Event as provided herein shall in no way limit,
waive or delay the occurrence of a subsequent Cash Dominion Event in the event
that the conditions set forth in this definition again arise.

 

“Cash Management Reserves” means such reserves as the Lender, from time to time,
reasonably determines as being appropriate to reflect the reasonably anticipated
liabilities and obligations of the Loan Parties with respect to Cash Management
Services then provided or outstanding.

 

“Cash Management Services” means any cash management services provided to any
Loan Party by the Lender or any of its Affiliates, including, without
limitation, (a) ACH transactions, (b) controlled disbursement services,
treasury, depository, overdraft, and electronic funds transfer services,
(c) credit card processing services, and (d) credit or debit cards.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority, provided
however, for purposes of this Agreement, (i) the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all requests, guidelines or directives in
connection therewith and (ii) all rules,

 

7

--------------------------------------------------------------------------------


 

guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or Canadian regulatory authorities, in each case
pursuant to Basel III, are deemed to have gone into effect and been adopted
after the Closing Date.

 

“Change of Control” means an event or series of events by which:

 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and
excluding any person or entity acting in its capacity as trustee, Lender or
other fiduciary or administrator of any such plan) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of twenty-five percent
(25%) or more of the Equity Interests of the Borrower entitled to vote for
members of the board of directors or equivalent governing body of the Borrower
on a fully-diluted basis (and taking into account all such Equity Interests that
such “person” or “group” has the right to acquire pursuant to any option right);
or

 

(b)                                 during any period of twelve (12) consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of the Borrower cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of the members of
that board or equivalent governing body then continuing to serve thereon or
(iii) whose election or nomination to that board or other equivalent governing
body was approved by individuals referred to in clauses (i) and (ii) above
constituting at the time of such election or nomination at least a majority of
the members of that board or equivalent governing body then continuing to serve
thereon; or

 

(c)                                  any “change in control” in any document
governing Material Indebtedness of any Loan Party; or

 

(d)                                 the Borrower fails at any time to own,
directly or indirectly, one hundred percent (100%) of the Equity Interests of
each other Loan Party free and clear of all Liens (other than the Liens in favor
of the Lender), except where such failure is as a result of a transaction
permitted by the Loan Documents.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 9.01.

 

“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.

 

8

--------------------------------------------------------------------------------


 

“Collateral” means any and all “Collateral” as defined in any applicable
Security Document and all other property that is or is intended under the terms
of the Security Documents to be subject to Liens in favor of the Lender.

 

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Lender executed (to the extent required by this Agreement)
by (a) a bailee or other Person in possession of Collateral, and (b) a landlord
of Real Estate leased by any Loan Party, pursuant to which such Person
(i) acknowledges the Lender’s Lien on the Collateral, (ii) releases or
subordinates such Person’s Liens in the Collateral held by such Person or
located on such Real Estate, (iii) provides the Lender with access to the
Collateral held by such bailee or other Person or located in or on such Real
Estate, (iv) as to any landlord, provides the Lender with a reasonable time to
sell and dispose of the Collateral from such Real Estate, and (v) makes such
other agreements with the Lender as the Lender may reasonably require.

 

“Collection Account” has the meaning provided in Section 6.12(c).

 

“Commercial Letter of Credit” means any letter of credit or similar instrument
(including, without limitation, Bankers’ Acceptances) issued for the purpose of
providing the primary payment mechanism in connection with the purchase of any
materials, goods or services by a Loan Party in the ordinary course of business
of such Loan Party.

 

“Commitment” means, as to the Lender, its obligation to (a) make Committed Loans
to the Borrower pursuant to Section 2.01 and (b) issue Letters of Credit, in an
aggregate principal amount at any one time outstanding not to exceed
$50,000,000, as such amount may be adjusted from time to time in accordance with
this Agreement.

 

“Commitment Fee Percentage” means one-fourth of one percent (0.25%) per annum.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of LIBOR Rate Loans, having the same
Interest Period made by the Lender pursuant to Section 2.01.

 

“Committed Loan” has the meaning specified in Section 2.01.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
Conversion of Committed Loans from one Type to the other, or (c) a continuation
of LIBOR Rate Loans, pursuant to Section 2.02(b), which, if in writing, shall be
substantially in the form of Exhibit A.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

 

9

--------------------------------------------------------------------------------


 

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Subsidiaries on a Consolidated
basis for the most recently completed Measurement Period, plus (a) the following
to the extent deducted in calculating such Consolidated Net Income:
(i) Consolidated Interest Charges, (ii) the provision for federal, state, local
and foreign income Taxes, (iii) depreciation and amortization expense,
(iv) asset impairment expense, loss on disposal of property and equipment,
stock-based compensation expense, and other expenses reducing such Consolidated
Net Income, in each case which do not represent a cash item in such period or
any future period (in each case of or by the Borrower and its Subsidiaries for
such Measurement Period), minus (b) the following to the extent included in
calculating such Consolidated Net Income: (i) federal, state, local and foreign
income tax credits and (ii) all non-cash items increasing Consolidated Net
Income (in each case of or by Borrower and its Subsidiaries for such Measurement
Period), all as determined on a Consolidated basis in accordance with GAAP.

 

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA for such period minus (ii) Capital
Expenditures made during such period, minus (iii) the aggregate amount of
federal, state, local and foreign income taxes paid in cash during such period
(but not less than zero) to (b) the sum of (i) Debt Service Charges plus
(ii) the aggregate amount of all Restricted Payments, in each case, of or by
Borrower and its Subsidiaries for the most recently completed Measurement
Period, all as determined on a Consolidated basis in accordance with GAAP.

 

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Contracts and (b) the portion of rent expense with respect to such
period under Capital Lease Obligations that is treated as interest in accordance
with GAAP, in each case of or by the Borrower and its Subsidiaries for the most
recently completed Measurement Period, all as determined on a Consolidated basis
in accordance with GAAP.  .

 

“Consolidated Net Income” means, as of any date of determination, the net income
of the Borrower and its Subsidiaries for the most recently completed Measurement
Period, all as determined on a Consolidated basis in accordance with GAAP,
provided, however, that there shall be excluded (a) extraordinary gains and
extraordinary losses for such Measurement Period, (b) the income (or loss) of
any Subsidiary during such Measurement Period in which any other Person has a
joint interest, except to the extent of the amount of cash dividends or other
distributions actually paid in cash to the Borrower during such period, (c) the
income (or loss) of such Subsidiary during such Measurement Period and accrued
prior to the date it becomes a Subsidiary of the Borrower or any of its
Subsidiaries or is merged into or consolidated with Borrower or any of its
Subsidiaries or that Person’s assets are acquired by the Borrower or any of its
Subsidiaries, and (d) the income of any direct or indirect Subsidiary of
Borrower to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of its Organization Documents or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation

 

10

--------------------------------------------------------------------------------


 

applicable to that Subsidiary, except that the Borrower’s equity in any net loss
of any such Subsidiary for such Measurement Period shall be included in
determining Consolidated Net Income.

 

“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convert”, “Conversion” and “Converted” each refers to a conversion of Committed
Loans of one Type into Committed Loans of the other Type.

 

“Cost” means the lower of cost or market value of Inventory, based upon the
Borrower’s accounting practices, known to the Lender, which practices are in
effect on the Closing Date as such calculated cost is determined from invoices
received by the Borrower, the Borrower’s purchase journals or the Borrower’s
stock ledger.  “Cost” does not include inventory capitalization costs or other
non-purchase price charges (such as freight) used in the Borrower’s calculation
of cost of goods sold.

 

“Covenant Compliance Event” means either (a) that an Event of Default has
occurred and is continuing, or (b) Availability at any time is less than the
greater of (i) twelve and one-half percent (12.5%) of the Loan Cap or
(ii) $5,000,000.  For purposes hereof, the occurrence of a Covenant Compliance
Event shall be deemed continuing (i) so long as such Event of Default has not
been waived, and/or (ii) if the Covenant Compliance Event arises as a result of
the Borrower’s failure to achieve Availability as required hereunder, until
Availability has exceeded the greater of (i) twelve and one-half percent (12.5%)
of the Loan Cap or (ii) $5,000,000 for sixty (60) consecutive Business Days, in
which case a Covenant Compliance Event shall no longer be deemed to be
continuing for purposes of this Agreement; provided that a Covenant Compliance
Event shall be deemed continuing (even if an Event of Default is no longer
continuing and/or Availability exceeds the required amount for sixty (60)
consecutive Business Days) at all times after a Covenant Compliance Event has
occurred and been discontinued on three (3) occasion(s) after the Closing Date.
The termination of a Covenant Compliance Event as provided herein shall in no
way limit, waive or delay the occurrence of a subsequent Covenant Compliance
Event in the event that the conditions set forth in this definition again arise.

 

“Credit Card Advance Rate” means ninety percent (90%).

 

“Credit Card Notifications” has the meaning provided in Section 6.12(a)(i).

 

“Credit Card Receivables” means each “payment intangible” (as defined in the
UCC) together with all income, payments and proceeds thereof, owed by an
Acceptable Credit Card Issuer to a Loan Party resulting from charges by a
customer of a Loan Party on credit or debit cards issued by such Acceptable
Credit Card Issuer in connection with the sale of goods by a

 

11

--------------------------------------------------------------------------------


 

Loan Party, or services performed by a Loan Party, in each case in the ordinary
course of its business.

 

“Credit Extensions” mean each of the following: (a) a Committed Borrowing and
(b) an L/C Credit Extension.

 

“Credit Party” or “Credit Parties” means (a) individually, (i) the Lender and
its Affiliates, (ii) the L/C Issuer, (iii) each beneficiary of each
indemnification obligation undertaken by any Loan Party under any Loan Document,
(iv) any other Person to whom Obligations under this Agreement and other Loan
Documents are owing, and (v) the successors and assigns of each of the
foregoing, and (b) collectively, all of the foregoing.

 

“Credit Party Expenses” means (a) all reasonable out-of-pocket expenses incurred
by the Lender and its Affiliates, in connection with this Agreement and the
other Loan Documents, including without limitation (i) the reasonable fees,
charges and disbursements of (A) counsel for the Lender, (B) outside consultants
for the Lender, (C) appraisers, (D) commercial finance examiners, and (E) all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Obligations, (ii) in connection with (A) the
preparation, negotiation, administration, management, execution and delivery of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (B) the enforcement or protection of
their rights in connection with this Agreement or the Loan Documents or efforts
to preserve, protect, collect, or enforce the Collateral or in connection with
any proceeding under any Debtor Relief Laws, or (C) any workout, restructuring
or negotiations in respect of any Obligations, and (iii) all customary fees and
charges (as adjusted from time to time) of the Lender with respect to the
disbursement of funds (or the receipt of funds) to or for the account of
Borrower (whether by wire transfer or otherwise), together with any
out-of-pocket costs and expenses incurred in connection therewith, and (b) with
respect to the L/C Issuer, and its Affiliates, all reasonable out-of-pocket
expenses incurred in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder.

 

“Customer Credit Liabilities” means at any time, the aggregate remaining value
at such time of (a) outstanding gift certificates and gift cards of the Borrower
entitling the holder thereof to use all or a portion of the certificate or gift
card to pay all or a portion of the purchase price for any Inventory,
(b) outstanding merchandise credits of the Borrower, and (c) layaway obligations
of the Borrower.

 

“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties.  All funds in each DDA shall be conclusively presumed
to be Collateral and proceeds of Collateral and the Lender shall have no duty to
inquire as to the source of the amounts on deposit in any DDA.

 

“Debt Service Charges” means for any Measurement Period, the sum of
(a) Consolidated Interest Charges paid or required to be paid for such
Measurement Period, plus (b) principal payments made or required to be made on
account of Indebtedness (excluding the Obligations and any Synthetic Lease
Obligations but including, without limitation, Capital Lease

 

12

--------------------------------------------------------------------------------


 

Obligations) for such Measurement Period, in each case determined on a
Consolidated basis in accordance with GAAP.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Loans, an interest rate equal
to the interest rate (including the Applicable Margin) otherwise applicable to
such Loan plus two percent (2%) per annum, (b) when used with respect to Letter
of Credit Fees, a rate equal to the Applicable Rate for Standby Letters of
Credit or Commercial Letters of Credit, as applicable, plus two percent (2%) per
annum, and (c) with respect to all other Obligations, an interest rate equal to
the Base Rate, plus the then Applicable Margin, plus two percent (2%) per annum.

 

“Disclosure Schedule” means that certain Disclosure Schedule, dated as of the
date hereof, executed and delivered by the Borrower to the Lender.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction), whether in one
transaction or in a series of transactions, of any property (including, without
limitation, in the case of any Loan Party, any Equity Interests owned by such
Loan Party, but excluding Equity Interests issued by such Loan Party, in each
case as long as no Change of Control results therefrom) by any Person (or the
granting of any option or other right to do any of the foregoing), including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith .

 

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is ninety-one (91)
days after the date on which the Loans mature; provided, however, that (i) only
the portion of such Equity Interests which so matures or is mandatorily
redeemable, is so convertible or exchangeable or is so redeemable at the option
of the holder thereof prior to such date shall be deemed to be Disqualified
Stock, (ii) with respect to any Equity Interests issued to any employee or to
any plan for the benefit of employees of the Borrower or its Subsidiaries or by
any such plan to such employees, such Equity Interest shall not constitute
Disqualified Stock solely because it (A) may be required to be repurchased by
the Borrower or one of its Subsidiaries in order to satisfy applicable statutory
or regulatory obligations or as a result of such employee’s termination,
resignation, death or disability or (B) includes provisions that allow
employees, at their option, to settle their tax obligations in respect thereof
with a tender of a portion of such Equity Interests back to the Borrower or a
Subsidiary thereof, and (iii) any class of Equity Interest that by its

 

13

--------------------------------------------------------------------------------


 

terms authorizes the Borrower or a Subsidiary thereof to satisfy its obligations
thereunder solely by delivery of an Equity Interest that is not Disqualified
Stock shall not be deemed to be Disqualified Stock. Notwithstanding the
preceding sentence, any Equity Interest that would constitute Disqualified Stock
solely because the holders thereof have the right to require a Loan Party to
repurchase such Equity Interest upon the occurrence of a change of control or an
asset sale shall not constitute Disqualified Stock.  The amount of Disqualified
Stock deemed to be outstanding at any time for purposes of this Agreement will
be the maximum amount that the Borrower and its Subsidiaries may become
obligated to pay upon maturity of, or pursuant to any mandatory redemption
provisions of, such Disqualified Stock or portion thereof, plus accrued
dividends.

 

“Dollars” and “$” mean lawful money of the United States.

 

“Eligible Assignee” means (a) the Lender or any of its Affiliates; (b) a bank,
insurance company, or company engaged in the business of making commercial
loans, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $250,000,000; (c) an Approved Fund; (d) any Person to whom
a Credit Party assigns its rights and obligations under this Agreement as part
of an assignment and transfer of such Credit Party’s rights in and to a material
portion of such Credit Party’s portfolio of asset based credit facilities, and
(e) any other Person (other than a natural Person) satisfying the requirements
of Section 9.06(b) hereof; provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include a Loan Party or any of its respective
Affiliates or Subsidiaries.

 

“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria: such
Credit Card Receivable (i) has been earned by performance and represents the
bona fide amounts due to the Borrower from an Acceptable Credit Card Issuer or a
credit card payment processor, and in each case is originated in the ordinary
course of business of the Borrower, and (ii) is not ineligible for inclusion in
the calculation of the Borrowing Base pursuant to any of clauses (a) through
(j) below as determined by the Lender in its reasonable discretion.  Without
limiting the foregoing, to qualify as an Eligible Credit Card Receivable, an
Account shall indicate no Person other than the Borrower as payee or remittance
party.  In determining the amount to be so included, the face amount of an
Account shall be reduced by, without duplication, to the extent not reflected in
such face amount, (i) the amount of all accrued and actual discounts, claims,
credits or credits pending, promotional program allowances, price adjustments,
finance charges or other allowances (including any amount that the Borrower may
be obligated to rebate to a customer, a credit card payment processor, or credit
card issuer pursuant to the terms of any agreement or understanding (written or
oral)) and (ii) the aggregate amount of all cash received in respect of such
Account but not yet applied by the Loan Parties to reduce the amount of such
Credit Card Receivable.  Except as otherwise agreed by the Lender, any Credit
Card Receivable included within any of the following categories shall not
constitute an Eligible Credit Card Receivable:

 

(a)           Credit Card Receivable which do not constitute an “Account” (as
defined in the UCC);

 

(b)           Credit Card Receivables that have been outstanding for more than
five (5) Business Days from the date of sale;

 

14

--------------------------------------------------------------------------------


 

(c)           Credit Card Receivables (i) that are not subject to a perfected
first-priority security interest in favor of the Lender, or (ii) with respect to
which the Borrower does not have good and valid title thereto, free and clear of
any Lien (other than Liens granted to the Lender pursuant to the Security
Documents);

 

(d)           Credit Card Receivables which are disputed, are with recourse, or
with respect to which a claim, counterclaim, offset or chargeback has been
asserted (to the extent of such claim, counterclaim, offset or chargeback);

 

(e)           Credit Card Receivables as to which a credit card issuer or a
credit card payment processor has the right under certain circumstances to
require a Loan Party to repurchase the Accounts from such credit card issuer or
credit card payment processor;

 

(f)            Credit Card Receivables due from a credit card issuer or credit
card payment processor of the applicable credit card which is the subject of any
bankruptcy or insolvency proceedings;

 

(g)           Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable credit card issuer with respect thereto;

 

(h)           Credit Card Receivables which do not conform to all
representations, warranties or other provisions in the Loan Documents relating
to Credit Card Receivables;

 

(i)            Credit Card Receivables which are evidenced by “chattel paper” or
an “instrument” of any kind unless such “chattel paper” or “instrument” is in
the possession of the Lender, and to the extent necessary or appropriate,
endorsed to the Lender; or

 

(j)            Credit Card Receivables which the Lender reasonably determines to
be uncertain of collection or which do not meet such other reasonable
eligibility criteria for Credit Card Receivables as the Lender may determine.

 

“Eligible Inventory” means, as of the date of determination thereof, without
duplication, items of Inventory of the Borrower that are finished goods,
merchantable and readily saleable to the public in the ordinary course of the
Borrower’s business meeting the criteria to be eligible for inclusion in the
calculation of the Borrowing Base, in each case that, except as otherwise agreed
by the Lender, (A) complies with each of the representations and warranties
respecting Inventory made by the Borrower in the Loan Documents, and (B) is not
excluded as ineligible for inclusion in the calculation of the Borrowing Base by
virtue of one or more of the criteria set forth below as determined by the
Lender in its reasonable discretion.  Except as otherwise agreed by the Lender,
in its discretion, the following items of Inventory shall not be included in
Eligible Inventory:

 

(a)           Inventory that is not solely owned by the Borrower or the Borrower
does not have good and valid title thereto free and clear of any Lien (other
than Liens granted to the Lender pursuant to the Security Documents);

 

15

--------------------------------------------------------------------------------


 

(b)           Inventory that is leased by or is on consignment to the Borrower
or which is consigned by the Borrower to a Person which is not a Loan Party;

 

(c)           Inventory that is not located in the United States (excluding
territories or possessions of the United States) or is at a location in the
United States that is not owned or leased by the Borrower except (i) Inventory
in transit between such owned or leased locations, (ii) to the extent that the
Borrower has furnished the Lender with (A) any UCC financing statements or other
documents that the Lender may determine to be necessary to perfect its security
interest in such Inventory at such location, and (B) a Collateral Access
Agreement executed by the Person owning any such location, or (iii) Inventory in
the possession of a consolidator retained by and acting for and on behalf of the
Borrower for the handling and delivery of Inventory to the Borrower’s locations
in the ordinary course of business, subject to (A) verification thereof as
determined to be necessary by the Lender or as requested by the Borrower from
time to time and (B) the Borrower furnishing the Lender with a Collateral Access
Agreement executed by the consolidator;

 

(d)           Inventory that is located in a distribution center (but, for
clarity, not Store locations) leased by Borrower unless the applicable lessor
has delivered to the Lender a Collateral Access Agreement;

 

(e)           Inventory that is comprised of goods which (i) are damaged,
defective, “seconds,” or otherwise unmerchantable, (ii) are to be returned to
the vendor, (iii) are custom items, work-in-process, raw materials, or that
constitute samples, spare parts, promotional, marketing, labels, bags and other
packaging and shipping materials or supplies used or consumed in the Borrower’s
business, (iv) are not in compliance with all standards imposed by any
Governmental Authority having regulatory authority over such Inventory, its use
or sale, (v) are bill and hold goods, or (vi) without duplication of the
foregoing, are in locations 98, 861, 864, 867, 868, 869, 871, 874, 877, 878, or
879 of the Borrower’s stock ledger;

 

(f)            Inventory that is not subject to a perfected first-priority
security interest in favor of the Lender;

 

(g)           Inventory that is not insured in compliance with the provisions of
Section 5.10 hereof;

 

(h)          Inventory that is subject to any licensing, patent, royalty,
trademark, trade name or copyright agreement with any third party from which the
Borrower or any of its Subsidiaries has received notice of a dispute in respect
of any such agreement; or

 

(i)            Inventory acquired in a Permitted Acquisition or which is not of
the type usually sold in the ordinary course of the Borrower’s business, unless
and until the Lender has completed or received (A) an appraisal of such
Inventory from appraisers satisfactory to the Lender and establishes Inventory
Reserves (if applicable) therefor, and otherwise agrees that such Inventory
shall be deemed Eligible Inventory, and (B) such other due diligence as the
Lender may require, all of the results of the foregoing to be reasonably
satisfactory to the Lender.

 

16

--------------------------------------------------------------------------------


 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of the Borrower, any other Loan
Party or any of their respective Subsidiaries directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal or presence of any
Hazardous Materials, (c) the release or threatened release of any Hazardous
Materials into the environment or (d) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“Equipment” has the meaning set forth in the UCC.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or non-voting, and whether or not such shares,
warrants, options, rights or other interests are outstanding on any date of
determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any

 

17

--------------------------------------------------------------------------------


 

liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.

 

“Event of Default” has the meaning specified in Section 8.01.  An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived as provided in Section 9.01 hereof.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Loan Party under the Facility Guaranty of, or the grant under a Loan Document by
such Loan Party of a security interest to secure, such Swap Obligation (or any
guaranty thereof) is or becomes illegal under the Commodity Exchange Act (or the
application or official interpretation thereof) by virtue of such Loan Party’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act (determined after giving effect to
Section 9.23  hereof and any and all guarantees of such Loan Party’s Swap
Obligations by other Loan Parties) at the time the guaranty of such Loan Party,
or grant by such Loan Party of a security interest, becomes effective with
respect to such Swap Obligation.  If a Swap Obligation arises under a Master
Agreement governing more than one Swap Contract, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to Swap Contracts
for which such guaranty or security interest becomes illegal.

 

“Excluded Taxes” means, with respect to the Lender, the L/C Issuer or any other
recipient of any payment to be made by or on account of any obligation of the
Loan Parties hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which any Loan Party is
located, (c) any United States federal, state or local backup withholding tax,
and (d) any United States federal withholding tax imposed under FATCA.

 

“Executive Order” has the meaning set forth in Section 9.17.

 

“Existing Credit Agreement” means that certain Credit Agreement dated as of
March 26, 2008 among the Borrower, the Guarantors, and Bank of America, N.A., as
Lender, as the same has been amended, from time to time thereafter prior to the
date hereof.

 

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business.

 

“Facility Guaranty” means the Guaranty made by the Guarantors in favor of the
Lender and the other Credit Parties, in form reasonably satisfactory to the
Lender.

 

“FATCA” means current Section 1471 through 1474 of the Code or any amended
version or successor provision that is substantively similar and, in each case,
any regulations promulgated thereunder and any interpretation and other guidance
issued in connection therewith.

 

18

--------------------------------------------------------------------------------


 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Lender.

 

“Fee Letter” means the letter agreement, dated October 27, 2011, among the
Borrower and the Lender.

 

“Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally end on the Saturday closest to the end of each calendar month in
accordance with the fiscal accounting calendar of the Loan Parties.

 

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end on the Saturday closest to the end of each April, July,
October and January of such Fiscal Year in accordance with the fiscal accounting
calendar of the Loan Parties.

 

“Fiscal Year” means any period of twelve (12) consecutive months ending on the
Saturday closest to January 31 of any calendar year.

 

“Foreign Asset Control Regulations” has the meaning set forth in Section 9.17.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

19

--------------------------------------------------------------------------------


 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof.  The term “Guarantee” as a
verb has a corresponding meaning.

 

“Guarantor” means (a) each Subsidiary of the Borrower existing on the Closing
Date and each other Subsidiary of the Borrower that shall be required to execute
and deliver a Facility Guaranty pursuant to Section 6.11 and (b) with respect to
any Swap Obligation of a Specified Loan Party (determined before giving effect
to Section 9.23 under the Facility Guaranty), the Borrower.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

“Increase Effective Date” shall have the meaning provided therefor in
Section 2.12(b).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)           the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

20

--------------------------------------------------------------------------------


 

(c)           net obligations of such Person under any Swap Contract;

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and, in each case, not past due for more than sixty (60)
days);

 

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)            all Attributable Indebtedness of such Person;

 

(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person (including, without limitation, Disqualified Stock),
or any warrant, right or option to acquire such Equity Interest, valued, in the
case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; and

 

(h)           all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 9.04(b).

 

“Information” has the meaning specified in Section 9.07.

 

“Intellectual Property” means all present and future:  trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source and/or business identifiers, and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights and copyright
applications; (including copyrights for computer programs) and all tangible and
intangible property embodying the copyrights, unpatented inventions (whether or
not patentable); patents and patent applications; industrial design applications
and registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments

 

21

--------------------------------------------------------------------------------


 

or incorporations of any of the foregoing; all other intellectual property; and
all common law and other rights throughout the world in and to all of the
foregoing.

 

“Interest Payment Date” means, (a) as to any LIBOR Rate Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a LIBOR Rate Loan exceeds three
(3) months, the respective dates that fall every three (3) months after the
beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the first day of each calendar month, or if such
day is not a Business Day, on the next succeeding Business Day, and the Maturity
Date.

 

“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or Converted to or continued as a
LIBOR Rate Loan and ending on the date one, two, three or six months thereafter,
as selected by the Borrower in its Committed Loan Notice; provided that:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;

 

(iii)          no Interest Period shall extend beyond the Maturity Date; and

 

(iv)          notwithstanding the provisions of clause (iii), no Interest Period
shall have a duration of less than one (1) month, and if any Interest Period
applicable to a LIBOR Borrowing would be for a shorter period, such Interest
Period shall not be available hereunder.

 

For purposes hereof, the date of a Committed Borrowing initially shall be the
date on which such Committed Borrowing is made and thereafter shall be the
effective date of the most recent Conversion or continuation of such Committed
Borrowing.

 

“Internal Control Event” means (i) a material weakness in the Borrower’s and/or
its Subsidiaries’ internal controls over financial reporting that could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, or (ii) fraud related to the business of the Borrower
and its Subsidiaries that involves management or other employees who have a
significant role in the Borrower’s and/or its Subsidiaries’ internal controls
over financial reporting.

 

“Inventory” has the meaning given that term in the UCC, and shall also include,
without limitation, all: (a) goods which (i) are leased by a Person as lessor,
(ii) are held by a Person for sale or lease or to be furnished under a contract
of service, (iii) are furnished by a Person under a contract of service, or
(iv) consist of raw materials, work in process, or materials used or consumed in
a business; (b) goods of said description in transit; (c) goods of said
description

 

22

--------------------------------------------------------------------------------


 

which are returned, repossessed or rejected; and (d) packaging, advertising, and
shipping materials related to any of the foregoing.

 

“Inventory Advance Rate” means sixty percent (60%).

 

“Inventory Reserves” means such reserves as may be established from time to time
by the Lender in its reasonable discretion with respect to the determination of
the saleability, at retail, of the Eligible Inventory, which reflect such other
factors as affect the market value of the Eligible Inventory or which reflect
claims and liabilities that the Lender determines will need to be satisfied in
connection with the realization upon the Inventory. Without limiting the
generality of the foregoing, Inventory Reserves may, in the Lender’s reasonable
discretion, include (but are not limited to) reserves based on:

 

(a)           Obsolescence;

 

(b)           Seasonality;

 

(c)           Shrink;

 

(d)           Imbalance;

 

(e)           Change in Inventory character;

 

(f)            Change in Inventory composition;

 

(g)           Change in Inventory mix;

 

(h)           Mark-downs (both permanent and point of sale); and

 

(i)            Retail mark-ons and mark-ups inconsistent with prior period
practice and performance, industry standards, current business plans or
advertising calendar and planned advertising events.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) any
Acquisition, or (d) any other investment of money or capital.  For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

23

--------------------------------------------------------------------------------


 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to any such Letter of Credit.

 

“Joinder Agreement” means an agreement, in form satisfactory to the Lender
pursuant to which, among other things, a Person becomes a party to, and bound by
the terms of, this Agreement and/or the other Loan Documents in the same
capacity and to the same extent as either the Borrower or a Guarantor, as the
Lender may determine.

 

“Landlord Lien State” means such state(s) in which a landlord’s claim for rent
may have priority over the Lien of the Lender in any of the Collateral.

 

“Laws” means each international, foreign, federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, request, license, authorization and permit of, and
agreement with, any Governmental Authority, in each case whether or not having
the force of law.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means the Lender, in its capacity as issuer of Letters of Credit
hereunder.  The L/C Issuer may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the L/C Issuer, in which case
the term “L/C Issuer” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.

 

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings.  For
purposes of computing the amounts available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of any Rule under the ISP
or any Article of UCP 600, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

 

“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any real property for any period of time.

 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

24

--------------------------------------------------------------------------------


 

“Lender’s Office” means the Lender’s address and, as appropriate, account as set
forth on Schedule 9.02 hereto, or such other address or account as the Lender
may from time to time notify the Borrower.

 

“Letter of Credit” means each Banker’s Acceptance, each Standby Letter of Credit
and each Commercial Letter of Credit issued hereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to $5,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Commitment.  A permanent
reduction of the Commitment shall not require a corresponding pro rata reduction
in the Letter of Credit Sublimit; provided, however, that if the Commitment is
reduced to an amount less than the Letter of Credit Sublimit, then the Letter of
Credit Sublimit shall be reduced to an amount equal to (or, at Borrower’s
option, less than) the Commitment.

 

“LIBOR Borrowing” means a Committed Borrowing comprised of LIBOR Rate Loans.

 

“LIBOR Rate” means (a) for any Interest Period with respect to a LIBOR Rate
Loan, the rate per annum equal to the London interbank offered rate administered
by ICE Benchmark Administration Limited (“ICE LIBOR”), as published by Reuters
(or other commercially available source providing quotations of ICE LIBOR as
designated by the Lender from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period.  If such rate is not available at such
time for any reason, then the “LIBOR Rate” for such Interest Period shall be the
rate per annum determined by the Lender to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the LIBOR Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period; and

 

(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) ICE LIBOR, at approximately 11:00
a.m., London time determined two London Banking Days prior to such date for
Dollar deposits being delivered in the London interbank market for a term of one
month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Lender to be the
rate at which deposits in Dollars for delivery on the date of determination in
same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal

 

25

--------------------------------------------------------------------------------


 

to one month would be offered by Bank of America’s London Branch to major banks
in the London interbank Eurodollar market at their request at the date and time
of determination.

 

“LIBOR Rate Loan” means a Committed Loan that bears interest at a rate based on
the Adjusted LIBOR Rate.

 

“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, Capital Lease Obligation, Synthetic Lease Obligation, or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing) and (b) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

 

“Liquidation” means the exercise by the Lender of those rights and remedies
accorded to the Lender under the Loan Documents and applicable Laws as a
creditor of the Loan Parties with respect to the realization on the Collateral,
including (after the occurrence and during the continuation of an Event of
Default) the conduct by the Loan Parties acting with the consent of the Lender,
of any public, private or “going-out-of-business”, “store closing” or other
similar sale or any other disposition of the Collateral for the purpose of
liquidating the Collateral.  Derivations of the word “Liquidation” (such as
“Liquidate”) are used with like meaning in this Agreement.

 

“Loan” means an extension of credit by the Lender to the Borrower under
Article II in the form of a Committed Loan.

 

“Loan Account” has the meaning assigned to such term in Section 2.10(a).

 

“Loan Cap” means, at any time of determination, the lesser of (a) the Commitment
or (b) the Borrowing Base.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, all Borrowing Base Certificates, the Blocked Account Agreements, the
Credit Card Notifications, the Security Documents, the Facility Guaranty and any
other instrument or agreement now or hereafter executed and delivered in
connection herewith, or in connection with any transaction arising out of any
Cash Management Services and Bank Products provided by the Lender or any of its
Affiliates, each as amended and in effect from time to time.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Borrower
and its Subsidiaries taken as a whole; (b) a material impairment of the ability
of the Borrower and its Subsidiaries taken as a whole to perform their
obligations under the Loan Documents; or (c) a material impairment of the rights
and remedies of the Lender under the Loan Documents or a material adverse effect
upon the legality, validity, binding effect or enforceability of the Loan
Documents against the Borrower

 

26

--------------------------------------------------------------------------------


 

and its Subsidiaries taken as a whole.  In determining whether any individual
event would result in a Material Adverse Effect, notwithstanding that such event
in and of itself does not have such effect, a Material Adverse Effect shall be
deemed to have occurred if the cumulative effect of such event and all other
then existing events would result in a Material Adverse Effect.

 

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party if the failure to maintain such contract in full force
and effect would be reasonably likely to result in a Material Adverse Effect.

 

“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties in an aggregate principal amount exceeding $5,000,000.   For
purposes of determining the amount of Material Indebtedness at any time, (a) the
amount of the obligations in respect of any Swap Contract at such time shall be
calculated at the Swap Termination Value thereof, (b) undrawn committed or
available amounts shall be included, and (c) all amounts owing to all creditors
under any combined or syndicated credit arrangement shall be included, without
duplication.

 

“Maturity Date” means August 18, 2020.

 

“Maximum Rate” has the meaning provided therefor in Section 9.09.

 

“Measurement Period” means, at any date of determination, the most recently
completed twelve (12) Fiscal Months of the Borrower.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Net Proceeds” means (a) with respect to any Disposition by any Loan Party or
any of its Subsidiaries, or any Extraordinary Receipt received or paid to the
account of any Loan Party or any of its Subsidiaries, the excess, if any, of
(i) the sum of cash and cash equivalents received in connection with such
transaction (including any cash or cash equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) any Indebtedness that is
secured by the applicable asset by a Lien permitted hereunder which is senior to
the Lender’s Lien on such asset and that is required to be repaid (or to
establish an escrow for the future repayment thereof) in connection with such
transaction (other than Indebtedness under the Loan Documents), and (B) the
reasonable and customary out-of-pocket expenses incurred by such Loan Party or
such Subsidiary in connection with such transaction (including, without
limitation, appraisals, and brokerage, legal, title and recording or transfer
tax expenses and commissions) paid by any Loan Party to third parties (other
than Affiliates)); and

 

(b)           with respect to the sale or issuance of any Equity Interest by any
Loan Party or any of its Subsidiaries, or the incurrence or issuance of any
Indebtedness by any Loan Party or any of its Subsidiaries, the excess of (i) the
sum of the cash and cash equivalents received in

 

27

--------------------------------------------------------------------------------


 

connection with such transaction over (ii) the underwriting discounts and
commissions, and other reasonable and customary out-of-pocket expenses, incurred
by such Loan Party or such Subsidiary in connection therewith.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Note” means (a) a promissory note made by the Borrower in favor of the Lender
evidencing Committed Loans made by the Lender, substantially in the form of
Exhibit B, as amended, supplemented or modified from time to time.

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants,
indemnities, and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit (including payments in
respect of reimbursement of disbursements, interest thereon and obligations to
provide cash collateral therefor), whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees, costs, expenses and
indemnities that accrue after the commencement by or against any Loan Party or
any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest,
fees costs, expenses and indemnities are allowed claims in such proceeding, and
(b) any Other Liabilities; provided that Obligations of a Loan Party shall
exclude any Excluded Swap Obligations with respect to such Loan Party.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party or which is applicable to its Equity Interests and all other
arrangements relating to the Control or management of such Person.

 

“Other Liabilities” means any obligation on account of (a) any Cash Management
Services furnished to any of the Loan Parties or any of their Subsidiaries
and/or (b) any Bank Product furnished to any of the Loan Parties and/or any of
their Subsidiaries.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, excluding, however, any such

 

28

--------------------------------------------------------------------------------


 

amounts imposed as a result of an assignment by the Lender of its Loan or
Commitment; provided that “Other Taxes” shall not include any Excluded Taxes.

 

“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Loans occurring on such date; and
(ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

 

“Overadvance” means a Credit Extension to the extent that, immediately after its
having been made, Availability is less than zero.

 

“Participant” has the meaning specified in Section 9.06(c).

 

“Payment Conditions” means, at the time of determination with respect to any
specified transaction or payment, that (a) no Default or Event of Default then
exists or would arise as a result of entering into such transaction or the
making of such payment, (b) after giving effect to such transaction or payment,
the Pro Forma Availability Condition has been satisfied and the Consolidated
Fixed Charge Coverage Ratio, as calculated on a pro-forma basis for the
applicable Measurement Period (as if such transaction or payment had been made
on the first day of the applicable Measurement Period), is equal to or greater
than 1.0:1.0, immediately preceding, and on a pro forma basis on the date
thereof, after giving effect to such transaction or payment; provided, that
compliance with the Consolidated Fixed Charge Coverage Ratio shall not be
required if after giving effect to such transaction or payment and projected for
the succeeding six (6) months following such transaction or payment, Pro Forma
Availability shall be no less than 30% of the Loan Cap.  Prior to undertaking
any transaction or payment which is subject to the Payment Conditions, the Loan
Parties shall deliver to the Lender evidence of satisfaction of the conditions
contained in clause (b) above on a basis (including, without limitation, giving
due consideration to results for prior periods) reasonably satisfactory to the
Lender.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“PCAOB” means the Public Company Accounting Oversight Board.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Permitted Acquisition” means a Permitted Store Acquisition or an Acquisition in
which all of the following conditions are satisfied:

 

(a)           Such Acquisition shall have been approved by the Board of
Directors of the Person (or similar governing body if such Person is not a
corporation) which is the

 

29

--------------------------------------------------------------------------------


 

subject of such Acquisition and such Person shall not have announced that it
will oppose such Acquisition or shall not have commenced any action which
alleges that such Acquisition shall violate applicable Law;

 

(b)           The Borrower shall have furnished the Lender with thirty (30)
days’ prior written notice of such intended Acquisition and shall have furnished
the Lender with a current draft of the Acquisition documents (and final copies
thereof as and when executed), appropriate financial statements of the Person
which is the subject of such Acquisition, pro forma projected financial
statements giving effect to such Acquisition, and if such Acquisition is for a
purchase price of $10,000,000 or more, pro forma projected financial statements
for the twelve (12) month period following such Acquisition after giving effect
to such Acquisition (including balance sheets, cash flows and income statements
by month for the acquired Person, individually, and on a Consolidated basis with
all Loan Parties), and such other information as the Lender may reasonably
require, all of which shall be in form reasonably satisfactory to the Lender;

 

(c)           The legal structure of the Acquisition shall be reasonably
satisfactory to the Lender;

 

(d)           After giving effect to the Acquisition, if the Acquisition is an
Acquisition of Equity Interests, a Loan Party shall acquire and own, directly or
indirectly, a majority of the Equity Interests in the Person being acquired and
shall Control a majority of any voting interests or shall otherwise Control the
governance of the Person being acquired;

 

(e)           Any assets acquired shall be utilized in, and if the Acquisition
involves a merger, consolidation or acquisition of Equity Interests, the Person
which is the subject of such Acquisition shall be engaged in, a business
otherwise permitted to be engaged in by the Borrower under this Agreement;

 

(f)            If the Person which is the subject of such Acquisition will be
maintained as a Subsidiary of a Loan Party, or if the assets acquired in an
Acquisition will be transferred to a Subsidiary which is not then a Loan Party,
such Subsidiary shall have been joined as a “Borrower” hereunder or as a
Guarantor, as the Lender shall determine and the Lender shall have received a
first priority security interest in such property of such Subsidiary of the same
nature as constitutes Collateral under the Security Agreement; and

 

(g)           The Loan Parties shall have satisfied the Payment Conditions.

 

“Permitted Disposition” means any of the following:

 

(a)           Dispositions of inventory in the ordinary course of business;

 

(b)           Bulk sales or other dispositions of the Inventory of a Loan Party
not in the ordinary course of business in connection with Permitted Store
Closings, at arm’s length;

 

(c)           Non-exclusive licenses of Intellectual Property of a Loan Party or
any of its Subsidiaries in the ordinary course of business;

 

30

--------------------------------------------------------------------------------


 

(d)           Licenses for the conduct of licensed departments within the Loan
Parties’ Stores in the ordinary course of business; provided that, if requested
by the Lender, the Loan Parties shall have entered into an intercreditor
agreement with the Person operating such licensed department on terms and
conditions reasonably satisfactory to the Lender;

 

(e)           Dispositions of Equipment in the ordinary course of business that
is substantially worn, damaged, obsolete or, in the judgment of a Loan Party, no
longer useful or necessary in its business or that of any Subsidiary;

 

(f)            Sales, transfers and dispositions among the Loan Parties or by
any Subsidiary to a Loan Party;

 

(g)           Sales, transfers and dispositions by any Subsidiary which is not a
Loan Party to another Subsidiary that is not a Loan Party; and

 

(h)           Dispositions constituting sale and leaseback transactions for an
aggregate consideration not to exceed $20,000,000 from and after the Closing
Date.

 

“Permitted Encumbrances” means:

 

(a)           Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 6.04;

 

(b)           Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by applicable Laws, arising in the ordinary course
of business and securing obligations that are not overdue by more than thirty
(30) days or are being contested in compliance with Section 6.04;

 

(c)           Pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations, other than any Lien imposed by ERISA;

 

(d)           Deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(e)           Liens in respect of judgments that would not constitute an Event
of Default hereunder;

 

(f)            Easements, covenants, conditions, restrictions, building code
laws, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or materially interfere with the ordinary conduct of
business of a Loan Party and such other minor title defects or survey matters
that are disclosed by current surveys that, in each case, do not materially
interfere with the current use of the real property;

 

31

--------------------------------------------------------------------------------


 

(g)           Liens existing on the Closing Date listed on Schedule 7.01 to the
Disclosure Schedule and any Permitted Refinancings thereof;

 

(h)           Liens on fixed or capital assets or on Real Estate of any Loan
Party which secure Indebtedness permitted under clauses (c) and/or (d) of the
definition of Permitted Indebtedness so long as (i) such Liens and the
Indebtedness secured thereby are incurred prior to or within ninety (90) days
after such acquisition, (ii) the Indebtedness secured thereby does not exceed
the cost of acquisition of the applicable assets, and (iii) such Liens shall
attach only to the assets or Real Estate acquired, improved or refinanced with
such Indebtedness and shall not extend to any other property or assets of the
Loan Parties;

 

(i)            Liens in favor of the Lender;

 

(j)            Landlords’ and lessors’ statutory Liens in respect of rent not in
default;

 

(k)           Possessory Liens in favor of brokers and dealers arising in
connection with the acquisition or disposition of Investments owned as of the
Closing Date and other Permitted Investments, provided that such liens
(a) attach only to such Investments and (b) secure only obligations incurred in
the ordinary course and arising in connection with the acquisition or
disposition of such Investments and not any obligation in connection with margin
financing;

 

(l)            Liens arising solely by virtue of any statutory or common law
provisions relating to banker’s Liens, Liens in favor of securities
intermediaries, rights of setoff or similar rights and remedies as to deposit
accounts or securities accounts or other funds maintained with depository
institutions or securities intermediaries;

 

(m)          Liens arising from precautionary UCC filings regarding “true”
operating leases or, to the extent permitted under the Loan Documents, the
consignment of goods to a Loan Party;

 

(n)           Voluntary Liens on property (other than property of the type
included in the Borrowing Base) in existence at the time such property is
acquired pursuant to a Permitted Acquisition or on such property of a Subsidiary
of a Loan Party in existence at the time such Subsidiary is acquired pursuant to
a Permitted Acquisition; provided, that such Liens are not incurred in
connection with or in anticipation of such Permitted Acquisition and do not
attach to any other assets of any Loan Party or any Subsidiary; and

 

(o)           Liens in favor of customs and revenues authorities imposed by
applicable Laws arising in the ordinary course of business in connection with
the importation of goods and securing obligations (i) that are not overdue by
more than thirty (30) days, or (ii)(A) that are being contested in good faith by
appropriate proceedings, (B) the applicable Loan Party or Subsidiary has set
aside on its books adequate reserves with respect thereto, if and to the extent
required in accordance with GAAP and (C) such contest effectively suspends
collection of the contested obligation and enforcement of any Lien securing such
obligation.

 

32

--------------------------------------------------------------------------------


 

“Permitted Indebtedness” means each of the following:

 

(a)           Indebtedness outstanding on the Closing Date listed on Schedule
7.03 to the Disclosure Schedule and any Permitted Refinancing thereof;

 

(b)           Indebtedness of any Loan Party to any other Loan Party;

 

(c)           Purchase money Indebtedness of any Loan Party to finance the
acquisition of any personal property consisting solely of fixed or capital
assets, including Capital Lease Obligations, and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and Permitted Refinancings
thereof, provided, however, that the aggregate principal amount of Indebtedness
permitted by this clause (c) shall not exceed $10,000,000 at any time
outstanding and further provided that, if requested by the Lender, the Loan
Parties shall cause the holders of such Indebtedness to enter into a Collateral
Access Agreement on terms reasonably satisfactory to the Lender;

 

(d)           Indebtedness incurred for the construction or acquisition or
improvement of, or to finance or to refinance, any Real Estate owned by any Loan
Party (including therein any Indebtedness incurred in connection with
sale-leaseback transactions permitted hereunder and any Synthetic Lease
Obligations), provided that, the Loan Parties shall cause the holders of such
Indebtedness and the lessors under any sale-leaseback transaction to enter into
a Collateral Access Agreement on terms reasonably satisfactory to the Lender;

 

(e)          Contingent liabilities under surety bonds or similar instruments
incurred in the ordinary course of business in connection with the construction
or improvement of Stores;

 

(f)            obligations (contingent or otherwise) of any Loan Party or any
Subsidiary thereof existing or arising under any Swap Contract, provided that
such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
fluctuations in commodity prices, interest rates or foreign exchange rates, and
not for purposes of speculation or taking a “market view;”

 

(g)           Indebtedness with respect to the deferred purchase price for any
Permitted Acquisition;

 

(h)           Indebtedness of any Person that becomes a Subsidiary of a Loan
Party in a Permitted Acquisition, which Indebtedness is existing at the time
such Person becomes a Subsidiary of a Loan Party (other than Indebtedness
incurred solely in contemplation of such Person’s becoming a Subsidiary of a
Loan Party); and

 

(i)            The Obligations.

 

“Permitted Investments” means each of the following:

 

33

--------------------------------------------------------------------------------


 

(a)           Readily marketable obligations issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof having maturities of not more than 180 days from the date of acquisition
thereof; provided that the full faith and credit of the United States is pledged
in support thereof;

 

(b)           Commercial paper issued by any Person organized under the laws of
any state of the United States and at the time of the making of such Investment
by the Borrower, is rated at least “Prime-1” (or the then equivalent grade) by
Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in each case
with maturities of not more than 180 days from the date of acquisition thereof;

 

(c)           Time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is the Lender or (B) is
organized under the laws of the United States, any state thereof or the District
of Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (b) of
this definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than 180 days from the
date of acquisition thereof;

 

(d)           Fully collateralized repurchase agreements with a term of not more
than thirty (30) days for securities described in clause (a) above (without
regard to the limitation on maturity contained in such clause) and entered into
with a financial institution satisfying the criteria described in clause
(c) above or with any primary dealer and having a market value at the time that
such repurchase agreement is entered into of not less than one hundred percent
(100%) of the repurchase obligation of such counterparty entity with whom such
repurchase agreement has been entered into;

 

(e)           Investments by the Borrower consistent with the Borrower’s
investment policy, which investment policy is approved by the Lender from time
to time, such approval not to be unreasonably withheld;

 

(f)            Investments existing on the Closing Date set forth on Schedule
7.02 to the Disclosure Schedule, but not any increase in the amount thereof or
any other modification of the terms thereof if such modified Investment would
not otherwise be a Permitted Investment in accordance with the provisions of
(a) through (m) of this definition;

 

(g)           (i) Investments by any Loan Party and its Subsidiaries in their
respective Subsidiaries outstanding on the Closing Date, (ii) additional
Investments by any Loan Party and its Subsidiaries in Loan Parties, and
(iii) additional Investments by Subsidiaries of the Loan Parties that are not
Loan Parties in other Subsidiaries that are not Loan Parties;

 

(h)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from

 

34

--------------------------------------------------------------------------------


 

financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss;

 

(i)            Guarantees constituting Permitted Indebtedness;

 

(j)            So long as no Default or Event of Default has occurred and is
continuing or would result from such Investment, Investments by any Loan Party
in Swap Contracts permitted hereunder;

 

(k)           Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with
suppliers, in each case in the ordinary course of business;

 

(l)            Advances to officers, directors and employees of the Loan Parties
and Subsidiaries in the ordinary course of business in an amount not to exceed
$100,000 to any individual at any time or in an aggregate amount not to exceed
$300,000 at any time outstanding, for travel, entertainment, relocation and
analogous ordinary business purposes; and

 

(m)          Investments constituting Permitted Acquisitions;

 

provided, however, that (i) such Investments shall be pledged to the Lender as
additional collateral for the Obligations pursuant to such agreements as may be
reasonably required by the Lender, and (ii) notwithstanding the foregoing, after
the occurrence and during the continuance of a Cash Dominion Event, Borrower
shall not be permitted to enter into Investments of the types specified in
clauses (a) through (e) unless either (A) no Loans or, if then required to be
Cash Collateralized, Letters of Credit are then outstanding, or (B) the
Investment is a temporary Investment pending expiration of an Interest Period
for a LIBOR Rate Loan, the proceeds of which Investment will be applied to the
Obligations after the expiration of such Interest Period.

 

“Permitted Refinancing” means, with respect to any Person, any Indebtedness
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund (collectively, to “Refinance”), the
Indebtedness being Refinanced (or previous refinancings thereof constituting a
Permitted Refinancing); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premiums thereon and underwriting
discounts, defeasance costs, fees, commissions and expenses), (b) the weighted
average life to maturity of such Permitted Refinancing is greater than or equal
to the weighted average life to maturity of the Indebtedness being Refinanced,
(c) such Permitted Refinancing shall not require any scheduled principal
payments due prior to the Maturity Date in excess of, or prior to, the scheduled
principal payments due prior to such Maturity Date for the Indebtedness being
Refinanced, (d) if the Indebtedness being Refinanced is subordinated in right of
payment to the Obligations under this Agreement, such Permitted Refinancing
shall be subordinated in right of payment to such Obligations on terms at least
as favorable to the Credit Parties as those contained in the documentation
governing the Indebtedness being Refinanced (e) no Permitted Refinancing shall
have direct or indirect obligors who were not also obligors of the Indebtedness
being Refinanced,

 

35

--------------------------------------------------------------------------------


 

or greater guarantees or security, than the Indebtedness being Refinanced,
(f) such Permitted Refinancing shall be otherwise on terms not materially less
favorable to the Credit Parties than those contained in the documentation
governing the Indebtedness being Refinanced, including, without limitation, with
respect to financial and other covenants and events of default, (g) the interest
rate applicable to any such Permitted Refinancing shall not exceed the then
applicable market interest rate, and (h) at the time thereof, no Default or
Event of Default shall have occurred and be continuing.

 

“Permitted Store Acquisition” means an Acquisition of, or opening by the
Borrower of, up to ten (10) Store locations in any transaction or group of
related transactions (including, but not limited to, by means of a lease or
sublease of property from any Person), in the ordinary course of business.

 

“Permitted Store Closings” means (a) Store closures and related Inventory
dispositions which do not exceed (i) in any Fiscal Year of the Borrower and its
Subsidiaries, ten percent (10%) of the number of the Borrower’s Stores as of the
beginning of such Fiscal Year (net of new Store openings) and (ii) in the
aggregate from and after the Closing Date, thirty percent (30%) of the number of
the Borrower’s Stores in existence as of the Closing Date (net of new Store
openings), and (b) the related Inventory is either moved to a distribution
center or another retail location of the Borrower for future sale in the
ordinary course of business or is disposed of at such Stores in accordance with
liquidation agreements and with professional liquidators reasonably acceptable
to the Lender.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Prepayment Event” means:

 

(a)           Any Disposition (including pursuant to a sale and leaseback
transaction) of any property or asset of a Loan Party; provided that any
Permitted Disposition prior to the occurrence of a Cash Dominion Event shall not
be deemed a Prepayment Event;

 

(b)           Any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of (and payments in
lieu thereof), any property or asset of a Loan Party, unless (i) the proceeds
therefrom are required to be paid to the holder of a Lien on such property or
asset having priority over the Lien of the Lender or (ii) other than during the
continuance of a Cash Dominion Event, Availability is greater than twenty
percent (20%) of the Loan Cap;

 

(c)           The issuance by a Loan Party of any Equity Interests, other than
any such issuance of Equity Interests (i) to a Loan Party, (ii) as consideration
for a Permitted Acquisition or (iii) as a compensatory issuance to any employee,
director, or consultant

 

36

--------------------------------------------------------------------------------


 

(including, without limitation, under the Borrower’s 2005 Amended and Restated
Long-Term Incentive Plan);

 

(d)           The incurrence by a Loan Party of any Indebtedness for borrowed
money other than Permitted Indebtedness; or

 

(e)           The receipt by any Loan Party of any Extraordinary Receipts.

 

“Pro Forma Availability Condition” shall mean, as of any date of calculation,
Pro Forma Availability will be greater than 17.5% of the Loan Cap.

 

“Pro Forma Availability” shall mean, as of any date of calculation, after giving
pro forma effect to the transaction then to be consummated or payment to be
made, projected Availability as of the date of such transaction or payment and
as of the end of each Fiscal Month during the subsequent projected six
(6) Fiscal Months.

 

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.

 

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Borrower and its Subsidiaries as prescribed
by the Securities Laws.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Committed Borrowing,
Conversion or continuation of Committed Loans, a Committed Loan Notice, and
(b) with respect to an L/C Credit Extension, a Letter of Credit Application.

 

“Reserves” means all Inventory Reserves and Availability Reserves. The Lender
shall have the right, at any time and from time to time after the Closing Date
in its discretion to establish, modify or eliminate Reserves.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party or any of
the other individuals designated in writing to the Lender by an existing
Responsible Officer of a Loan Party as an authorized

 

37

--------------------------------------------------------------------------------


 

signatory of any certificate or other document to be delivered hereunder.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment; provided, however, that transactions pursuant to
provisions in Equity Interests of the Borrower that allow employees, at their
option, to settle their tax obligations in respect thereof with a tender of a
portion of such Equity Interests back to the Borrower, and tax payments made by
the Borrower pursuant thereto, shall not be a Restricted Payment hereunder. 
Without limiting the foregoing, “Restricted Payments” with respect to any Person
shall also include all payments made by such Person with any proceeds of a
dissolution or liquidation of such Person.

 

“RP Conditions” means, at the time of determination with respect to any
specified transaction or payment, that (a) no Default or Event of Default then
exists or would arise as a result of entering into such transaction or the
making of such payment, (b) after giving effect to such transaction or payment,
Pro Forma Availability is, and is projected to be, greater than 20% of the Loan
Cap and the Consolidated Fixed Charge Coverage Ratio, as calculated on a
pro-forma basis for the applicable Measurement Period (as if such transaction or
payment had been made on the first day of the applicable Measurement Period), is
equal to or greater than 1.1:1.0, immediately preceding, and on a pro forma
basis on the date thereof, after giving effect to such dividend or repurchase. 
Prior to undertaking any transaction or payment which is subject to the RP
Conditions, the Loan Parties shall deliver to the Lender evidence of
satisfaction of the conditions contained in clause (b) above on a basis
(including, without limitation, giving due consideration to results for prior
periods) reasonably satisfactory to the Lender.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

 

38

--------------------------------------------------------------------------------


 

“Security Agreement” means the Security Agreement dated as of the Closing Date
among the Loan Parties and the Lender.

 

“Security Documents” means the Security Agreement, the Blocked Account
Agreements, the Credit Card Notifications, any Collateral Access Agreement, and
each other security agreement or other instrument or document executed and
delivered to the Lender pursuant to this Agreement or any other Loan Document
granting a Lien to secure any of the Obligations.

 

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

 

“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.

 

“Solvent” and “Solvency” means, with respect to any Person on a particular date,
that on such date (a) at fair valuation, all of the properties and assets of
such Person are greater than the sum of the debts, including contingent
liabilities, of such Person, (b) the present fair saleable value of the
properties and assets of such Person is not less than the amount that would be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person is able to realize upon its
properties and assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature, and
(e) such Person is not engaged in a business or a transaction, and is not about
to engage in a business or transaction, for which such Person’s properties and
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practices in the industry in which such Person
is engaged.  The amount of all guarantees at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
can reasonably be expected to become an actual or matured liability.

 

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 9.23).

 

“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit and that (a) is used in lieu or in support of performance
guaranties or performance, surety or similar bonds (excluding appeal bonds)
arising in the ordinary course of business, (b) is used in lieu or in support of
stay or appeal bonds, (c) supports the payment of insurance premiums for
reasonably necessary casualty insurance carried by any of the Loan Parties, or
(d) supports payment or performance for identified purchases or exchanges of
products or services in the ordinary course of business.

 

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of

 

39

--------------------------------------------------------------------------------


 

the maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the FRB to which
the Lender is subject with respect to the Adjusted LIBOR Rate, for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board). Such reserve percentages shall include those imposed pursuant to
such Regulation D.  LIBOR Rate Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to the Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“Store” means any retail store (including any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party.

 

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations and which is
in form and on terms approved in writing by the Lender.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body are at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap

 

40

--------------------------------------------------------------------------------


 

Contracts, (a) for any date on or after the date such Swap Contracts have been
closed out and termination value(s) determined in accordance therewith, and
(b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts (which may
include the Lender or any Affiliate of the Lender).

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Termination Date” means the earliest to occur of (i) the Maturity Date,
(ii) the date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VIII, or (iii) the termination of the
Commitments in accordance with the provisions of Section 2.06 hereof.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Trading with the Enemy Act” has the meaning set forth in Section 9.17.

 

“Trigger Event” has the meaning provided in Section 6.10(b).

 

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a LIBOR Rate Loan.

 

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than State of New
York, “Uniform Commercial Code” means the Uniform Commercial Code as in effect
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection or effect of perfection or non-perfection or availability of
such remedy, as the case may be.

 

“UCP 600” means the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce and
dated as of July 1, 2007 (or such later version thereof as may be in effect at
the time of issuance).

 

41

--------------------------------------------------------------------------------


 

“UFCA” has the meaning specified in Section 9.20(d).

 

“UFTA” has the meaning specified in Section 9.20(d).

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” means the amount of any drawing under a Letter of Credit
for which the Borrower has failed to reimburse the L/C Issuer.

 

“Unrestricted Cash” means when referring to cash or cash equivalents of the
Borrower or any of its Subsidiaries, that such cash or cash equivalents (i) does
not appear (or would not be required to appear) as “restricted” on a
consolidated balance sheet of the Borrower or of any such Subsidiary or (ii) is
from time to time deposited is in a DDA, which DDA is subject to no Liens other
than those in favor of the Lender, but excluding any amounts on deposit in any
escrow, restricted special purpose or restricted account, such as an account
specifically designated for payroll or sales taxes.

 

1.02        Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning

 

42

--------------------------------------------------------------------------------


 

and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

(d)           Any reference herein or in any other Loan Document to the
satisfaction, repayment, or payment in full of the Obligations shall mean the
repayment in Dollars in full in cash or immediately available funds (or, in the
case of contingent reimbursement obligations with respect to Letters of Credit
and Bank Products (other than Swap Contracts), providing Cash Collateralization)
of all of the Obligations (including the payment of any termination amount then
applicable (or which would or could become applicable as a result of the
repayment of the other Obligations) under Swap Contracts) other than
(i) unasserted contingent indemnification Obligations, (ii) any Obligations
relating to Bank Products (including Swap Contracts) that, at such time, are
allowed by the applicable Bank Product provider to remain outstanding without
being required to be repaid or Cash Collateralized, and (iii) any Obligations
relating to Cash Management Services that, at such time, are allowed by the
applicable provider of such Cash Management Services to remain outstanding
without being required to be repaid.

 

1.03        Accounting Terms.

 

(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein; provided that all leases
that would be treated as operating leases for purposes of GAAP on the Closing
Date shall continue to be accounted for as operating leases for purposes of all
financial definitions and calculations hereunder regardless of any change to
GAAP following the Closing Date that would otherwise require such leases to be
treated as Capital Lease Obligations or the equivalent thereof.

 

(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Lender shall so request, the Lender and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP; provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Lender financial statements and other documents
required under this Agreement or as reasonably requested hereunder

 

43

--------------------------------------------------------------------------------


 

setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.

 

1.04        Rounding.  Any financial ratios required to be maintained by the
Loan Parties pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05        Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.06        Letter of Credit Amounts.  Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to be the Stated Amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
of any Issuer Documents related thereto, provides for one or more automatic
increases in the Stated Amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum Stated Amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum Stated Amount
is in effect at such time.

 

1.07        Currency Equivalents Generally.  Any amount specified in this
Agreement (other than in Articles II and IX) or any of the other Loan Documents
to be in Dollars shall also include the equivalent of such amount in any
currency other than Dollars, such equivalent amount thereof in the applicable
currency to be determined by the Lender at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars.  For
purposes of this Section 1.07, the “Spot Rate” for a currency means the rate
determined by the Lender to be the rate quoted by the Person acting in such
capacity as the spot rate for the purchase by such Person of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date of such
determination; provided that the Lender may obtain such spot rate from another
financial institution designated by the Lender if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.

 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01        Committed Loans; Reserves.  Subject to the terms and conditions set
forth herein, the Lender agrees to make loans (each such loan, a “Committed
Loan”) to the Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of the Lender’s Commitment; subject in each case to the
following limitations:

 

(i)            after giving effect to any Committed Borrowing, the Total
Outstandings shall not exceed the Loan Cap,

 

(ii)           after giving effect to any Committed Borrowing, the aggregate
Outstanding Amount of the Committed Loans of the Lender, plus the Outstanding
Amount of all L/C Obligations shall not exceed the Commitment, and

 

44

--------------------------------------------------------------------------------


 

(iii)          the Outstanding Amount of all L/C Obligations shall not at any
time exceed the Letter of Credit Sublimit.

 

Within the limits of the Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.04, and reborrow under this Section 2.01.

 

2.02        Committed Borrowings, Conversions and Continuations of Committed
Loans.

 

(a)           Committed Loans shall be either Base Rate Loans or LIBOR Rate
Loans as the Borrower may request subject to and in accordance with this
Section 2.02.  Subject to the other provisions of this Section 2.02, Committed
Borrowings of more than one Type may be incurred at the same time.

 

(b)           Each Committed Borrowing, each Conversion of Committed Loans from
one Type to the other, and each continuation of LIBOR Rate Loans shall be made
upon the Borrower’s irrevocable notice to the Lender, which may be given by
telephone.  Each such notice must be received by the Lender not later than 11:00
a.m. (i) three (3) Business Days prior to the requested date of any Committed
Borrowing of, Conversion to or continuation of LIBOR Rate Loans or of any
Conversion of LIBOR Rate Loans to Base Rate Loans, and (ii) one Business Day
prior to the requested date of any Committed Borrowing of Base Rate Loans.  Each
telephonic notice by the Borrower pursuant to this Section 2.02(b) must be
confirmed promptly by delivery to the Lender of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Each Committed Borrowing of, Conversion to or continuation of LIBOR Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $1,000,000
in excess thereof.  Except as provided in Section 2.03(c), each Committed
Borrowing of or Conversion to Base Rate Loans shall be in such minimum amounts
as the Lender may require.  Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Committed
Borrowing, a Conversion of Committed Loans from one Type to the other, or a
continuation of LIBOR Rate Loans, (ii) the requested date of the Committed
Borrowing, Conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
Converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be Converted, and (v) if applicable, the
duration of the Interest Period with respect thereto.  If the Borrower fails to
specify a Type of Committed Loan in a Committed Loan Notice or if the Borrower
fails to give a timely notice requesting a Conversion or continuation, then the
applicable Committed Loans shall be made as, or Converted to, Base Rate Loans. 
Any such automatic Conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
LIBOR Rate Loans.  If the Borrower requests a Committed Borrowing of, Conversion
to, or continuation of LIBOR Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one (1) month.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Committed Borrowing is on the
Closing Date, Section 4.01), the Lender shall use reasonable efforts to make all
funds available to the Borrower no later than 4:00 p.m. either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of

 

45

--------------------------------------------------------------------------------


 

such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Lender by the Borrower; provided, however, that
if, on the date the Committed Loan Notice with respect to such Committed
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Committed Borrowing, first, shall be applied to the payment
in full of any such L/C Borrowings, and second, shall be made available to the
Borrower as provided above.

 

(c)           The Lender, without the request of the Borrower, may advance any
interest, fees, service charge (including direct wire fees), and if an Event of
Default is then continuing, expenses or other payment to which any Credit Party
is entitled from the Loan Parties pursuant hereto or any other Loan Document,
and may charge the same to the Loan Account notwithstanding that an Overadvance
may result thereby.  The Lender shall advise the Borrower of any such advance or
charge promptly after the making thereof.  Such action on the part of the Lender
shall not constitute a waiver of the Lender’s rights and the Borrower’s
obligations under Section 2.04(b).  Any amount which is added to the principal
balance of the Loan Account as provided in this Section 2.02(c) shall bear
interest at the interest rate then and thereafter applicable to Base Rate Loans.

 

(d)           Except as otherwise provided herein, a LIBOR Rate Loan may be
continued or Converted only on the last day of an Interest Period for such LIBOR
Rate Loan.  During the existence of a Default or an Event of Default, no Loans
may be requested as, Converted to or continued as LIBOR Rate Loans without the
consent of the Lender.

 

(e)           The Lender shall promptly notify the Borrower of the interest rate
applicable to any Interest Period for LIBOR Rate Loans upon determination of
such interest rate.  At any time that Base Rate Loans are outstanding, the
Lender shall notify the Borrower of any change in Bank of America’s prime rate
used in determining the Base Rate promptly following the public announcement of
such change.

 

(f)            After giving effect to all Committed Borrowings, all Conversions
of Committed Loans from one Type to the other, and all continuations of
Committed Loans as the same Type, there shall not, at any time, be more than
five (5) Interest Periods in effect with respect to Committed Loans.

 

(g)           The Lender and the L/C Issuer shall have no obligation to make any
Loan or to provide any Letter of Credit if an Overadvance would result.  The
Lender may, in its discretion, make Overadvances without the consent of the
Borrower and the L/C Issuer and the Borrower and the L/C Issuer shall be bound
thereby.  An Overadvance is for the account of the Borrower and shall constitute
a Base Rate Loan and an Obligation and shall be repaid by the Borrower in
accordance with the provisions of Section 2.04(b).  The making of any such
Overadvance on any one occasion shall not obligate the Lender to make or permit
any Overadvance on any other occasion or to permit such Overadvances to remain
outstanding.

 

46

--------------------------------------------------------------------------------


 

2.03        Letters of Credit.

 

(a)           The Letter of Credit Commitment.

 

(i)            Subject to the terms and conditions set forth herein, the L/C
Issuer agrees (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower and the other Loan Parties or their
respective Subsidiaries, and to amend or extend Letters of Credit previously
issued by it, in accordance with Section 2.03(b) below, and (2) to honor
drawings under the Letters of Credit; provided that after giving effect to any
L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Outstandings shall not exceed the Loan Cap and (y) the Outstanding Amount of the
L/C Obligations shall not exceed the Letter of Credit Sublimit.  Each request by
the Borrower for the issuance or amendment of a Letter of Credit shall be deemed
to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.

 

(ii)           The L/C Issuer shall not issue any Letter of Credit, if:

 

(A)          subject to Section 2.03(b)(iii), the expiry date of such requested
Standby Letter of Credit would occur more than twelve (12) months after the date
of issuance or last extension; or

 

(B)          the expiry date of such requested Commercial Letter of Credit would
occur more than one hundred twenty (120) days after the date of issuance; or

 

(C)          the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless such Letter of Credit is Cash
Collateralized on or prior to the date of issuance of such Letter of Credit (or
such later date as the Lender may agree); or

 

(D)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it; or

 

47

--------------------------------------------------------------------------------


 

(E)           the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally; or

 

(F)           such Letter of Credit is to be denominated in a currency other
than Dollars; or

 

(G)          such Letter of Credit contains any provisions for automatic
reinstatement of the Stated Amount after any drawing thereunder.

 

(iii)          The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof or if the beneficiary of such Letter of
Credit does not accept the proposed amendment to such Letter of Credit.

 

(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer in the form of
a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower.  Such Letter of Credit Application may be
sent by facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the L/C Issuer, by personal delivery
or by any other means acceptable to the L/C Issuer. Such Letter of Credit
Application must be received by the L/C Issuer not later than 11:00 a.m. at
least two (2) Business Days (or such other date and time as the L/C Issuer may
agree in a particular instance in its sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be.  In the case of a
request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may require.  In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require. 
Additionally, the Borrower shall furnish to the L/C Issuer such other documents
and information pertaining to such requested Letter of Credit issuance or
amendment, including any Issuer Documents, as the L/C Issuer may require.

 

(ii)           Unless one or more applicable conditions contained in Article IV
shall not then be satisfied or unless the L/C Issuer would not be permitted, or
would have no obligation, at such time to issue such Letter of Credit under the
terms hereof (by reason of the provisions of Section 2.03(a)(ii) or otherwise),
then, subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the

 

48

--------------------------------------------------------------------------------


 

applicable Borrower or enter into the applicable amendment, as the case may be,
in each case in accordance with the L/C Issuer’s usual and customary business
practices.

 

(iii)          If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Standby Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Standby Letter of Credit) by giving prior notice to the beneficiary thereof
not later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Standby Letter of Credit is issued. 
Unless otherwise directed by the L/C Issuer, the Borrower shall not be required
to make a specific request to the L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the L/C Issuer may permit the
extension of such Standby Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Standby Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of Section 2.03(a)(ii) or otherwise),
or (B) one or more of the applicable conditions specified in Section 4.02 is not
then satisfied.

 

(c)           Drawings and Reimbursements.

 

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower thereof not less than two (2) Business Days prior to the Honor Date (as
defined below; provided, however, that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
L/C Issuer.  On the date of any payment by the L/C Issuer under a Letter of
Credit (each such date, an “Honor Date”), the Borrower shall be deemed to have
requested a Committed Borrowing of Base Rate Loans to be disbursed on the Honor
Date in an amount equal to the amount of such payment, without regard to the
minimum and multiples specified in Section 2.02(b) for the principal amount of
Base Rate Loans, but subject to the amount of the unutilized portion of the Loan
Cap and the conditions set forth in Section 4.02 (other than the delivery of a
Committed Loan Notice).  Any notice given by the L/C Issuer pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice. In the event that
such Committed Borrowing cannot be made pursuant to the terms hereof, then not
later than 11:00 a.m. on the Honor Date, the Borrower shall reimburse the L/C
Issuer in an amount equal to the amount of such drawing.  With respect to any
Unreimbursed Amount that is not fully refinanced by a Committed Borrowing of
Base Rate Loans because the conditions set forth in Section 4.02 cannot be
satisfied or for any other reason, the Borrower shall be deemed to have incurred
from the L/C Issuer an L/C Borrowing in the amount of any Unreimbursed Amount,
which L/C Borrowing shall be due and payable on demand and shall bear interest
at the Default Rate for Base Rate Loans.

 

(d)           Obligations Absolute.  The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall

 

49

--------------------------------------------------------------------------------


 

be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)          waiver by the L/C Issuer of any requirement that exists for the
L/C Issuer’s protection and not the protection of the Borrower or any waiver by
the L/C Issuer which does not in fact materially prejudice the Borrower;

 

(v)           any honor of a demand for payment presented electronically even if
such Letter of Credit requires that demand be in the form of a draft;

 

(vi)          any payment made by the L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under, such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;

 

(vii)         any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

(viii)        any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any of its Subsidiaries; or

 

(ix)          the fact that any Default or Event of Default shall have occurred
and be continuing.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
non-compliance with

 

50

--------------------------------------------------------------------------------


 

the Borrower’s instructions or other irregularity, the Borrower will immediately
notify the L/C Issuer.  The Borrower shall be conclusively deemed to have waived
any such claim against the L/C Issuer and its correspondents unless such notice
is given as aforesaid.

 

(e)           Role of L/C Issuer.  The Borrower agrees that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  Except as provided in the
final sentence of this clause (e), none of the Lender, the L/C Issuer nor any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable to any Loan Party for (i) any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit or any error in
interpretation of technical terms; (ii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document, or (iii) for any action, neglect or omission under
or in connection with any Letter of Credit or Issuer Documents, including,
without limitation, the issuance or amendment of any Letter of Credit, the
failure to issue or amend any Letter of Credit, or the honoring or dishonoring
of any demand under any Letter of Credit, and such action or neglect or omission
will be binding upon the Loan Parties.  The Borrower hereby assumes all risks of
the acts or omissions of any beneficiary or transferee with respect to its use
of any Letter of Credit; provided, however, that this assumption is not intended
to, and shall not, preclude the Borrower’s pursuing such rights and remedies as
it may have against the beneficiary or transferee at law or under any other
agreement, In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary (or the L/C Issuer may refuse to accept and make
payment upon such documents if such documents are not in strict compliance with
the terms of such Letter of Credit and may disregard any requirement in a Letter
of Credit that notice of dishonor be given in a particular manner and any
requirement that presentation be made at a particular place or by a particular
time of day), and the L/C Issuer shall not be responsible for the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason.  The L/C Issuer shall not be responsible for the
wording of any Letter of Credit (including, without limitation, any drawing
conditions or any terms or conditions that are ineffective, ambiguous,
inconsistent, unduly complicated or reasonably impossible to satisfy),
notwithstanding any assistance the L/C Issuer may provide to the Borrower with
drafting or recommending text for any Letter of Credit Application or with the
structuring of any transaction related to any Letter of Credit, and the Borrower
hereby acknowledges and agrees that any such assistance will not constitute
legal or other advice by the L/C Issuer or any representation or warranty by the
L/C Issuer that any such wording or such Letter of Credit will be effective. 
Without limiting the foregoing, the L/C Issuer may, as it deems appropriate,
modify or alter and use in any Letter of Credit the terminology contained on the
Letter of Credit Application for such Letter of Credit. Notwithstanding anything
to the contrary herein contained in this clause (e), the Borrower may have a
claim against the L/C Issuer, and the L/C Issuer may be liable to the Borrower,
to the extent, but only to the extent, of any direct, as opposed to punitive,
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by the L/C Issuer’s willful misconduct or

 

51

--------------------------------------------------------------------------------


 

gross negligence. The L/C Issuer may send a Letter of Credit or conduct any
communication to or from the beneficiary via the Society for Worldwide Interbank
Financial Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

 

(f)            Cash Collateral.  If, as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, the Borrower shall, in
each case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations.  Sections 2.04, 2.05(c) and 8.02(c) set forth certain additional
requirements to deliver Cash Collateral hereunder.  For purposes of this
Section 2.03, Section 2.04, Section 2.05(c) and Section 8.02(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the Lender, for
the benefit of the Credit Parties, as collateral for the L/C Obligations, cash
or deposit account balances in an amount equal to one hundred and three (103%)
of the Outstanding Amount of all L/C Obligations, pursuant to documentation in
form and substance satisfactory to the Lender and the L/C Issuer.  The Borrower
hereby grants to the Lender a security interest in all such cash, deposit
accounts and all balances therein and all proceeds of the foregoing to secure
all Obligations.  Such cash collateral shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America under the sole and
exclusive dominion and control of the Lender.  If at any time the Lender
determines that any funds held as cash collateral are subject to any right or
claim of any Person other than the Lender or that the total amount of such funds
is less than the aggregate Outstanding Amount of all L/C Obligations, the
Borrower will, forthwith upon demand by the Lender, pay to the Lender, as
additional funds to be deposited as cash collateral, an amount equal to the
excess of (x) such aggregate Outstanding Amount over (y) the total amount of
funds, if any, then held as cash collateral that the Lender determines to be
free and clear of any such right and claim.  Upon the drawing of any Letter of
Credit for which funds are on deposit as cash collateral, such funds shall be
applied to reimburse the L/C Issuer and, to the extent not so applied, shall
thereafter be applied to satisfy other Obligations, as and to the extent such
other Obligations shall then be due and payable.

 

(g)           Applicability of ISP and UCP.  Unless otherwise expressly agreed
by the L/C Issuer and the Borrower when a Letter of Credit is issued, (i) the
rules of the ISP shall apply to each Standby Letter of Credit and (ii) the
rules of the UCP shall apply to each Commercial Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Borrower for, and the L/C Issuer’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.

 

(h)           Letter of Credit Fees.  The Borrower shall pay to the Lender for
its own account a Letter of Credit fee (the “Letter of Credit Fee”) for each
Letter of Credit equal to the Applicable Rate times the daily Stated Amount
under each such Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit).  For purposes of computing

 

52

--------------------------------------------------------------------------------


 

the daily amount available to be drawn under any Letter of Credit, the amount of
the Letter of Credit shall be determined in accordance with Section 1.06. 
Letter of Credit Fees shall be (i) due and payable on the first day after the
end of each March, June, September and December, or if such day is not a
Business Day, on the next succeeding Business Day, commencing with the first
such date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand, and (ii) computed on a
quarterly basis in arrears.  Notwithstanding anything to the contrary contained
herein, while any Event of Default exists, all Letter of Credit Fees shall
accrue at the Default Rate as provided in Section 2.07(b) hereof.

 

(i)                                     Documentary and Processing Charges
Payable to L/C Issuer.  The Borrower shall pay directly to the L/C Issuer for
its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

 

(j)                                    Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

2.04                        Prepayments.

 

(a)                                 The Borrower may, upon irrevocable notice to
the Lender, at any time or from time to time voluntarily prepay Committed Loans
in whole or in part without premium or penalty; provided that (i) such notice
must be received by the Lender not later than 11:00 a.m. (A) three (3) Business
Days prior to any date of prepayment of LIBOR Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of LIBOR Rate Loans shall be
in a principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof; and (iii) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in the
case of either (ii) or (iii) above, if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if LIBOR Rate Loans, the
Interest Period(s) of such Loans.  If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any prepayment
of a LIBOR Rate Loan shall be accompanied by all accrued interest on the amount
prepaid, together with any additional amounts required pursuant to Section 3.05.

 

(b)                                 If for any reason the Total Outstandings at
any time exceed the Loan Cap as then in effect, the Borrower shall immediately
prepay the Loans and L/C Borrowings and Cash Collateralize the L/C Obligations
(other than L/C Borrowings) in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations (other than L/C Borrowings) pursuant to this
Section 2.04(b) unless after the prepayment in full of the Loans the Total
Outstandings exceed the Loan Cap as then in effect.

 

(c)                                  The Borrower shall prepay the Loans and,
after the occurrence and during the continuance of an Event of Default or to the
extent required by the provisions of Section

 

53

--------------------------------------------------------------------------------


 

2.05(c), Cash Collateralize the L/C Obligations to the extent required pursuant
to the provisions of Section 6.12 hereof.

 

(d)                                 The Borrower shall prepay the Loans
(including L/C Borrowings) and, after the occurrence and during the continuance
of an Event of Default or to the extent required by the provisions of
Section 2.05(c), Cash Collateralize the other L/C Obligations in an amount equal
to the Net Cash Proceeds received by a Loan Party on account of a Prepayment
Event, irrespective of whether a Cash Dominion Event then exists and is
continuing.

 

(e)                                  Prepayments made pursuant to
Section 2.04(b), (c)  and (d) above, first, shall be applied ratably to the L/C
Borrowings, second, shall be applied ratably to the outstanding Committed Loans,
third, after the occurrence and during the continuance of an Event of Default,
shall be used to Cash Collateralize the remaining L/C Obligations; and, fourth,
the amount remaining, if any, after the prepayment in full of all L/C Borrowings
and Committed Loans outstanding at such time and the Cash Collateralization of
the remaining L/C Obligations (to the extent required hereunder) in full shall
be deposited by the Lender in a deposit account of the Borrower and may be
utilized by the Borrower in the ordinary course of its business to the extent
otherwise permitted hereunder.  Upon the drawing of any Letter of Credit that
has been Cash Collateralized, the funds held as Cash Collateral shall be applied
(without any further action by or notice to or from the Borrower or any other
Loan Party) to reimburse the L/C Issuer or the Lender, as applicable, and, to
the extent not so applied, shall thereafter be applied to satisfy other
Obligations, as and to the extent such other Obligations shall then be due and
payable.

 

2.05                        Termination or Reduction of Commitments.

 

(a)                                 The Borrower may, without penalty or
premium, upon irrevocable notice to the Lender, terminate the Commitment or from
time to time permanently reduce the Commitment; provided that (i) any such
notice shall be received by the Lender not later than 11:00 a.m. five
(5) Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Borrower shall not terminate
or reduce the Commitment if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Outstandings would exceed the Commitment.

 

(b)                                 If, after giving effect to any reduction of
the Commitment, the Letter of Credit Sublimit exceeds the amount of the
Commitment, such Letter of Credit Sublimit shall be automatically reduced by the
amount of such excess.

 

(c)                                  Upon any reduction of the Commitment, the
Commitment of the Lender shall be reduced by such reduction amount.  If, as a
result of such termination or reduction, (i) the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit, the Borrower shall contemporaneously with such reduction or
termination, Cash Collateralize such excess amount, and (ii) the Committed Loans
would exceed the Commitment, the Borrower shall contemporaneously with such
reduction or termination, pay the Lender an amount equal to such excess.

 

54

--------------------------------------------------------------------------------


 

2.06                        Repayment of Obligations.

 

Except as provided in Section 9.11 with respect to the collateralization of the
Other Liabilities, the Borrower shall repay to the Lender on the Termination
Date all Obligations outstanding on such date (other than contingent
indemnification claims for which a claim has not been asserted) and shall cause
each Letter of Credit to be returned to the L/C Issuer undrawn or shall Cash
Collateralize all L/C Obligations (to the extent not previously Cash
Collateralized as required herein).

 

2.07                        Interest.

 

(a)                                 Subject to the provisions of
Section 2.07(b) below, (i) each LIBOR Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Adjusted LIBOR Rate for such Interest Period plus the
Applicable Margin for LIBOR Rate Loans; and (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin for Base Rate Loans.

 

(b)                                 (i)                                     If
any amount payable under any Loan Document is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

(ii)                                  If any other Event of Default exists, then
the Lender may notify the Borrower that all outstanding Obligations shall bear
interest retroactively from the date such Default arose at a fluctuating
interest rate per annum at all times equal to the Default Rate and such
Obligations shall bear interest retroactively from the date such Default arose
at the Default Rate to the fullest extent permitted by Law.

 

(iii)                               Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Except as provided in
Section 2.07(b)(iii) interest on each Loan shall be due and payable in arrears
on each Interest Payment Date applicable thereto and at such other times as may
be specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.08        Fees.  In addition to certain fees described in subsections (h) and
(i) of Section 2.03:

 

(a)                                 Commitment Fee.  The Borrower shall pay to
the Lender a commitment fee equal to the Commitment Fee Percentage multiplied by
the actual daily amount by which the Commitment exceeds the Total Outstandings
during the immediately preceding Fiscal Quarter. The commitment fee shall accrue
at all times during the Availability Period, including at any time during which
one or more of the conditions in Article IV is not met, and shall be due and
payable quarterly in arrears on the last Business Day of each Fiscal Quarter,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period.

 

55

--------------------------------------------------------------------------------


 

(b)                                 Other Fees.  The Borrower shall pay to the
Lender for its own account fees in the amounts and at the times specified in the
Fee Letter.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

2.09        Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed.  All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed.  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.11(a), bear interest for one day. Each
determination by the Lender of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

2.10                        Evidence of Debt.

 

(a)                                 The Credit Extensions made by the Lender
shall be evidenced by one or more accounts or records maintained by the Lender
(the “Loan Account”) in the ordinary course of business.  In addition, the
Lender may record in the Lender’s internal records, an appropriate notation
evidencing the date and amount of each Loan from the Lender, each payment and
prepayment of principal of any such Loan, and each payment of interest, fees and
other amounts due in connection with the Obligations due to the Lender.  The
accounts or records maintained by the Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lender to the Borrower
and the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. 
Upon the request of the Lender, the Borrower shall execute and deliver to the
Lender a Note, which shall evidence the Lender’s Loans in addition to such
accounts or records.  The Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.  Upon receipt of an affidavit and indemnity of
the Lender as to the loss, theft, destruction or mutilation of the Lender’s Note
and upon cancellation of such Note, the Borrower will issue, in lieu thereof, a
replacement Note in favor of the Lender, in the same principal amount thereof
and otherwise of like tenor.

 

2.11                        Payments Generally; Lender’s Clawback.

 

(a)                                 General.  All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Lender, at the
Lender’s Office in Dollars and in immediately available funds not later than
2:00 p.m. on the date specified herein.  All payments received by the Lender
after 2:00 p.m. shall, at the option of the Lender, be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue.  If any payment to be made by the Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day (other than with respect to payment of a LIBOR Loan), and such extension of
time shall be reflected in computing interest or fees, as the case may be.

 

56

--------------------------------------------------------------------------------


 

(b)                                 Funding Source.  Nothing herein shall be
deemed to obligate the Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by the Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

2.12                        Increase in Commitments.

 

(a)                                 Request for Increase.  Provided no Default
or Event of Default then exists or would arise therefrom, upon notice to the
Lender, the Borrower may from time to time, request an increase in the
Commitment by an amount (for all such requests) not exceeding $25,000,000;
provided that (i) any such request for an increase shall be in a minimum amount
of $5,000,000, and (ii) the Borrower may make a maximum of two (2) such
requests.  At the time of sending such notice, the Borrower shall specify the
time period within which the Lender is requested to respond (which shall in no
event be less than ten (10) Business Days from the date of delivery of such
notice to the Lender).  The Lender shall notify the Borrower of its willingness
(or that it is not willing) to increase its Commitment within the time specified
above.

 

(b)                                 Effective Date and Allocations.  If the
Commitment is increased in accordance with this Section, the Lender, in
consultation with the Borrower, shall determine the effective date (the
“Increase Effective Date”) of such increase.

 

(c)                                  Conditions to Effectiveness of Increase. 
As a condition precedent to such increase, (i) the Borrower shall deliver to the
Lender a certificate of each Loan Party dated as of the Increase Effective Date
signed by a Responsible Officer of such Loan Party (A) certifying and attaching
the resolutions adopted by such Loan Party approving or consenting to such
increase, and (B) in the case of the Borrower, certifying that, before and after
giving effect to such increase, (1) the representations and warranties contained
in Article V and the other Loan Documents are true and correct on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.12, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (2) no Default or Event of Default exists or would arise
therefrom, (ii) the Borrower shall have paid such fees to the Lender in respect
of such increase as the Borrower and the Lender may agree; (iii) if requested by
the Lender, the Borrower shall deliver an opinion or opinions, in form and
substance reasonably satisfactory to the Lender, from counsel to the Borrower
reasonably satisfactory to the Lender and dated such date; (iv) the Borrower
shall have delivered such other instruments, documents and agreements as the
Lender may reasonably have requested; and (v) no Default or Event of Default
exists.

 

(d)                                 Conflicting Provisions.  This Section shall
supersede any provisions in Section 9.01 to the contrary.

 

57

--------------------------------------------------------------------------------


 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower hereunder or under
any other Loan Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes (including any Other Taxes), provided that
if the Borrower shall be required by Law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the applicable Credit Party receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall timely pay the full amount deducted to
the relevant Governmental Authority in accordance with Law.

 

(b)                                 Payment of Other Taxes by the Borrower. 
Without limiting the provisions of subsection (a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with Law.

 

(c)                                  Indemnification by the Loan Parties.  The
Loan Parties shall indemnify each Credit Party, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by such Credit Party
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Credit Party (with a copy to the Lender), or by
the Lender on its own behalf or on behalf of any Credit Party, shall be
conclusive absent manifest error.

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by the
Borrower to a Governmental Authority, the Borrower shall deliver to the Lender
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Lender.

 

(e)                                  Treatment of Certain Refunds.  If any
Credit Party determines, in its sole discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by the Loan
Parties or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Taxes (including
any Other Taxes) giving rise to such refund), net of all out-of-pocket expenses
of such Credit Party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Loan Parties, upon the request of such Credit Party, agree to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to such Credit Party in the event that
the Lender or the L/C Issuer is

 

58

--------------------------------------------------------------------------------


 

required to repay such refund to such Governmental Authority.  This subsection
shall not be construed to require any Credit Party to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Loan Parties or any other Person.

 

3.02        Illegality. If the Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for the Lender to make, maintain or fund LIBOR Rate Loans, or to determine or
charge interest rates based upon the LIBOR Rate, or any Governmental Authority
has imposed material restrictions on the authority of the Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by the Lender to the Borrower, (i) any obligation of the Lender
to make or continue LIBOR Rate Loans or to Convert Base Rate Loans to LIBOR Rate
Loans shall be suspended and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the LIBOR Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Lender without reference to the
LIBOR Rate component of the Base Rate, in each case until the Lender notifies
the Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, (x) the Borrower shall, upon demand from
the Lender, prepay or, if applicable, Convert all LIBOR Rate Loans of the Lender
to Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the Lender
without reference to the LIBOR Rate component of the Base Rate), either on the
last day of the Interest Period therefor, if the Lender may lawfully continue to
maintain such LIBOR Rate Loans to such day, or immediately, if the Lender may
not lawfully continue to maintain such LIBOR Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the LIBOR Rate, the Lender shall during the period of such suspension
compute the Base Rate applicable to such Lender without reference to the LIBOR
Rate component thereof until the Lender is advised in writing by such Lender
that it is no longer illegal  for such Lender to determine or charge interest
rates based upon the LIBOR Rate.  Upon any such prepayment or Conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or Converted.

 

3.03        Inability to Determine Rates. If the Lender determines that for any
reason in connection with any request for a LIBOR Rate Loan or a Conversion to
or continuation thereof that (a) Dollar deposits are not being offered to banks
in the London interbank market for the applicable amount and Interest Period of
such LIBOR Rate Loan, (b) adequate and reasonable means do not exist for
determining the LIBOR Rate for any requested Interest Period with respect to a
proposed LIBOR Rate Loan, or (c) the LIBOR Rate for any requested Interest
Period with respect to a proposed LIBOR Rate Loan does not adequately and fairly
reflect the cost to the Lender of funding such Loan, the Lender will promptly so
notify the Borrower.  Thereafter, (x) the obligation of the Lender to make or
maintain LIBOR Rate Loans shall be suspended and (y) in the event of a
determination described in the preceding sentence with respect to the LIBOR Rate
component of the Base Rate, the utilization of the LIBOR Rate component in
determining the Base Rate shall be suspended, in each case, until the Lender
revokes such notice.  Upon receipt of such notice, the Borrower may revoke any
pending request for a Committed Borrowing of, Conversion to or continuation of
LIBOR Rate Loans or, failing that, will be deemed to have Converted such request
into a request for a Committed Borrowing of Base Rate Loans in the amount
specified therein.

 

59

--------------------------------------------------------------------------------


 

3.04                        Increased Costs; Reserves on LIBOR Rate Loans.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, the Lender (except any reserve requirement
reflected in the LIBOR Rate) or the L/C Issuer;

 

(ii)                                  subject the Lender or the L/C Issuer to
any tax of any kind whatsoever with respect to this Agreement, any Letter of
Credit, any participation in a Letter of Credit or any LIBOR Rate Loan made by
it, or change the basis of taxation of payments to the Lender or the L/C Issuer
in respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by the Lender or the L/C Issuer); or

 

(iii)                               impose on the Lender or the L/C Issuer or
the London interbank market any other condition, cost or expense affecting this
Agreement or LIBOR Rate Loans made by the Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to the
Lender of making or maintaining any LIBOR Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to the Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by the Lender
or the L/C Issuer hereunder (whether of principal, interest or any other amount)
then, upon request of the Lender or the L/C Issuer, the Loan Parties will pay to
the Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate the Lender or the L/C Issuer, as the case may be, for
such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If the Lender or the
L/C Issuer determines that any Change in Law affecting the Lender or the L/C
Issuer or the Lender’s or the L/C Issuer’s holding company, if any, regarding
capital requirements has or would have the effect of reducing the rate of return
on the Lender’s or the L/C Issuer’s capital or on the capital of the Lender’s or
the L/C Issuer’s holding company, if any, as a consequence of this Agreement,
the Commitments of the Lender or the Loans made by, or participations in Letters
of Credit held by, the Lender, or the Letters of Credit issued by the L/C
Issuer, to a level below that which the Lender or the L/C Issuer or the Lender’s
or the L/C Issuer’s holding company could have achieved but for such Change in
Law (taking into consideration the Lender’s or the L/C Issuer’s policies and the
policies of the Lender’s or the L/C Issuer’s holding company with respect to
capital adequacy), then from time to time the Loan Parties will pay to the
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate the Lender or the L/C Issuer or the Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of the Lender or the L/C Issuer setting forth the amount or amounts
necessary to compensate the Lender or the L/C Issuer or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section

 

60

--------------------------------------------------------------------------------


 

and delivered to the Borrower shall be conclusive absent manifest error.  The
Loan Parties shall pay the Lender or the L/C Issuer, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of the Lender or the L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of the
Lender’s or the L/C Issuer’s right to demand such compensation, provided that
the Loan Parties shall not be required to compensate the Lender or the L/C
Issuer pursuant to the foregoing provisions of this Section for any increased
costs incurred or reductions suffered more than nine (9) months prior to the
date that the Lender or the L/C Issuer, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of the Lender’s or the L/C Issuer’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

 

(e)                                  Reserves on LIBOR Rate Loans.  The Borrower
shall pay to the Lender, as long as the Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each LIBOR Rate Loan equal
to the actual costs of such reserves allocated to such Loan by the Lender (as
determined by the Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Borrower shall have received at least ten
(10) days’ prior notice (with a copy to the Lender) of such additional interest
from the Lender.  If the Lender fails to give notice ten (10) days prior to the
relevant Interest Payment Date, such additional interest shall be due and
payable ten (10) days from receipt of such notice.

 

3.05        Compensation for Losses.  Upon demand of the Lender from time to
time, the Borrower shall promptly compensate the Lender for and hold the Lender
harmless from any loss, cost or expense incurred by it as a result of:

 

(a)                                 any continuation, Conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); or

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of the Lender to make a Loan) to prepay, borrow, continue
or Convert any Loan other than a Base Rate Loan on the date or in the amount
notified by the Borrower;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by the Lender in connection with the foregoing.

 

61

--------------------------------------------------------------------------------


 

For purposes of calculating amounts payable by the Borrower to the Lender under
this Section 3.05, the Lender shall be deemed to have funded each LIBOR Rate
Loan made by it at the LIBOR Rate for such Loan by a matching deposit or other
borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBOR Rate Loan was in fact so funded.

 

3.06        Survival.  All of the Borrower’s obligations under this Article III
shall survive termination of the Commitment and repayment of all other
Obligations hereunder.

 

ARTICLE IV
CONDITIONS PRECEDENT TO CLOSING AND CREDIT EXTENSIONS

 

4.01        Conditions to Closing. The effectiveness of this Agreement is
subject to satisfaction of the following conditions precedent:

 

(a)                                 The Lender’s receipt of the following, each
of which shall be originals, telecopies or other electronic image scan
transmission (e.g., “pdf” or “tif” via e-mail) (followed promptly by originals)
unless otherwise specified, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance satisfactory to the Lender:

 

(i)                                     counterparts of this Agreement each
properly executed by a Responsible Officer of the signing Loan Party and the
Lender;

 

(ii)                                  a Note executed by the Borrower in favor
of the Lender, if requested by the Lender;

 

(iii)                               such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Lender may require evidencing (A) the
authority of each Loan Party to enter into this Agreement and the other Loan
Documents to which such Loan Party is a party or is to become a party and
(B) the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party or is to become a
party;

 

(iv)                              copies of each Loan Party’s Organization
Documents and such other documents and certifications as the Lender may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing, and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to so qualify in such jurisdiction could not
reasonably be expected to have a Material Adverse Effect;

 

(v)                                 a favorable opinion of Alston & Bird, LLP,
counsel to the Loan Parties, addressed to the Lender, as to such matters
concerning the Loan Parties and the Loan Documents as the Lender may reasonably
request;

 

62

--------------------------------------------------------------------------------


 

(vi)                              a certificate of a Responsible Officer of the
Borrower certifying (A) that the conditions specified in Sections 4.01 and 4.02
have been satisfied, (B) that there has been no event or circumstance since the
date of the unaudited financial statements of the Borrower and its Subsidiaries
for the quarter ended July 30, 2011 that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect,
(C) to the Solvency of the Loan Parties as of the Closing Date after giving
effect to the transactions contemplated hereby, and (D) either that (1) no
consents, licenses or approvals are required in connection with the execution,
delivery and performance by such Loan Party and the validity against such Loan
Party of the Loan Documents to which it is a party, or (2) that all such
consents, licenses and approvals have been obtained and are in full force and
effect;

 

(vii)                           evidence that all insurance required to be
maintained pursuant to the Loan Documents and all endorsements in favor of the
Lender required under the Loan Documents have been obtained and are in effect;

 

(viii)                        a payoff letter from the lender under the Existing
Credit Agreement satisfactory in form and substance to the Lender evidencing
that the Existing Credit Agreement has been or concurrently with the Closing
Date is being terminated, all obligations thereunder have been or concurrently
with the Closing Date are being paid in full;

 

(ix)                              the Security Documents and certificates
evidencing any stock being pledged thereunder, together with undated stock
powers executed in blank, each duly executed by the applicable Loan Parties;

 

(x)                                 all other Loan Documents, each duly executed
by the applicable Loan Parties;

 

(xi)                              a written report regarding the results of a
commercial finance examination and quality of earning report of the Loan
Parties, which shall be satisfactory to the Lender and shall be paid by
crediting the treasury management analysis fees payable by the Borrower to the
Lender or any of its Affiliates pursuant to the Fee Letter;

 

(xii)                           results of searches or other evidence reasonably
satisfactory to the Lender (in each case dated as of a date reasonably
satisfactory to the Lender) indicating the absence of Liens on the assets of the
Loan Parties, except for Permitted Encumbrances and Liens for which termination
statements and releases satisfactory to the Lender are being tendered
concurrently with such extension of credit or other arrangements satisfactory to
the Lender for the delivery of such termination statements and releases have
been made;

 

(xiii)                        (A)                               all documents
and instruments, including Uniform Commercial Code financing statements,
required by law or reasonably requested by the Lender to be filed, registered or
recorded to create or perfect the first

 

63

--------------------------------------------------------------------------------


 

priority Liens intended to be created under the Loan Documents and all such
documents and instruments shall have been so filed, registered or recorded to
the satisfaction of the Lender, (B) the Credit Card Notifications and Blocked
Account Agreements required pursuant to Section 6.12 hereof shall have been
obtained, and (C) control agreements with respect to the Loan Parties’
securities and investment accounts have been obtained; and

 

(xiv)                       such other assurances, certificates, documents,
consents or opinions as the Lender reasonably may require.

 

(b)                                 Availability shall be not less than
$25,000,000.

 

(c)                                  The Lender shall have received a Borrowing
Base Certificate dated the Closing Date, relating to the month ended on
September 30, 2011, and executed by a Responsible Officer of the Borrower.

 

(d)                                 The Lender shall be reasonably satisfied
that any financial statements delivered to it fairly present the business and
financial condition of the Loan Parties and that there has been no Material
Adverse Effect since the date of the unaudited financial statements of the
Borrower and its Subsidiaries for the quarter ended July 30, 2011.

 

(e)                                  The Lender shall have received and be
satisfied with (i) a detailed forecast for the period commencing on the Closing
Date and extending through January 31, 2013, which shall include an Availability
model, Consolidated income statement, balance sheet, and statement of cash flow,
by month, each prepared in conformity with GAAP and consistent with the Loan
Parties’ then current practices and (b) such other information (financial or
otherwise) reasonably requested by the Lender.

 

(f)                                   There shall not be pending any litigation
or other proceeding, the result of which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

(g)                                  There shall not have occurred any default
of any Material Contract of any Loan Party.

 

(h)                                 The consummation of the transactions
contemplated hereby shall not violate any Law or any Organization Document.

 

(i)                                     All fees required to be paid to the
Lender on or before the Closing Date shall have been paid in full.

 

(j)                                    The Borrower shall have paid all fees,
charges and disbursements of counsel to the Lender to the extent invoiced prior
to or on the Closing Date, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the Closing
Date (provided that such estimate shall not thereafter preclude a final settling
of accounts between the Borrower and the Lender).

 

64

--------------------------------------------------------------------------------


 

(k)                                 The Lender shall have received all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the USA PATRIOT Act.

 

(l)                                     No material changes in governmental
regulations or policies affecting any Loan Party or any Credit Party shall have
occurred prior to the Closing Date.

 

(m)                             The Closing Date shall have occurred on or
before October 28, 2011.  The Lender shall notify the Borrower of the Closing
Date, and such notice shall be conclusive and binding on the Loan Parties.

 

4.02        Conditions to all Credit Extensions.  The obligation of the Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a Conversion of Committed Loans to the other Type, or a
continuation of LIBOR Rate Loans) and of each L/C Issuer to issue each Letter of
Credit is subject to the following conditions precedent:

 

(a)                                 The representations and warranties of each
Loan Party contained in Article V or in any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct on and as of the date of such Credit
Extension, except (i) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date and (ii) for purposes of this Section 4.02, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.

 

(b)                                 No Default or Event of Default shall exist,
or would result from such proposed Credit Extension or from the application of
the proceeds thereof.

 

(c)                                  The Lender and, if applicable, the L/C
Issuer shall have received a Request for Credit Extension in accordance with the
requirements hereof.

 

(d)                                 No event or circumstance which could
reasonably be expected to result in a Material Adverse Effect shall have
occurred.

 

(e)                                  After giving effect to the Credit Extension
requested to be made on any such date and the use of proceeds thereof,
Availability shall be greater than zero.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a Conversion of Committed Loans to the other Type or a continuation of
LIBOR Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty by the Borrower that the conditions specified in
Sections 4.02(a) and (b) and (d) have been satisfied on and as of the date of
the applicable Credit Extension.

 

65

--------------------------------------------------------------------------------


 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Lender and the other Credit Parties that:

 

5.01        Existence, Qualification and Power.  Each Loan Party and each
Subsidiary thereof (a) is a corporation, limited liability company, partnership
or limited partnership, duly incorporated, organized or formed, validly existing
and, where applicable, in good standing under the Laws of the jurisdiction of
its incorporation, organization or formation, (b) has all requisite power and
authority and all requisite governmental licenses, permits, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, where
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause  (c), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.  Schedule 5.01 to the Disclosure
Schedule sets forth, as of the Closing Date, each Loan Party’s name as it
appears in official filings in its state of incorporation or organization,
organization type, organization number, if any, issued by its state of
incorporation or organization, and its federal employer identification number.

 

5.02        Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party, has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach, termination, or contravention of, or constitute a default under, or
require any payment to be made under (i) any Material Contract or any Material
Indebtedness to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; (c) result in or require the
creation of any Lien upon any asset of any Loan Party (other than Liens in favor
of the Lender under the Security Documents); or (d) violate any Law.

 

5.03        Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(a) the perfection or maintenance of the Liens created under the Security
Documents (including the first priority nature thereof) or (b) such as have been
obtained or made and are in full force and effect.

 

5.04        Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered, will have been, duly executed and delivered by each
Loan Party that is party thereto.  This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that

 

66

--------------------------------------------------------------------------------


 

is party thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

5.05                        Financial Statements; No Material Adverse Effect.

 

(a)                                 The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Borrower and its Subsidiaries  on a
Consolidated basis as of the date thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) show all Material Indebtedness and other liabilities, direct
or contingent, of the Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness, as and
to the extent required in accordance with GAAP.

 

(b)                                 The unaudited Consolidated balance sheet of
the Borrower and its Subsidiaries dated May 2, 2015, and the related
Consolidated statements of income or operations, Shareholders’ Equity and cash
flows for the Fiscal Quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present the financial
condition of the Borrower and its Subsidiaries on a Consolidated basis as of the
date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.

 

(c)                                  Since the date of the unaudited financial
statements of the Borrower and its Subsidiaries for the quarter ended May 2,
2015, there has been no event or circumstance, either individually or in the
aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

 

(d)                                 To the best knowledge of the Borrower, no
Internal Control Event exists or has occurred since the date of the Audited
Financial Statements that has resulted in or could reasonably be expected to
result in a misstatement in any material respect, (i) in any financial
information delivered or to be delivered to the Lender, (ii) of the Borrowing
Base, (iii) of covenant compliance calculations provided hereunder or (iv) of
the assets, liabilities, financial condition or results of operations of the
Borrower and its Subsidiaries on a Consolidated basis.

 

(e)                               The Consolidated forecasted balance sheet and
statements of income and cash flows of the Borrower and its Subsidiaries
delivered pursuant to Section 6.01(d) were prepared in good faith on the basis
of the assumptions stated therein, which assumptions were fair in light of the
conditions existing at the time of delivery of such forecasts, and represented,
at the time of delivery, the Loan Parties’ best estimate of its future financial
performance.

 

5.06        Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Loan Parties after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of its
Subsidiaries or against any of its properties or revenues that (a) purport to

 

67

--------------------------------------------------------------------------------


 

affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

 

5.07        No Default.  No Loan Party or any Subsidiary is in default under or
with respect to any Material Contract or any Material Indebtedness.  No Default
or Event of Default has occurred and is continuing or would result from the
consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

5.08                        Ownership of Property; Liens.

 

(a)                                 Each of the Loan Parties and each Subsidiary
thereof has good record and marketable title in fee simple to or valid leasehold
interests in, all Real Estate necessary or used in the ordinary conduct of its
business.  Each of the Loan Parties and each Subsidiary has good and marketable
title to, valid leasehold interests in, or valid licenses to use all personal
property and assets material to the ordinary conduct of its business.

 

(b)                                 Schedule 5.08(b)(1) to the Disclosure
Schedule sets forth the address (including street address, county and state) of
all Real Estate (excluding Leases) that is owned by the Loan Parties and each of
their Subsidiaries, together with a list of the holders of any mortgage or other
Lien thereon as of the Closing Date.  Each Loan Party and each of its
Subsidiaries has good, marketable and insurable fee simple title to the Real
Estate owned by such Loan Party or such Subsidiary, free and clear of all Liens,
other than Permitted Encumbrances.  Schedule 5.08(b)(2) to the Disclosure
Schedule sets forth the address (including street address, county and state) of
all Leases of the Loan Parties, together with the name of each lessor and its
contact information with respect to each such Lease as of the Closing Date. 
Each of such Leases is in full force and effect and the Loan Parties are not in
default of the terms thereof.

 

(c)                                  Schedule 7.01 to the Disclosure Schedule
sets forth a complete and accurate list of all Liens on the property or assets
of each Loan Party and each of its Subsidiaries, showing as of the Closing Date
the lienholder thereof, the principal amount of the obligations secured thereby
and the property or assets of such Loan Party or such Subsidiary subject
thereto.  The property of each Loan Party and each of its Subsidiaries is
subject to no Liens, other than Permitted Encumbrances.

 

(d)                                 Schedule 7.02 to the Disclosure Schedule
sets forth a complete and accurate list of all Investments held by any Loan
Party or any Subsidiary of a Loan Party on the Closing Date, showing as of the
Closing Date the amount, obligor or issuer and maturity, if any, thereof.

 

(e)                                  Schedule 7.03 to the Disclosure Schedule
sets forth a complete and accurate list of all Indebtedness of each Loan Party
or any Subsidiary of a Loan Party on the Closing Date, showing as of the Closing
Date the amount, obligor or issuer and maturity thereof.

 

5.09                        Environmental Compliance.

 

(a)                                 No Loan Party or any Subsidiary thereof
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval

 

68

--------------------------------------------------------------------------------


 

required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability, except, in each case, as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(b)                                 None of the properties currently or formerly
owned or operated by any Loan Party or any Subsidiary thereof is listed or
proposed for listing on the NPL or on the CERCLIS or any analogous foreign,
state or local list or is adjacent to any such property; to the best of the
knowledge of the Loan Parties, there are no and never have been any underground
or above-ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by any Loan Party
or any Subsidiary thereof or on any property formerly owned or operated by any
Loan Party or Subsidiary thereof; there is no asbestos or asbestos-containing
material on any property currently owned or operated by any Loan Party or
Subsidiary thereof; and to the best knowledge of the Loan Parties, Hazardous
Materials have not been released, discharged or disposed of on any property
currently or formerly owned or operated by any Loan Party or any Subsidiary
thereof.

 

(c)                                  No Loan Party or any Subsidiary thereof is
undertaking, and no Loan Party or any Subsidiary thereof has completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law; and to
the best knowledge of the Loan Parties, all Hazardous Materials generated, used,
treated, handled or stored at, or transported to or from, any property currently
or formerly owned or operated by any Loan Party or any Subsidiary thereof have
been disposed of in a manner not reasonably expected to result in material
liability to any Loan Party or any Subsidiary thereof.

 

5.10        Insurance. The properties of the Loan Parties and their Subsidiaries
are insured with financially sound and reputable insurance companies which are
not Affiliates of the Loan Parties, in such amounts, with such deductibles and
covering such risks (including, without limitation, workmen’s compensation,
public liability, business interruption, property damage and directors and
officers liability insurance) as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the Loan
Parties or the applicable Subsidiary operates.  Schedule 5.10 to the Disclosure
Schedule sets forth a description of all insurance maintained by or on behalf of
the Loan Parties and their Subsidiaries as of the Closing Date. As of the
Closing Date, each insurance policy listed on Schedule 5.10 to the Disclosure
Schedule is in full force and effect and all premiums in respect thereof that
are due and payable have been paid.

 

5.11        Taxes. The Loan Parties and their Subsidiaries have filed all
federal, state and other tax returns and reports required to be filed, and have
paid all federal, state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings being diligently conducted, for which adequate
reserves have been provided in accordance with GAAP, as to which Taxes no Lien
has been filed and

 

69

--------------------------------------------------------------------------------


 

which contest effectively suspends the collection of the contested obligation
and the enforcement of any Lien securing such obligation.  There is no proposed
tax assessment against any Loan Party or any Subsidiary that would, if made,
have a Material Adverse Effect.  No Loan Party or any Subsidiary thereof is a
party to any tax sharing agreement.

 

5.12                        ERISA Compliance.

 

(a)                                 Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state Laws.  Each Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Borrower, nothing has occurred
which would prevent, or cause the loss of, such qualification.  The Loan Parties
and each ERISA Affiliate have made all required contributions to each Plan
subject to Section 412 of the Code, and no application for a funding waiver or
an extension of any amortization period pursuant to Section 412 of the Code has
been made with respect to any Plan.  No Lien imposed under the Code or ERISA
exists or is likely to arise on account of any Plan.

 

(b)                                 There are no pending or, to the best
knowledge of the Borrower, threatened claims, actions or lawsuits, or action by
any Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(c)                                  (i)                                     No
ERISA Event has occurred or is reasonably expected to occur; (ii) no Pension
Plan has any Unfunded Pension Liability; (iii) neither any Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither any Loan Party
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither any Loan
Party nor any ERISA Affiliate has engaged in a transaction that could be subject
to Sections 4069 or 4212(c) of ERISA.

 

5.13        Subsidiaries; Equity Interests.  As of the Closing Date, the Loan
Parties have no Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 5.13 to the Disclosure Schedule, which sets forth the legal
name, jurisdiction of incorporation or formation and authorized Equity Interests
of each such Subsidiary.  All of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by a Loan Party (or a Subsidiary of a Loan Party) in the amounts specified
on Part (a) of Schedule 5.13 free and clear of all Liens except for those
created under the Security Documents.  Except as set forth in Schedule 5.13,
there are no outstanding rights to purchase any Equity Interests in any
Subsidiary.  As of the Closing Date, the Loan Parties have no equity investments
in any other corporation or entity other than those specifically disclosed in
Part (b) of Schedule 5.13.  All of the outstanding Equity Interests of the
Subsidiaries of the Borrower have been validly issued, and are fully paid and
non-assessable and are owned in the amounts specified on Part (c)

 

70

--------------------------------------------------------------------------------


 

of Schedule 5.13 free and clear of all Liens except for those created under the
Security Documents.  The copies of the Organization Documents of each Loan Party
and each amendment thereto provided pursuant to Section 4.01 are true and
correct copies of each such document, each of which is valid and in full force
and effect.

 

5.14                        Margin Regulations; Investment Company Act.

 

(a)                                 No Loan Party is engaged or will be engaged,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock. 
None of the proceeds of the Credit Extensions shall be used directly or
indirectly for the purpose of purchasing or carrying any margin stock, for the
purpose of reducing or retiring any Indebtedness that was originally incurred to
purchase or carry any margin stock or for any other purpose that might cause any
of the Credit Extensions to be considered a “purpose credit” within the meaning
of Regulations T, U, or X issued by the FRB.

 

(b)                                 None of the Loan Parties, any Person
Controlling any Loan Party, or any Subsidiary is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.

 

5.15        Disclosure. Each Loan Party has disclosed to the Lender all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Loan Parties represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

 

5.16        Compliance with Laws. Each of the Loan Parties and each Subsidiary
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

5.17        Intellectual Property; Licenses, Etc.  The Loan Parties and their
Subsidiaries own, or possess the right to use, all of the Intellectual Property,
licenses, permits and other authorizations that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person.  To the best knowledge of the Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by any Loan Party or any
Subsidiary infringes upon any

 

71

--------------------------------------------------------------------------------


 

rights held by any other Person.  No claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of the Borrower, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

5.18                        Labor Matters.

 

Except as set forth on Schedule 5.18 to the Disclosure Schedule, (a) there are
no strikes, lockouts, slowdowns or other material labor disputes against any
Loan Party or any Subsidiary thereof pending or, to the knowledge of any Loan
Party, threatened; (b) the hours worked by and payments made to employees of the
Loan Parties comply with the Fair Labor Standards Act and any other applicable
federal, state, local or foreign Law dealing with such matters.; (c) no Loan
Party or any of its Subsidiaries has incurred any liability or obligation under
the Worker Adjustment and Retraining Act or similar state Law; (d) all payments
due from any Loan Party and its Subsidiaries, or for which any claim may be made
against any Loan Party or any of its Subsidiaries, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
properly accrued in accordance with GAAP as a liability on the books of such
Loan Party; (e) no Loan Party or any Subsidiary is a party to or bound by any
collective bargaining agreement, management agreement, employment agreement,
bonus, restricted stock, stock option, or stock appreciation plan or agreement
or any similar plan, agreement or arrangement; (f) there are no representation
proceedings pending or, to any Loan Party’s knowledge, threatened to be filed
with the National Labor Relations Board, and no labor organization or group of
employees of any Loan Party or any Subsidiary has made a pending demand for
recognition; (g) there are no complaints, unfair labor practice charges,
grievances, arbitrations, unfair employment practices charges or any other
claims or complaints against any Loan Party or any Subsidiary pending or, to the
knowledge of any Loan Party, threatened to be filed with any Governmental
Authority or arbitrator based on, arising out of, in connection with, or
otherwise relating to the employment or termination of employment of any
employee of any Loan Party or any of its Subsidiaries;  and (h) the consummation
of the transactions contemplated by the Loan Documents will not give rise to any
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which any Loan Party or any of its
Subsidiaries is bound.

 

5.19                        Security Documents.

 

The Security Agreement creates in favor of the Lender, for the benefit of the
Secured Parties referred to therein, a legal, valid, continuing and enforceable
security interest in the Collateral (as defined in the Security Agreement), the
enforceability of which is subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.  The financing statements, releases and other
filings are in appropriate form and have been or will be filed in the offices
specified in Schedule II of the Security Agreement.  Upon such filings and/or
the obtaining of “control” (as defined in the UCC), the Lender will have a
perfected Lien on, and security interest in, to and under all right, title and
interest of the grantors thereunder in all Collateral that may be perfected
under the UCC (in effect on the date this representation is made) by filing,
recording or registering a financing statement or analogous document (including
without limitation the proceeds of such Collateral

 

72

--------------------------------------------------------------------------------


 

subject to the limitations relating to such proceeds in the UCC) or by obtaining
control, in each case prior and superior in right to any other Person.

 

5.20                        Solvency.

 

After giving effect to the transactions contemplated by this Agreement, and
before and after giving effect to each Credit Extension, the Loan Parties, on a
Consolidated basis, are Solvent. No transfer of property has been or will be
made by any Loan Party and no obligation has been or will be incurred by any
Loan Party in connection with the transactions contemplated by this Agreement or
the other Loan Documents with the intent to hinder, delay, or defraud either
present or future creditors of any Loan Party.

 

5.21                        Deposit Accounts; Credit Card Arrangements.

 

(a)                                 Schedule 5.21(a) to the Disclosure Schedule
sets forth a list of all DDAs maintained by the Loan Parties as of the Closing
Date, which Schedule includes, with respect to each DDA (i) the name and address
of the depository; (ii) the account number(s) maintained with such depository;
(iii) a contact person at such depository, and (iv) the identification of each
Blocked Account Bank.

 

(b)                                 Schedule 5.21(b) to the Disclosure Schedule
sets forth a list describing all arrangements as of the Closing Date to which
any Loan Party is a party with respect to the processing and/or payment to such
Loan Party of the proceeds of any credit card charges and debit card charges for
sales made by such Loan Party.

 

5.22        Brokers.  No broker or finder brought about the obtaining, making or
closing of the Loans or transactions contemplated by the Loan Documents, and no
Loan  Party or Affiliate thereof has any obligation to any Person in respect of
any finder’s or brokerage fees in connection therewith.

 

5.23        Trade Relations. There exists no actual or, to the knowledge of any
Loan Party, threatened, termination or cancellation of, or any material adverse
modification or change in the business relationship of any Loan Party with any
supplier material to its operations.

 

5.24        Material Contracts. Schedule 5.24 to the Disclosure Schedule sets
forth all Material Contracts to which any Loan Party is a party or is bound as
of the Closing Date.  The Loan Parties have delivered true, correct and complete
copies of such Material Contracts to the Lender on or before the Closing Date. 
The Loan Parties are not in breach or in default in any material respect of or
under any Material Contract and have not received any notice of the intention of
any other party thereto to terminate any Material Contract.

 

5.25        Casualty. Neither the businesses nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

73

--------------------------------------------------------------------------------


 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as the Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification claims for which a claim has not been asserted), or any Letter
of Credit shall remain outstanding, the Loan Parties shall, and shall (except in
the case of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each
Subsidiary to:

 

6.01        Financial Statements.  Deliver to the Lender, in form and detail
satisfactory to the Lender:

 

(a)                                 as soon as available, but in any event
within ninety (90) days after the end of each Fiscal Year of the Borrower, a
Consolidated balance sheet of the Borrower (commencing with the Fiscal Year
ending January 28, 2012) and its Subsidiaries as at the end of such Fiscal Year,
and the related Consolidated statements of income or operations, Shareholders’
Equity and cash flows for such Fiscal Year, setting forth in each case in
comparative form the figures for the previous Fiscal Year, all in reasonable
detail and prepared in accordance with GAAP, such consolidated statements to be
audited and accompanied by a report and unqualified opinion of a Registered
Public Accounting Firm of nationally recognized standing reasonably acceptable
to the Lender, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit;

 

(b)                                 as soon as available, but in any event
within forty-five (45) days after the end of each of the Fiscal Quarters of each
Fiscal Year of the Borrower (commencing with the Fiscal Quarter ended
October 29, 2011), a Consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such Fiscal Quarter, and the related Consolidated
statement of income or operations for such Fiscal Quarter and for the portion of
the Borrower’s Fiscal Year then ended, and the related statement of cash flows
for the portion of the Borrower’s Fiscal Year then ended, setting forth in each
case, as applicable, in comparative form the figures for (A) such period set
forth in the projections delivered pursuant to Section 6.01(d) hereof, (B) the
corresponding Fiscal Quarter of the previous Fiscal Year and (C) the
corresponding portion of the previous Fiscal Year, all in reasonable detail,
such consolidated statements to be certified by a Responsible Officer of the
Borrower as fairly presenting the financial condition, results of operations and
cash flows of the Borrower and its Subsidiaries as of the end of such Fiscal
Quarter in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;

 

(c)                                  if Availability is less than twenty percent
(20%) of the Loan Cap at any time, as soon as available, but in any event within
thirty (30) days after the end of each of the Fiscal Months of each Fiscal Year
of the Borrower, a Consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such Fiscal Month, and the related Consolidated
statement of income or operations for such Fiscal Month, and for the portion of
the Borrower’s Fiscal Year then ended and the related statement of cash flows

 

74

--------------------------------------------------------------------------------


 

for the portion of the Borrower’s Fiscal Year then ended, setting forth in each
case, as applicable, in comparative form the figures for (A) such period set
forth in the projections delivered pursuant to Section 6.01(d) hereof, (B) the
corresponding Fiscal Month of the previous Fiscal Year and (C) the corresponding
portion of the previous Fiscal Year, all in reasonable detail, such Consolidated
statements to be certified by a Responsible Officer of the Borrower as fairly
presenting the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries as of the end of such Fiscal Month in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes;

 

(d)                                 as soon as available, but in any event at
least thirty (30) days before the end of each Fiscal Year of the Borrower,
forecasts prepared by management of the Borrower, in form satisfactory to the
Lender, of Availability and the Consolidated balance sheets and statements of
income or operations and cash flows of the Borrower and its Subsidiaries on a
monthly basis for the immediately following Fiscal Year (including the Fiscal
Year in which the Maturity Date occurs), and as soon as available, any
significant revisions to such forecast with respect to such Fiscal Year.

 

6.02        Certificates; Other Information. Deliver to the Lender, in form and
detail satisfactory to the Lender:

 

(a)                                 concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b) and (c) (commencing
with the delivery of the financial statements for the Fiscal Quarter ended
October 29, 2011, or at any time that the Borrower is obligated to deliver
monthly financial statements pursuant to Section 6.01(c), with each monthly
financial statement) (i) a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower, and in the event of any change in generally
accepted accounting principles used in the preparation of such financial
statements, the Borrower shall also provide a statement of reconciliation
conforming such financial statements to GAAP and (ii) with respect to the
delivery of the financial statements referred to in Sections 6.01(a) and (b), a
copy of management’s discussion and analysis with respect to such financial
statements;

 

(b)                                 (i) if there are no outstanding Committed
Borrowings or other amounts payable by the Borrower or its Subsidiaries on
account of any Loans made to the Borrower and the L/C Obligations do not exceed
$5,000,000, on the fifteenth (15th) day of each Fiscal Quarter (or, if such day
is not a Business Day, on the next succeeding Business Day), a certificate in
the form of Exhibit E (a “Borrowing Base Certificate”) showing the Borrowing
Base as of the close of business as of the last day of the immediately preceding
Fiscal Quarter, each Borrowing Base Certificate to be certified as complete and
correct by a Responsible Officer of the Borrower; (ii) if the conditions of
clause (b)(i) are not satisfied, such Borrowing Base Certificate shall be
delivered on the fifteenth (15th) day of each Fiscal Month (or, if such day is
not a Business Day, on the next succeeding Business Day) showing the Borrowing
Base as of the close of business as of the last day of the immediately preceding
Fiscal Month; and (iii) at any time that an Accelerated Borrowing Base Delivery
Event has occurred and is continuing, such Borrowing Base Certificate shall be
delivered on a Wednesday of each week (or, if

 

75

--------------------------------------------------------------------------------


 

Wednesday is not a Business Day, on the next succeeding Business Day), as of the
close of business on the immediately preceding Saturday;

 

(c)                                  promptly upon receipt, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of any
Loan Party by its Registered Public Accounting Firm in connection with the
accounts or books of the Loan Parties or any Subsidiary, or any audit of any of
them, including, without limitation, specifying any Internal Control Event;

 

(d)                                 promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Loan Parties, and copies of all
annual, regular, periodic and special reports and registration statements which
any Loan Party may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934 or with any national securities
exchange;

 

(e)                                  the financial and collateral reports
described on Schedule 6.02 hereto, at the times set forth in such Schedule;

 

(f)                                   promptly after the furnishing thereof,
copies of any statement or report furnished to any holder of Material
Indebtedness of any Loan Party or any Subsidiary thereof pursuant to the terms
of any indenture, loan or credit or similar agreement and not otherwise required
to be furnished to the Lender pursuant to Section 6.01 or any other clause of
this Section 6.02;

 

(g)                                  as soon as available, but in any event
within thirty (30)  days after the end of each Fiscal Year of the Loan Parties,
a report summarizing the insurance coverage (specifying type, amount and
carrier) in effect for each Loan Party and its Subsidiaries and containing such
additional information as the Lender may reasonably specify;

 

(h)                                 promptly after the Lender’s request
therefor, copies of all Material Contracts and documents evidencing Material
Indebtedness;

 

(i)                                     promptly, and in any event within five
(5) Business Days after receipt thereof by any Loan Party or any Subsidiary
thereof, copies of each notice or other correspondence received from any
Governmental Authority (including, without limitation, the SEC (or comparable
agency in any applicable non-U.S. jurisdiction)) concerning any proceeding with,
or investigation or possible investigation or other inquiry by such Governmental
Authority regarding financial or other operational results of any Loan Party or
any Subsidiary thereof or any other matter which, if adversely determined, could
reasonably expected to have a Material Adverse Effect; and

 

(j)                                    promptly, such additional information
regarding the business affairs, financial condition or operations of any Loan
Party or any Subsidiary, or compliance with the terms of the Loan Documents, as
the Lender may from time to time reasonably request.

 

76

--------------------------------------------------------------------------------


 

Documents required to be delivered pursuant to Section 6.01(a), (b),
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 9.02 hereto;
or (ii) on which such documents are posted on the Borrower’s behalf on an
Internet or intranet website, if any, to which the Lender has access (whether a
commercial, third-party website or whether sponsored by the Lender); provided
that the Borrower shall notify the Lender (by telecopier or electronic mail) of
the posting of any such documents and provide to the Lender by electronic mail
electronic versions (i.e., soft copies) of such documents.  The Lender shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Loan Parties with any such request for delivery.

 

6.03        Notices. Promptly notify the Lender:

 

(a)                                 of the occurrence of any Default or Event of
Default;

 

(b)                                 of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect,

 

(c)                                  of any breach or non-performance of, or any
default under, a Material Contract or with respect to Material Indebtedness of
any Loan Party or any Subsidiary thereof;

 

(d)                                 of any dispute, litigation, investigation,
proceeding or suspension between any Loan Party or any Subsidiary thereof and
any Governmental Authority; or the commencement of, or any material development
in, any litigation or proceeding affecting any Loan Party or any Subsidiary
thereof, including pursuant to any applicable Environmental Laws;

 

(e)                                  of the occurrence of any ERISA Event;

 

(f)                                   of any material change in accounting
policies or financial reporting practices by any Loan Party or any Subsidiary
thereof;

 

(g)                                  of any change in any Loan Party’s senior
executive officers;

 

(h)                                 of the discharge by any Loan Party of its
present Registered Public Accounting Firm or any withdrawal or resignation by
such Registered Public Accounting Firm;

 

(i)                                     of any collective bargaining agreement
or other labor contract to which a Loan Party becomes a party, or the
application for the certification of a collective bargaining agent;

 

(j)                                    of the filing of any Lien for unpaid
Taxes against any Loan Party;

 

77

--------------------------------------------------------------------------------


 

(k)                                 of any casualty or other insured damage to
any material portion of the Collateral or the commencement of any action or
proceeding for the taking of any interest in a material portion of the
Collateral under power of eminent domain or by condemnation or similar
proceeding or if any material portion of the Collateral is damaged or destroyed;

 

(l)                                     of any transaction of the nature
prohibited or restricted in Article VII hereof, occurring after the Closing
Date, and

 

(m)                             of any failure by any Loan Party to pay rent at
(i) any of the Loan Parties’ distribution centers or warehouses or (ii) any of
such Loan Party’s locations if such failure continues for more than ten
(10) days following the day on which such rent first came due and such failure
would be reasonably likely to result in a Material Adverse Effect.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.

 

6.04        Payment of Obligations. Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, (b) all lawful claims (including, without limitation,
claims of landlords, warehousemen, customs brokers, freight forwarders,
consolidators, and carriers) which, if unpaid, would by Law become a Lien upon
its property, and (c) all Material Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness, except, in each case, where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) such Loan Party has set aside on its books adequate reserves
with respect thereto in accordance with GAAP, (c) such contest effectively
suspends collection of the contested obligation and enforcement of any Lien
securing such obligation, (d) no Lien has been filed with respect thereto and
(e) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect. Nothing contained herein shall
be deemed to limit the rights of the Lender with respect to determining Reserves
pursuant to this Agreement.

 

6.05        Preservation of Existence, Etc.  (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization or formation except in a transaction
permitted by Section 7.04 or 7.05; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its Intellectual Property, except to the extent
such Intellectual Property is no longer used or useful in the conduct of the
business of the Loan Parties.

 

6.06        Maintenance of Properties. (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted; and
(b) make all necessary repairs thereto and renewals and

 

78

--------------------------------------------------------------------------------


 

replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

6.07                        Maintenance of Insurance. 

 

(a)           Maintain with financially sound and reputable insurance companies
reasonably acceptable to the Lender not Affiliates of the Loan Parties,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business and operating in the same or similar locations or as is required by
Law, of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons and as are reasonably acceptable to the
Lender.

 

(b)                                 Maintain for themselves and their
Subsidiaries, a Directors and Officers insurance policy, and a “Blanket Crime”
policy including employee dishonesty, forgery or alteration, theft,
disappearance and destruction, robbery and safe burglary, property, and computer
fraud coverage with responsible companies in such amounts as are customarily
carried by business entities engaged in similar businesses similarly situated,
and upon request by the Lender furnish the Lender certificates evidencing
renewal of each such policy.

 

(c)                                  Cause fire and extended coverage policies
maintained with respect to any Collateral to be endorsed or otherwise amended to
include (i) lenders’ loss payable clause (regarding personal property), in form
and substance satisfactory to the Lender, which endorsements or amendments shall
provide that the insurer shall pay all proceeds otherwise payable to the Loan
Parties under the policies directly to the Lender, (ii) a provision to the
effect that none of the Loan Parties, Credit Parties or any other Person shall
be a co-insurer and (iii) such other provisions as the Lender may reasonably
require from time to time to protect the interests of the Credit Parties.

 

(d)                                 Cause commercial general liability policies
to be endorsed to name the Lender as an additional insured.

 

(e)                                  Cause business interruption policies to
name the Lender as a loss payee and to be endorsed or amended to include (i) a
provision that, from and after the Closing Date, the insurer shall pay all
proceeds otherwise payable to the Loan Parties under the policies directly to
the Lender, (ii) a provision to the effect that none of the Loan Parties, the
Lender or any other party shall be a co-insurer and (iii) such other provisions
as the Lender may reasonably require from time to time to protect the interests
of the Credit Parties.

 

(f)                                   Cause each such policy referred to in this
Section 6.07 to also provide that it shall not be canceled, modified or not
renewed (i) by reason of nonpayment of premium except upon not less than ten
(10) days’ prior written notice thereof by the insurer to the Lender (giving the
Lender the right to cure defaults in the payment of premiums) or (ii) for any
other reason except upon not less than thirty (30) days’ prior written notice
thereof by the insurer to the Lender.

 

79

--------------------------------------------------------------------------------


 

(g)                                  Deliver to the Lender, prior to the
cancellation, modification or non-renewal of any such policy of insurance, a
copy of a renewal or replacement policy (or other evidence of renewal of a
policy previously delivered to the Lender, including an insurance binder)
together with evidence satisfactory to the Lender of payment of the premium
therefor.

 

(h)                                 Permit any representatives that are
designated by the Lender to inspect the insurance policies maintained by or on
behalf of the Loan Parties and to inspect books and records related thereto and
any properties covered thereby.

 

Notwithstanding the foregoing, unless a Cash Dominion Event has occurred and is
continuing the Lender shall remit to the Borrower any casualty insurance
proceeds it receives pursuant to Section 6.07(c) and (e).  None of the Credit
Parties, or their agents or employees shall be liable for any loss or damage
insured by the insurance policies required to be maintained under this
Section 6.07.  Each Loan Party shall look solely to its insurance companies or
any other parties other than the Credit Parties for the recovery of such loss or
damage and such insurance companies shall have no rights of subrogation against
any Credit Party or its agents or employees.  If, however, the insurance
policies do not provide waiver of subrogation rights against such parties, as
required above, then the Loan Parties hereby agree, to the extent permitted by
law, to waive their right of recovery, if any, against the Credit Parties and
their agents and employees.  The designation of any form, type or amount of
insurance coverage by any Credit Party under this Section 6.07 shall in no event
be deemed a representation, warranty or advice by such Credit Party that such
insurance is adequate for the purposes of the business of the Loan Parties or
the protection of their properties.

 

6.08        Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves have been set aside and maintained by the
Loan Parties in accordance with GAAP; (b) such contest effectively suspends
enforcement of the contested Laws, and (c) the failure to comply therewith could
not reasonably be expected to have a Material Adverse Effect.

 

6.09                        Books and Records; Accountants.

 

(a)                                 Maintain (i) proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Loan Parties or such Subsidiary, as the
case may be; and (ii) such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Loan Parties or such Subsidiary, as the case may be.

 

(b)                                 At all times retain a Registered Public
Accounting Firm which is reasonably satisfactory to the Lender and instruct such
Registered Public Accounting Firm to cooperate with, and be available to, the
Lender or its representatives to discuss the Loan Parties’ financial
performance, financial condition, operating results, controls, and such other
matters,

 

80

--------------------------------------------------------------------------------


 

within the scope of the retention of such Registered Public Accounting Firm, as
may be raised by the Lender.

 

6.10                        Inspection Rights.

 

(a)                                 Permit representatives and independent
contractors of the Lender to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and Registered Public Accounting Firm, all at the expense
of the Loan Parties and at such reasonable times during normal business hours
and as often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided, however, that when a Default or an Event of Default exists
the Lender (or any of its representatives or independent contractors) may do any
of the foregoing at the expense of the Loan Parties at any time during normal
business hours and without advance notice.

 

(b)                                 Upon the request of the Lender after
reasonable prior notice, permit the Lender or professionals (including
investment bankers, consultants, accountants, and lawyers) retained by the
Lender to conduct commercial finance examinations and other evaluations,
including, without limitation, of (i) the Borrower’s practices in the
computation of the Borrowing Base (ii) the assets included in the Borrowing Base
and related financial information such as, but not limited to, sales, gross
margins, payables, accruals and reserves, and (iii) the Loan Parties’ business
plan, forecasts and cash flows.    The Loan Parties acknowledge that the Lender
may, in its discretion, undertake up to one (1) commercial finance examination
in each twelve (12) month period at the Loan Parties’ expense; provided that in
the event that the Availability is less than thirty percent (30%) of the Loan
Cap (the “Trigger Event”), then the Lender may, in its discretion, undertake up
to two (2) commercial finance examinations in the twelve (12) month period
following the Trigger Event at the Loan Parties’ expense.   Notwithstanding the
foregoing, the Lender may cause additional commercial finance examinations to be
undertaken (i) as it in its discretion deems necessary or appropriate, at its
own expense or, (ii) if required by Law or if a Default or Event of Default
shall have occurred and be continuing, at the expense of the Loan Parties.

 

(c)                                  If the L/C Obligations exceed $5,000,000 or
there are outstanding Committed Borrowings or other amounts payable by the
Borrower or any Loan Parties on account of any Loans made to the Borrower, upon
the request of the Lender after reasonable prior notice, permit the Lender or
professionals (including appraisers) retained by the Lender to conduct
appraisals of the Collateral, including, without limitation, the assets included
in the Borrowing Base.  The Loan Parties acknowledge that if such appraisals may
be undertaken pursuant to the preceding sentence, the Lender may, in its
discretion, undertake up to one (1) inventory appraisal in each twelve (12)
month period at the Loan Parties’ expense; provided that if the Trigger Event
occurs at any time during a Fiscal Year, then the Lender may, in its discretion,
undertake up to two (2) inventory appraisals in the twelve (12) month period
following the Trigger Event at the Loan Parties’ expense.  Notwithstanding the
foregoing, the Lender may cause additional appraisals to be undertaken (i) as it
in its discretion deems necessary or appropriate, at its own expense or, (ii) if
required by Law or if a Default or Event of Default shall have occurred and be
continuing, at the expense of the Loan Parties.

 

81

--------------------------------------------------------------------------------


 

6.11        Additional Loan Parties.  Notify the Lender at the time that any
Person becomes a Subsidiary, and promptly thereafter (and in any event within
fifteen (15) days), cause any such Person (a) to become a Loan Party by
executing and delivering to the Lender a Joinder to this Agreement or a Joinder
to the Facility Guaranty or such other documents as the Lender shall deem
appropriate for such purpose, and (b) grant a Lien to the Lender on such
Person’s assets of the same type that constitute Collateral to secure the
Obligations, and (iii) deliver to the Lender documents of the types referred to
in clauses (iii) and (iv) of Section 4.01(a) and favorable opinions of counsel
to such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in clauses
(a) and (b)).  In no event shall compliance with this Section 6.11 waive or be
deemed a waiver or consent to any transaction giving rise to the need to comply
with this Section 6.11 if such transaction was not otherwise expressly permitted
by this Agreement or constitute or be deemed to constitute, with respect to any
Subsidiary, an approval of such Person as the Borrower or permit the inclusion
of any acquired assets in the computation of the Borrowing Base.

 

6.12                        Cash Management.

 

(a)                                 On or prior to the Closing Date:

 

(i)                                     deliver to the Lender copies of
notifications (each, a “Credit Card Notification”) reasonably satisfactory in
form and substance to the Lender  which have been executed on behalf of such
Loan Party and delivered to such Loan Party’s credit card clearinghouses and
processors listed on Schedule 5.21(b) to the Disclosure Schedule; and

 

(ii)                                  enter into a Blocked Account Agreement
satisfactory in form and substance to the Lender with each Blocked Account Bank
(collectively, the “Blocked Accounts”).

 

(b)                                 Prior to the occurrence of a Cash Dominion
Event, ACH or wire transfer no less frequently than daily (and whether or not
there are then any outstanding Obligations) to a Blocked Account all amounts on
deposit in each DDA (net of any minimum balance, not to exceed $2,500, as may be
required to be kept in the subject DDA by the depository institution at which
such DDA is maintained) and all payments due from credit card processors and
credit card issuers.

 

(c)                                  After the occurrence and during the
continuance of a Cash Dominion Event, (i) ACH or wire transfer no less
frequently than daily (and whether or not there are then any outstanding
Obligations) to a Blocked Account all amounts on deposit in each DDA (net of any
minimum balance, not to exceed $2,500, as may be required to be kept in the
subject DDA by the depository institution at which such DDA is maintained) and
all payments due from credit card processors and credit card issuers and
(ii) cause the ACH or wire transfer to the collection account maintained by the
Lender at Bank of America (the “Collection Account”), no less frequently than
daily (and whether or not there are then any outstanding Obligations), all cash
receipts and collections received by each Loan Party from all sources,
including, without limitation, the following:

 

82

--------------------------------------------------------------------------------


 

(i)                                     all available cash receipts from the
sale of Inventory (including without limitation, proceeds of credit card
charges) and other assets (whether or not constituting Collateral);

 

(ii)                                  all cash received or paid to or for the
account of any Person not in the ordinary course of business, including tax
refunds, pension plan reversions, indemnity payments and any purchase price
adjustments;

 

(iii)                               all proceeds of collections of Accounts;

 

(iv)                              all Net Proceeds, and all other cash payments
received by a Loan Party from any Person or from any source or on account of any
Disposition or other transaction or event, including, without limitation, any
Prepayment Event;

 

(v)                                 the then contents of each DDA (net of any
minimum balance, not to exceed $2,500, as may be required to be kept in the
subject DDA by the depository institution at which such DDA is maintained); and

 

(vi)                              the then entire ledger balance of each Blocked
Account (net of any minimum balance, not to exceed $2,500, as may be required to
be kept in the subject Blocked Account by the Blocked Account Bank).

 

(d)                                 The Collection Account shall at all times
during the continuance of a Cash Dominion Event be under the sole dominion and
control of the Lender.  The Loan Parties hereby acknowledge and agree that
(i) during the continuance of a Cash Dominion Event, the Loan Parties have no
right of withdrawal from the Collection Account, (ii) the funds on deposit in
the Collection Account shall at all times be collateral security for all of the
Obligations and (iii) during the continuance of a Cash Dominion Event, the funds
on deposit in the Collection Account shall be applied to the Obligations as
provided in this Agreement.  In the event that, notwithstanding the provisions
of this Section 6.12, any Loan Party receives or otherwise has dominion and
control of any such cash receipts or collections, such receipts and collections
shall be held in trust by such Loan Party for the Lender, shall not be
commingled with any of such Loan Party’s other funds or deposited in any account
of such Loan Party and shall, not later than the Business Day after receipt
thereof, be deposited into the Collection Account or dealt with in such other
fashion as such Loan Party may be instructed by the Lender.

 

(e)                                  Upon the request of the Lender, cause bank
statements and/or other reports to be delivered to the Lender not less often
than monthly, accurately setting forth all amounts deposited in each Blocked
Account to ensure the proper transfer of funds as set forth above.

 

6.13                        Information Regarding the Collateral.

 

(a)                                 Furnish to the Lender at least thirty (30)
days prior written notice of any change in: (i) any Loan Party’s name or in any
trade name used to identify it in the conduct of its business or in the
ownership of its properties; (ii) the location of any Loan Party’s chief
executive office, its principal place of business, any office in which it
maintains books or records relating to Collateral owned by it or any office or
facility at which Collateral owned by it is located (including the establishment
of any such new office or facility); (iii) any Loan Party’s

 

83

--------------------------------------------------------------------------------


 

organizational structure or jurisdiction of incorporation or formation; or
(iv) any Loan Party’s Federal Taxpayer Identification Number or organizational
identification number assigned to it by its state of organization.  The Loan
Parties shall not effect or permit any change referred to in the preceding
sentence unless all filings have been made under the UCC or otherwise that are
required in order for the Lender to continue at all times following such change
to have a valid, legal and perfected first priority security interest in all the
Collateral for its own benefit and the benefit of the other Credit Parties.

 

(b)                                 Should any of the information on any of the
Schedules to the Disclosure Schedule become inaccurate or misleading in any
material respect as a result of changes after the Closing Date, advise the
Lender in writing (as provided in the following sentence) of such revisions or
updates as may be necessary or appropriate to update or correct the same. 
Quarterly, concurrently with the delivery of the Compliance Certificate or as
may be reasonably requested by the Lender, the Borrower shall supplement each
Schedule to the Disclosure Schedule, or any representation herein or in any
other Loan Document, with respect to any matter arising after the Closing Date
that, if existing or occurring on the Closing Date, would have been required to
be set forth or described in such Schedule or as an exception to such
representation or that is necessary to correct any information in such Schedule
or representation which has been rendered materially inaccurate thereby (and, in
the case of any supplements to any Schedule, such Schedule shall be
appropriately marked to show the changes made therein).  Notwithstanding the
foregoing, no supplement or revision to any Schedule or representation shall be
deemed the Credit Parties’ consent to the matters reflected in such updated
Schedules or revised representations nor permit the Loan Parties to undertake
any actions otherwise prohibited hereunder or fail to undertake any action
required hereunder from the restrictions and requirements in existence prior to
the delivery of such updated Schedules or such revision of a representation; nor
shall any such supplement or revision to any Schedule or representation be
deemed the Credit Parties’ waiver of any Default or Event of Default resulting
from the matters disclosed therein.

 

6.14                        Physical Inventories.

 

(a)                                 Cause not less than one (1) physical
inventory to be undertaken at each Store, at the expense of the Loan Parties, in
each Fiscal Year and periodic cycle counts at each distribution center, in each
case consistent with past practices, conducted by such inventory takers as are
satisfactory to the Lender and following such methodology as is consistent with
the methodology used in the immediately preceding inventory or as otherwise may
be satisfactory to the Lender. The Lender, at the expense of the Loan Parties,
may participate in and/or observe each scheduled physical count of Inventory
which is undertaken on behalf of any Loan Party.   The Borrower, upon the
request of the Lender, shall provide the Lender with a reconciliation of the
results of such inventory (as well as of any other physical inventory or cycle
counts undertaken by a Loan Party) and shall post such results to the Loan
Parties’ stock ledgers and general ledgers, as applicable.

 

(b)                                 Permit the Lender, in its discretion, if any
Default or Event of Default exists, to cause additional such inventories to be
taken as the Lender determines (each, at the expense of the Loan Parties).

 

84

--------------------------------------------------------------------------------


 

6.15        Environmental Laws.

 

(a)           Conduct its operations and keep and maintain its Real Estate in
material compliance with all Environmental Laws; (b) obtain and renew all
environmental permits necessary for its operations and properties; and
(c) implement any and all investigation, remediation, removal and response
actions that are appropriate or necessary to maintain the value and
marketability of the Real Estate or to otherwise comply with Environmental Laws
pertaining to the presence, generation, treatment, storage, use, disposal,
transportation or release of any Hazardous Materials on, at, in, under, above,
to, from or about any of its Real Estate, provided, however, that neither a Loan
Party nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and adequate
reserves have been set aside and are being maintained by the Loan Parties with
respect to such circumstances in accordance with GAAP.

 

6.16        Further Assurances.

 

Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that may be required
under any Law, or which the Lender may request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created or intended to be created by the Security Documents or the
validity or priority of any such Lien, all at the expense of the Loan Parties.
The Loan Parties also agree to provide to the Lender, from time to time upon
request, evidence satisfactory to the Lender as to the perfection and priority
of the Liens created or intended to be created by the Security Documents.

 

6.17        Compliance with Terms of Leaseholds.

 

Except as otherwise expressly permitted hereunder, (a) make all payments and
otherwise perform all obligations in respect of all Leases to which any Loan
Party or any of its Subsidiaries is a party, keep such Leases in full force and
effect (b) not allow such Leases to lapse or be terminated or any rights to
renew such Leases to be forfeited or cancelled except in the ordinary course of
business, consistent with past practices, (c) notify the Lender of any default
by any party with respect to such Leases and cooperate with the Lender in all
respects to cure any such default, and (d) cause each of its Subsidiaries to do
the foregoing.  Notwithstanding the foregoing, the Loan Parties shall be
permitted to allow Leases to lapse or be terminated to the extent such Leases
are no longer used or useful in the conduct of the business of the Loan Parties
in the ordinary course of business, consistent with past practices, and nothing
herein shall preclude the Loan Parties from contesting in good faith any dispute
with the lessor with respect to any Lease.

 

6.18        Material Contracts. (a) Perform and observe all the terms and
provisions of each Material Contract to be performed or observed by it,
(b) maintain each such Material Contract in full force and effect except to the
extent such Material Contract is no longer used or useful in the conduct of the
business of the Loan Parties in the ordinary course of business, consistent with
past

 

85

--------------------------------------------------------------------------------


 

practices, (c) enforce each such Material Contract in accordance with its terms,
and  (d) cause each of its Subsidiaries to do the foregoing.

 

ARTICLE VII
NEGATIVE COVENANTS

 

So long as the Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification claims for which a claim has not been asserted), or any Letter
of Credit shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:

 

7.01        Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired or
sign or file or suffer to exist under the UCC or any similar Law or statute of
any jurisdiction a financing statement that names any Loan Party or any
Subsidiary thereof as debtor; sign or suffer to exist any security agreement
authorizing any Person thereunder to file such financing statement; sell any of
its property or assets subject to an understanding or agreement (contingent or
otherwise) to repurchase such property or assets with recourse to it or any of
its Subsidiaries; or assign or otherwise transfer any accounts or other rights
to receive income, other than, as to all of the above, Permitted Encumbrances.

 

7.02        Investments. Make any Investments, except Permitted Investments.

 

7.03        Indebtedness; Disqualified Stock; Equity Issuances.

 

(a)           Create, incur, assume, guarantee, suffer to exist or otherwise
become or remain liable with respect to, any Indebtedness, except Permitted
Indebtedness; (b) issue Disqualified Stock, or (c) issue and sell any other
Equity Interests unless (i) such Equity Interests shall be issued solely by the
Borrower and not by a Subsidiary of a Loan Party, (ii) such Equity Interests
shall not be subject to redemption other than redemption at the option of the
Loan Party issuing such Equity Interests and in accordance with the limitations
contained in this Agreement, and (iii) all Restricted Payments in respect of
such Equity Interests are subordinated to the Obligations.

 

7.04        Fundamental Changes.  Merge, dissolve, liquidate, consolidate with
or into another Person, (or agree to do any of the foregoing), except that, so
long as no Default or Event of Default shall have occurred and be continuing
prior to or immediately after giving effect to any action described below or
would result therefrom:

 

(a)           any Subsidiary which is not a Loan Party may merge with (i) a Loan
Party, provided that the Loan Party shall be the continuing or surviving Person,
or (ii) any one or more other Subsidiaries which are not Loan Parties, provided
that when any wholly-owned Subsidiary is merging with another Subsidiary, the
wholly-owned Subsidiary shall be the continuing or surviving Person;

 

(b)           any Subsidiary which is a Loan Party may merge into any Subsidiary
which is a Loan Party or into the Borrower, provided that in any merger
involving the Borrower, the Borrower shall be the continuing or surviving
Person; and

 

86

--------------------------------------------------------------------------------


 

(c)           in connection with a Permitted Acquisition, a Loan Party may merge
with or into or consolidate with any other Person or permit any other Person to
merge with or into or consolidate with it; provided that (i) the Person
surviving such merger shall be a wholly-owned Subsidiary of a Loan Party and
such Person shall become a Loan Party in accordance with the provisions of
Section 6.11 hereof, and (ii) in the case of any such merger to which any Loan
Party is a party, such Loan Party is the surviving Person.

 

7.05        Dispositions. Make any Disposition, except Permitted Dispositions.

 

7.06        Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

 

(a)           each Subsidiary of a Loan Party may make Restricted Payments to
any Loan Party;

 

(b)           the Loan Parties and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

 

(c)           the Borrower may declare or pay in cash a Restricted Payment if
(a) such Restricted Payment is in an amount not exceeding, and is paid solely
from, Unrestricted Cash, (b) no Default or Event of Default shall have occurred
and be continuing prior to, or immediately after giving effect, to such
Restricted Payment, or would result therefrom, and (c) and there have been no
Loans outstanding for the thirty (30) days prior, nor after giving pro forma
effect to such Restricted Payment, nor are there projected to be any Loans
outstanding for the thirty (30) days subsequent to, the making of such
Restricted Payment;

 

(d)          if the RP Conditions are satisfied, then each Loan Party may make
other Restricted Payments (i.e. Restricted Payments that do not satisfy
clauses(a), (b) or (c) above); provided that Loan Parties may make other
Restricted Payments without satisfaction of the RP Conditions if (a) after
giving pro forma effect to such Restricted Payment, projected Availability is
greater than or equal to thirty percent (30%) of the Loan Cap as of the date of
such Restricted Payment and as of the end of each Fiscal Month during the
subsequent projected twelve (12) Fiscal Months (and prior to making any such
Restricted Payment, the Loan Parties shall deliver to the Lender evidence of
satisfaction of the conditions contained in this proviso on a basis (including,
without limitation, giving due consideration to results for prior periods)
reasonably satisfactory to the Lender), and (b) no Default or Event of Default
shall have occurred and be continuing prior to, or immediately after giving
effect, to such Restricted Payment, or would result therefrom.

 

7.07        Prepayments of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner any
Indebtedness, or make any payment in violation of any subordination terms of any
Subordinated Indebtedness, except (a) as long as no Default or Event of Default
then exists, regularly scheduled or mandatory repayments, repurchases,
redemptions or defeasances of (i) Permitted Indebtedness (other than
Subordinated

 

87

--------------------------------------------------------------------------------


 

Indebtedness) and (ii) Subordinated Indebtedness in accordance with the
subordination terms thereof, (b) voluntary prepayments, repurchases, redemptions
or defeasances of (i) Permitted Indebtedness (but excluding on account of any
Subordinated Indebtedness) as long as the Payment Conditions are satisfied and
(ii) Subordinated Indebtedness in accordance with the subordination terms
thereof and as long as the Payment Conditions are satisfied, and (c) Permitted
Refinancings of any such Indebtedness.  Nothing herein shall preclude the
Borrower from prepaying or otherwise satisfying the Obligations hereunder
pursuant to Section 2.04 hereof, or from terminating or reducing Commitments
hereunder pursuant to Section 2.05 hereof.

 

7.08        Change in Nature of Business.

 

Engage in any line of business substantially different from the Business
conducted by the Loan Parties and their Subsidiaries on the Closing Date or any
business substantially related or incidental thereto.

 

7.09        Transactions with Affiliates. Enter into, renew, extend or be a
party to any transaction of any kind with any Affiliate of any Loan Party,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to the Loan Parties or such
Subsidiary as would be obtainable by the Loan Parties or such Subsidiary at the
time in a comparable arm’s length transaction with a Person other than an
Affiliate, provided that the foregoing restriction shall not apply to (a) a
transaction between or among the Loan Parties, (b) transactions described on
Schedule 7.09 to the Disclosure Schedule, (c) advances for commissions, travel
and other similar purposes in the ordinary course of business to directors,
officers and employees, (d) the payment of reasonable fees and out-of-pocket
costs to directors, and compensation and employee benefit arrangements paid to,
and indemnities provided for the benefit of, directors, officers or employees of
the Borrower or any of its Subsidiaries, and (e) as long as no Change of Control
results therefrom, any issuances of securities of the Borrower (other than
Disqualified Stock and other Equity Interests not permitted hereunder) or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment agreements, stock options and stock ownership plans (in
each case in respect of Equity Interests in the Borrower) of the Borrower or any
of its Subsidiaries.

 

7.10        Burdensome Agreements.   Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that (a) limits the ability (i) of any Subsidiary to make Restricted Payments or
other distributions to any Loan Party or to otherwise transfer property to or
invest in a Loan Party, (ii) of any Subsidiary to Guarantee the Obligations,
(iii) of any Subsidiary to make or repay loans to a Loan Party, or (iv) of the
Loan Parties or any Subsidiary to create, incur, assume or suffer to exist Liens
on property of such Person in favor of the Lender; provided, however, that this
clause (iv) shall not prohibit any negative pledge incurred or provided in favor
of any holder of Indebtedness permitted under clauses (c) or (d) of the
definition of Permitted Indebtedness solely to the extent any such negative
pledge relates to the property financed by or the subject of such Indebtedness;
or (b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person.

 

7.11        Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately,
(a) to purchase or carry margin

 

88

--------------------------------------------------------------------------------


 

stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
Indebtedness originally incurred for such purpose, or (b) for any purposes other
than (i) the acquisition of working capital assets in the ordinary course of
business, (ii) to finance Capital Expenditures of the Loan Parties, and
(iii) for general corporate purposes, in each case to the extent expressly
permitted under Law and the Loan Documents.

 

7.12        Amendment of Material Documents.

 

Amend, modify or waive any of a Loan Party’s rights under (a) its Organization
Documents in a manner materially adverse to the Credit Parties, or (b) any
Material Contract or Material Indebtedness (other than on account of any
Permitted Refinancing thereof), in the case of either (a) or (b) above, to the
extent that such amendment, modification or waiver would result in a Default or
Event of Default under any of the Loan Documents, would be materially adverse to
the Credit Parties, or otherwise would be reasonably likely to have a Material
Adverse Effect.

 

7.13        Fiscal Year.

 

Change the Fiscal Year of any Loan Party, or the accounting policies or
reporting practices of the Loan Parties, except as required by GAAP.

 

7.14        Deposit Accounts; Credit Card Processors.

 

Open new DDAs unless the Loan Parties shall have delivered to the Lender
appropriate Blocked Account Agreements consistent with the provisions of
Section 6.12 and otherwise satisfactory to the Lender.  No Loan Party shall
maintain any bank accounts or enter into any agreements with credit card
processors or credit card issuers other than the ones expressly contemplated
herein or in Section 6.12 hereof.

 

7.15        Financial Covenants.

 

Consolidated Fixed Charge Coverage Ratio.  During the continuance of a Covenant
Compliance Event, permit the Consolidated Fixed Charge Coverage Ratio,
calculated for the Measurement Period ending immediately prior to the Fiscal
Month in which the Covenant Compliance Event occurs and for each Fiscal Month
ending thereafter until the Covenant Compliance Event is no longer continuing,
to be less than 1:00 to 1:00.

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01        Events of Default. Any of the following shall constitute an Event of
Default:

 

(a)           Non-Payment.  The Borrower or any other Loan Party fails to pay
when and as required to be paid herein, (i) any amount of principal of, or
interest on, any Loan or any L/C Obligation, or deposit any funds as Cash
Collateral in respect of L/C Obligations, or (ii) any fee due hereunder, or
(iii) any other amount payable hereunder or under any other Loan Document; or

 

89

--------------------------------------------------------------------------------


 

(b)           Specific Covenants.  (i) Any Loan Party fails to perform or
observe any term, covenant or agreement contained in any of Sections 6.01, 6.02,
6.03(a) and (m), 6.05, 6.07, 6.10, 6.12(a), (c), (d), (e), or 6.13 or
Article VII; (ii) any Loan Party fails to perform or observe any term, covenant
or agreement contained in Section 6.03(b) through (l) and such failure continues
for five (5) days or such later date as the Lender may agree; (iii) any Loan
Party fails to perform or observe any term, covenant or agreement contained in
Section 6.12 (b) and such failure continues for three (3) Business Days, or
(iv) any Loan Party fails to perform or observe any term, covenant or agreement
contained in Section 6.11 and such failure continues for fifteen (15) days or
such later date as the Lender may agree; or

 

(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days; or

 

(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith (including, without limitation, any Borrowing
Base Certificate) shall be incorrect or misleading in any material respect when
made or deemed made; or

 

(e)           Cross-Default.  (i) Any Loan Party or any Subsidiary thereof
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Material
Indebtedness, or (B) fails to observe or perform any other agreement or
condition relating to any such Material Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Material Indebtedness or the beneficiary or
beneficiaries of any Guarantee thereof (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which a
Loan Party or any Subsidiary thereof is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is an Affected Party
(as so defined) and, in either event, the Swap Termination Value owed by the
Loan Party or such Subsidiary as a result thereof is greater than $5,000,000; or

 

(f)            Insolvency Proceedings, Etc.  Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or

 

90

--------------------------------------------------------------------------------


 

similar officer for it or for all or any material part of its property; or a
proceeding shall be commenced or a petition filed, without the application or
consent of such Person, seeking or requesting the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
and such officer is appointed and the appointment continues undischarged,
undismissed or unstayed for forty-five (45) calendar days or an order or decree
approving or ordering any of the foregoing shall be entered; or any proceeding
under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for forty-five (45) calendar days, or an
order for relief is entered in any such proceeding; or

 

(g)           Inability to Pay Debts; Attachment.  (i) Any Loan Party or any
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due in the ordinary course of
business, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person; or

 

(h)           Judgments.  There is entered against any Loan Party or any
Subsidiary thereof (i) one or more judgments or orders for the payment of money
in an aggregate amount (as to all such judgments and orders) exceeding
$5,000,000 (to the extent not covered by independent third-party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and does not dispute coverage), or (ii) any one or more
non-monetary judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of ten (10) consecutive days during which a stay
of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, is not in effect; or

 

(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of any Loan Party under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$5,000,000 or which would reasonably likely result in a Material Adverse Effect,
or (ii) a Loan Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $5,000,000 or which would reasonably
likely result in a Material Adverse Effect; or

 

(j)            Invalidity of Loan Documents.  (i)  Any provision of any Loan
Document, at any time after its execution and delivery and for any reason,
ceases to be in full force and effect; or any Loan Party or any other Person
contests in any manner the validity or enforceability of any provision of any
Loan Document; or any Loan Party denies that it has any or further liability or
obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document or seeks to avoid, limit
or otherwise adversely affect any Lien purported to be created under any
Security Document; or (ii) any Lien purported to be created under any Security

 

91

--------------------------------------------------------------------------------


 

Document shall cease to be, or shall be asserted by any Loan Party or any other
Person not to be, a valid and perfected Lien on any Collateral, with the
priority required by the applicable Security Document; or

 

(k)           Change of Control.  There occurs any Change of Control; or

 

(l)            Cessation of Business.  Except as otherwise expressly permitted
hereunder, the Loan Parties, taken as a whole, shall take any action to suspend
the operation of their business in the ordinary course, liquidate all or a
material portion of their assets or Store locations, or employ an agent or other
third party to conduct a program of closings, liquidations or
“Going-Out-Of-Business” sales of any material portion of their business; or

 

(m)          Loss of Collateral.  There occurs any uninsured loss to any
material portion of the Collateral; or

 

(n)           Breach of Contractual Obligation.  Any Loan Party or any
Subsidiary thereof fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Material Contract or fails to observe or perform any other agreement or
condition relating to any such Material Contract or contained in any instrument
or agreement evidencing, securing or relating thereto, or any other event
occurs, the effect of which default or other event is to cause, or to permit the
counterparty to such Material Contract to terminate such Material Contract; or

 

(o)           Indictment.  (i) Any Loan Party is (A) criminally indicted or
convicted of a felony for fraud or dishonesty in connection with the Loan
Parties’ business, or (B) charged by a Governmental Authority under any law that
would reasonably be expected to lead to forfeiture of any material portion of
Collateral, or (ii) the chief financial officer or chief executive officer of
the Borrower is criminally indicted or convicted of a felony for fraud or
dishonesty in connection with the Loan Parties’ business, unless such Person
promptly resigns or is removed or replaced;

 

(p)           Guaranty.  The termination or attempted termination of any
Facility Guaranty except as expressly permitted hereunder or under any other
Loan Document;

 

(q)           Subordination.  (i)  The subordination provisions of the documents
evidencing or governing any Subordinated Indebtedness (the “Subordination
Provisions”) shall, in whole or in part, terminate, cease to be effective or
cease to be legally valid, binding and enforceable against any holder of the
applicable Subordinated Indebtedness; or (ii) the Borrower or any other Loan
Party shall, directly or indirectly, disavow or contest in any manner (A) the
effectiveness, validity or enforceability of any of the Subordination
Provisions, (B) that the Subordination Provisions exist for the benefit of the
Credit Parties, or (C) that all payments of principal of or premium and interest
on the applicable Subordinated Indebtedness, or realized from the liquidation of
any property of any Loan Party, shall be subject to any of the Subordination
Provisions.

 

92

--------------------------------------------------------------------------------


 

8.02        Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, the Lender may take any or all of the following actions:

 

(a)           declare the Commitment of the Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such Commitment and obligations shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other Obligations to be immediately
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby expressly waived by the Loan Parties;

 

(c)           require that the Loan Parties Cash Collateralize the L/C
Obligations; and

 

(d)           whether or not the maturity of the Obligations shall have been
accelerated pursuant hereto, proceed to protect, enforce and exercise all rights
and remedies of the Credit Parties under this Agreement, any of the other Loan
Documents or Law, including, but not limited to, by suit in equity, action at
law or other appropriate proceeding, whether for the specific performance of any
covenant or agreement contained in this Agreement and the other Loan Documents
or any instrument pursuant to which the Obligations are evidenced, and, if the
Obligations shall have become due, by declaration or otherwise, proceed to
enforce the payment thereof or any other legal or equitable right of the Credit
Parties;

 

provided, however, that upon the occurrence of any Default or Event of Default
with respect to any Loan Party or any Subsidiary thereof under Section 8.01(f),
the obligation of the Lender to make Loans and any obligation of the L/C Issuer
to make L/C Credit Extensions shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, and the obligation of the
Loan Parties to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the Lender.

 

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

 

8.03        Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Lender in the
following order:

 

First, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting fees, indemnities, Credit Party Expenses and other
amounts (including fees, charges and disbursements of counsel to the Credit
Parties and amounts payable under Article III) payable to the Lender;

 

93

--------------------------------------------------------------------------------


 

Second, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Committed Loans, L/C Borrowings and other Obligations,
and fees (including Letter of Credit Fees), ratably among the Lender and the L/C
Issuer in proportion to the respective amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of the Obligations constituting unpaid
principal of the Committed Loans and L/C Borrowings and Swap Contracts, ratably
among the Lender and the L/C Issuer in proportion to the respective amounts
described in this clause Third held by them;

 

Fourth, to the Lender for the account of the L/C Issuer, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit;

 

Fifth, to payment of all other Obligations (including without limitation the
cash collateralization of unliquidated indemnification obligations as provided
in Section 9.04, but excluding any Other Liabilities), ratably among the Credit
Parties in proportion to the respective amounts described in this clause Fifth
held by them;

 

Sixth, to payment of that portion of the Obligations arising from Cash
Management Services, ratably among the Credit Parties in proportion to the
respective amounts described in this clause Sixth held by them;

 

Seventh, to payment of that portion of the Obligations arising from Bank
Products, ratably among the Credit Parties in proportion to the respective
amounts described in this clause Seventh held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

Excluded Swap Obligations with respect to any Loan Party shall not be paid with
amounts received from such Loan Party, but appropriate adjustments shall be made
with respect to payments from other Loan Parties to preserve the allocation to
the Obligations otherwise set forth above in this Section.

 

ARTICLE IX
MISCELLANEOUS

 

9.01        Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the Lender
and the Borrower or the applicable Loan Party, as the case may be, and each such
waiver or consent shall be effective only in the specific instance and for

 

94

--------------------------------------------------------------------------------


 

the specific purpose for which given, provided, that no amendment, waiver or
consent shall, unless in writing and signed by the L/C Issuer in addition to the
Lender, affect the rights or duties of the L/C Issuer under this Agreement or
any Issuer Document relating to any Letter of Credit issued or to be issued by
it.

 

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Products or Cash Management Services
shall have any voting or approval rights hereunder (or be deemed a Lender)
solely by virtue of its status as the provider or holder of such agreements or
products or the Obligations owing thereunder, nor shall the consent of any such
provider or holder be required (other than in their capacities as the Lender, to
the extent applicable) for any matter hereunder or under any of the other Loan
Documents, including as to any matter relating to the Collateral or the release
of Collateral or any Loan Party.

 

9.02        Notices; Effectiveness; Electronic Communications.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, if to
the Loan Parties, the Lender, the L/C Issuer, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 9.02 hereto.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lender and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Lender, provided that the foregoing shall
not apply to notices to the L/C Issuer pursuant to Article II if the L/C Issuer
has notified the Lender that it is incapable of receiving notices under such
Article by electronic communication.  The Lender or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

 

Unless the Lender otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient,

 

95

--------------------------------------------------------------------------------


 

and (ii) notices or communications posted to an Internet or intranet website
shall be deemed received upon the deemed receipt by the intended recipient at
its e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

 

(c)           Change of Address, Etc.  Each of the Loan Parties, the Lender and
the L/C Issuer may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.

 

(d)           Reliance by Lender and L/C Issuer.  The Lender and the L/C Issuer
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices) purportedly given by or on behalf of the Loan Parties
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Loan Parties shall indemnify the
Lender, the L/C Issuer, and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Loan Parties.  All
telephonic notices to and other telephonic communications with the Lender may be
recorded by the Lender, and each of the parties hereto hereby consents to such
recording.

 

9.03        No Waiver; Cumulative Remedies.  No failure by any Credit Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges provided herein and in the other Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.  Without limiting the generality of the foregoing, the making
of a Loan or issuance of a Letter of Credit shall not be construed as a waiver
of any Default or Event of Default, regardless of whether any Credit Party may
have had notice or knowledge of such Default or Event of Default at the time.

 

9.04        Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses.  The Borrower shall pay all Credit Party
Expenses.

 

(b)           Indemnification by the Loan Parties.  The Loan Parties shall
indemnify the Lender (and any sub-agent thereof), each other Credit Party, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless (on an after
tax basis) from, any and all losses, claims, causes of action, damages,
liabilities, settlement payments, costs, and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or the administration of this Agreement and the other Loan Documents, (ii) any
Loan or Letter of Credit or the use or

 

96

--------------------------------------------------------------------------------


 

proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit, any bank advising or confirming a Letter of Credit and
any other Person seeking to enforce the rights of the Borrower, beneficiary,
transferee, or assignee or Letter of Credit proceeds or the holder of an
instrument or document related to any Letter of Credit), (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by any Loan Party or any of its Subsidiaries, or any Environmental
Liability related in any way to any Loan Party or any of its Subsidiaries,
(iv) any claims of, or amounts paid by any Credit Party to, a Blocked Account
Bank or other Person which has entered into a control agreement with any Credit
Party hereunder, or (v) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party or any of the Loan Parties’ directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto, in all cases, whether or not caused by or arising, in whole or in part,
out of the comparative, contributory or sole negligence of the Indemnitee;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.

 

(c)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by Law, the Loan Parties shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

 

(d)           Payments.  All amounts due under this Section shall be payable on
demand therefor.

 

(e)           Survival.  The agreements in this Section shall survive the
resignation of the Lender and the L/C Issuer, the assignment of any Commitment
or Loan by the Lender, the replacement of the Lender, the termination of the
Commitment and the repayment, satisfaction or discharge of all the other
Obligations.

 

97

--------------------------------------------------------------------------------


 

9.05        Payments Set Aside.  To the extent that any payment by or on behalf
of the Loan Parties is made to any Credit Party, or any Credit Party exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Credit Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) the L/C Issuer agrees to pay to the Lender upon demand
(without duplication) of any amount so recovered from or repaid by the Lender,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the L/C Issuer under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

9.06        Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder or under any other Loan Document without the prior written consent of
the Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee, (ii) by way of
participation in accordance with the provisions of subsection Section 9.06(c),
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 9.06(e) (and any other attempted assignment or transfer
by any party hereto shall be null and void).  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (c) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Credit Parties) any legal or equitable right, remedy or claim under or by reason
of this Agreement.

 

(b)           Assignments by Lender.  The parties to any assignment by the
Lender hereunder shall execute and deliver to the Lender an Assignment and
Assumption.  From and after the effective date specified in each Assignment and
Assumption, the Eligible Assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, the Lender shall
cease to be a party hereto) but shall continue to be entitled to the benefits of
Sections 3.01, 3.04, 3.05, and 9.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment.  Upon request, the
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender.  Any assignment or transfer by the Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by the Lender of a participation in such
rights and obligations in accordance with Section 9.06(c).

 

98

--------------------------------------------------------------------------------


 

(c)           Participations.  The Lender may at any time, without the consent
of, or notice to, the Loan Parties, sell participations to any Person (other
than a natural person or the Loan Parties or any of the Loan Parties’ Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of the Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including the Lender’s participations in L/C
Obligations) owing to it); provided that (i) the Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Loan Parties and the L/C Issuer shall continue to deal solely and
directly with the Lender in connection with the Lender’s rights and obligations
under this Agreement.  Any Participant shall agree in writing to comply with all
confidentiality obligations set forth in Section 9.07 as if such Participant was
the Lender hereunder.

 

Any agreement or instrument pursuant to which the Lender sells such a
participation shall provide that the Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that the Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification that affects such Participant
disproportionately to the Lender.  Subject to subsection (d) of this Section,
the Loan Parties agree that each Participant shall be entitled to the benefits
of Sections 3.01, 3.04 and 3.05 to the same extent as if it were the Lender and
had acquired its interest by assignment pursuant to Section 9.06(b).

 

(d)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.

 

(e)           Certain Pledges.  The Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of the Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release the Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
the Lender as a party hereto.

 

(f)            Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Law, including the Federal Electronic Signatures in Global and National
Commerce Act, the New York State Electronic Signatures and Records Act, or any
other similar state laws based on the Uniform Electronic Transactions Act.

 

9.07        Treatment of Certain Information; Confidentiality.  Each of the
Credit Parties agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates,
Approved Funds, and to its and its Affiliates’ and Approved Funds’ respective
partners, directors, officers, employees, agents, funding sources, attorneys,

 

99

--------------------------------------------------------------------------------


 

advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority), (c) to the extent required by
Laws or regulations or by any subpoena or similar legal process, (d) to any
other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any Swap Contract relating to any Loan Party
and its obligations, (g) with the consent of the Borrower or (h) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to any Credit Party or any of
their respective Affiliates on a non-confidential basis from a source other than
the Loan Parties.

 

For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a non-confidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof, provided
that, in the case of information received from any Loan Party or any Subsidiary
after the Closing Date, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with Law, including federal and state securities Laws.

 

9.08        Right of Setoff.  If an Event of Default shall have occurred and be
continuing or if the Lender shall have been served with a trustee process or
similar attachment relating to property of a Loan Party, the Lender, the L/C
Issuer and each of their respective Affiliates is hereby authorized at any time
and from time to time to the fullest extent permitted by Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) or other property at any time held and other
obligations (in whatever currency) at any time owing by the Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the Obligations now or hereafter
existing under this Agreement or any other Loan Document to the Lender or the
L/C Issuer, regardless of the adequacy of the Collateral, and irrespective of
whether or not the Lender or the L/C Issuer shall have made any demand under
this Agreement or any other Loan Document and although such obligations of the
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of the Lender or the L/C Issuer different from the branch or
office holding such deposit or obligated on such indebtedness.  The rights of
the Lender, the L/C

 

100

--------------------------------------------------------------------------------


 

Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that the Lender,
the L/C Issuer or their respective Affiliates may have.  The Lender and the L/C
Issuer agrees to notify the Borrower promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

9.09        Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by Law (the “Maximum Rate”).  If the Lender shall receive interest in
an amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

9.10        Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Lender and when the Lender shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy, pdf or other electronic transmission shall
be as effective as delivery of a manually executed counterpart of this
Agreement.

 

9.11        Survival.  All representations and warranties made hereunder and in
any other Loan Document or other document delivered pursuant hereto or thereto
or in connection herewith or therewith shall survive the execution and delivery
hereof and thereof.  Such representations and warranties have been or will be
relied upon by the Credit Parties, regardless of any investigation made by any
Credit Party or on their behalf and notwithstanding that any Credit Party may
have had notice or knowledge of any Default or Event of Default at the time of
any Credit Extension, and shall continue in full force and effect as long as any
Loan or any other Obligation hereunder shall remain unpaid or unsatisfied or any
Letter of Credit shall remain outstanding.  Further, the provisions of Sections
3.01, 3.04, 3.05 and 9.04 shall survive and remain in full force and effect
regardless of the repayment of the Obligations, the expiration or termination of
the Letters of Credit and the Commitments or the termination of this Agreement
or any provision hereof.  In connection with the termination of this Agreement
and the release and termination of the security interests in the Collateral, the
Lender may require such indemnities and collateral security as they shall
reasonably deem necessary or appropriate to protect the Credit Parties against
(x) loss on account of credits previously applied to the Obligations that may
subsequently be reversed or revoked, (y) any obligations that may thereafter
arise with respect to the Other Liabilities, and (z) any Obligations that may
thereafter arise under Section 9.04 hereof.

 

101

--------------------------------------------------------------------------------


 

9.12        Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

9.13        Governing Law; Jurisdiction; Etc.

 

(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
THE CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW.

 

(b)           SUBMISSION TO JURISDICTION.  EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE LOAN PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE
LOAN PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

(c)           WAIVER OF VENUE.  EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE LOAN PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

102

--------------------------------------------------------------------------------


 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW.

 

(e)           ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN PARTY AGREES THAT ANY
ACTION COMMENCED BY ANY LOAN PARTY ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE
BROUGHT SOLELY IN A COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR
ANY FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF
SUCH COURTS WITH RESPECT TO ANY SUCH ACTION.

 

9.14        Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

9.15        No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Loan Parties each
acknowledge and agree that: (i) the credit facility provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the Loan
Parties, on the one hand, and the Credit Parties, on the other hand, and each of
the Loan Parties is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, each Credit Party is and has been acting solely as a principal
and is not the financial advisor, agent or fiduciary, for the Loan Parties or
any of their respective Affiliates, stockholders, creditors or employees or any
other Person; (iii) none of the Credit Parties has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Loan Parties with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any of the Credit
Parties has advised or is currently advising any Loan Party or any of its
Affiliates on other matters) and none of the Credit Parties has any obligation
to any Loan Party or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the

 

103

--------------------------------------------------------------------------------


 

other Loan Documents; (iv) the Credit Parties and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Loan Parties and their respective Affiliates, and none
of the Credit Parties has any obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship; and (v) the Credit
Parties have not provided and will not provide any legal, accounting, regulatory
or tax advice with respect to any of the transactions contemplated hereby
(including any amendment, waiver or other modification hereof or of any other
Loan Document) and each of the Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed
appropriate.  Each of the Loan Parties hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against each of the
Credit Parties with respect to any breach or alleged breach of agency or
fiduciary duty.

 

9.16        USA PATRIOT Act Notice. The Lender that is subject to the Act (as
hereinafter defined) hereby notifies the Loan Parties that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow the Lender,
as applicable, to identify each Loan Party in accordance with the Act. Each Loan
Party is in compliance, in all material respects, with the Patriot Act.  No part
of the proceeds of the Loans will be used by the Loan Parties, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended. The Loan Parties shall,
promptly following a request by the Lender, provide all documentation and other
information that the Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

 

9.17        Foreign Asset Control Regulations. Neither of the advance of the
Loans nor the use of the proceeds of any thereof will violate the Trading With
the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy
Act”) or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign
Assets Control Regulations”) or any enabling legislation or executive order
relating thereto (which for the avoidance of doubt shall include, but shall not
be limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and
(b) the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)). 
Furthermore, none of the Borrower or its Affiliates (a) is or will become a
“blocked person” as described in the Executive Order, the Trading With the Enemy
Act or the Foreign Assets Control Regulations or (b) engages or will engage in
any dealings or transactions, or be otherwise associated, with any such “blocked
person” or in any manner violative of any such order.

 

9.18        Time of the Essence.  Time is of the essence of the Loan Documents.

 

104

--------------------------------------------------------------------------------


 

9.19        Press Releases.

 

(a)           Each Loan Party executing this Agreement agrees that neither it
nor its Affiliates will in the future issue any press releases or other public
disclosure using the name of the Lender or its Affiliates or referring to this
Agreement or the other Loan Documents without at least two (2) Business Days’
prior notice to the Lender and without the prior written consent of the Lender
unless (and only to the extent that) such Loan Party or Affiliate is required to
do so under Law and then, in any event, such Loan Party or Affiliate will
consult with the Lender before issuing such press release or other public
disclosure.

 

(b)           Each Loan Party consents to the publication by the Lender of
advertising material relating to the financing transactions contemplated by this
Agreement using any Loan Party’s name, product photographs, logo or trademark. 
The Lender shall provide a draft reasonably in advance of any advertising
material to the Borrower for review and comment prior to the publication
thereof.  The Lender reserves the right to provide to industry trade
organizations information necessary and customary for inclusion in league table
measurements.

 

9.20        Additional Waivers.

 

(a)           The Obligations are the joint and several obligation of each Loan
Party. To the fullest extent permitted by Law, the obligations of each Loan
Party shall not be affected by (i) the failure of any Credit Party to assert any
claim or demand or to enforce or exercise any right or remedy against any other
Loan Party under the provisions of this Agreement, any other Loan Document or
otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement or any other Loan
Document, or (iii) the failure to perfect any security interest in, or the
release of, any of the Collateral or other security held by or on behalf of the
Lender or any other Credit Party.

 

(b)           The obligations of each Loan Party shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations after the termination of
the Commitments), including any claim of waiver, release, surrender, alteration
or compromise of any of the Obligations, and shall not be subject to any defense
or setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Loan Party hereunder shall not be discharged or impaired or otherwise
affected by the failure of the Lender or any other Credit Party to assert any
claim or demand or to enforce any remedy under this Agreement, any other Loan
Document or any other agreement, by any waiver or modification of any provision
of any thereof, any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations, or by any other act or omission that may
or might in any manner or to any extent vary the risk of any Loan Party or that
would otherwise operate as a discharge of any Loan Party as a matter of law or
equity (other than the indefeasible payment in full in cash of all the
Obligations after the termination of the Commitments).

 

(c)           To the fullest extent permitted by Law, each Loan Party waives any
defense based on or arising out of any defense of any other Loan Party or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the

 

105

--------------------------------------------------------------------------------


 

liability of any other Loan Party, other than the indefeasible payment in full
in cash of all the Obligations and the termination of the Commitments. The
Lender and the other Credit Parties may, at their election, foreclose on any
security held by one or more of them by one or more judicial or non-judicial
sales, accept an assignment of any such security in lieu of foreclosure,
compromise or adjust any part of the Obligations, make any other accommodation
with any other Loan Party, or exercise any other right or remedy available to
them against any other Loan Party, without affecting or impairing in any way the
liability of any Loan Party hereunder except to the extent that all the
Obligations have been indefeasibly paid in full in cash and the Commitments have
been terminated.  Each Loan Party waives any defense arising out of any such
election even though such election operates, pursuant to Law, to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
such Loan Party against any other Loan Party, as the case may be, or any
security.

 

(d)           Each Loan Party is obligated to repay the Obligations as joint and
several obligors under this Agreement.  Upon payment by any Loan Party of any
Obligations, all rights of such Loan Party against any other Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full in cash of all the
Obligations and the termination of the Commitments. In addition, any
indebtedness of any Loan Party now or hereafter held by any other Loan Party is
hereby subordinated in right of payment to the prior indefeasible payment in
full of the Obligations and no Loan Party will demand, sue for or otherwise
attempt to collect any such indebtedness.  If any amount shall erroneously be
paid to any Loan Party on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of any
Loan Party, such amount shall be held in trust for the benefit of the Credit
Parties and shall forthwith be paid to the Lender to be credited against the
payment of the Obligations, whether matured or unmatured, in accordance with the
terms of this Agreement and the other Loan Documents.  Subject to the foregoing,
to the extent that any Loan Party shall, under this Agreement as a joint and
several obligor, repay any of the Obligations constituting Loans made to another
Loan Party hereunder or other Obligations incurred directly and primarily by any
other Loan Party (an “Accommodation Payment”), then the Loan Party making such
Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Loan Parties in an amount, for
each of such other Loan Party, equal to a fraction of such Accommodation
Payment, the numerator of which fraction is such other Loan Party’s Allocable
Amount and the denominator of which is the sum of the Allocable Amounts of all
of the Loan Parties.  As of any date of determination, the “Allocable Amount” of
any Loan Party shall be equal to the maximum amount of liability for
Accommodation Payments which could be asserted against such Loan Party hereunder
without (a) rendering such Loan Party “insolvent” within the meaning of
Section 101 (32) of the Bankruptcy Code, Section 2 of the Uniform Fraudulent
Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent Conveyance Act
(“UFCA”), (b) leaving such Loan Party with unreasonably small capital or assets,
within the meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA,
or Section 5 of the UFCA, or (c) leaving such Loan Party unable to pay its debts
as they become due within the meaning of Section 548 of the Bankruptcy Code or
Section 4 of the UFTA, or Section 5 of the UFCA.

 

106

--------------------------------------------------------------------------------


 

9.21        No Strict Construction.

 

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

 

9.22        Attachments.

 

The exhibits, schedules and annexes attached to this Agreement are incorporated
herein and shall be considered a part of this Agreement for the purposes stated
herein, except that in the event of any conflict between any of the provisions
of such exhibits and the provisions of this Agreement, the provisions of this
Agreement shall prevail.

 

9.23        Keepwell.

 

Each Loan Party that is a Qualified ECP Guarantor at the time the Facility
Guaranty or the grant of a security interest under the Loan Documents, in each
case, by any Specified Loan Party becomes effective with respect to any Swap
Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under the
Loan Documents in respect of such Swap Obligation (but, in each case, only up to
the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under the
Facility Guaranty voidable under applicable Law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount).  The
obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until Payment in Full of the
Obligations have been indefeasibly paid and performed in full.  Each Loan Party
intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.

 

[Signature Pages Follow]

 

107

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

 

BORROWER

 

 

 

CITI TRENDS, INC.

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

1

--------------------------------------------------------------------------------


 

 

GUARANTORS

 

 

 

CITI TRENDS MARKETING SOLUTIONS, INC.

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 6.02

 

See attached

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 9.02

 

Lender’s Office, Certain Addresses for Notices

 

Lender and L/C Issuer

Bank of America, N.A.

100 Federal Street, 9th Floor

Boston, Massachusetts 02110

Attention:

Matthew Potter

Telephone:

(617) 434-2041

Facsimile:

(617) 434-4312

E-mail:

matthew.potter@baml.com

 

 

 

with a copy to:

 

 

 

Riemer & Braunstein LLP

 

Three Center Plaza

 

Boston, Massachusetts 02108

 

Attention: David S. Berman, Esq.

 

Telephone:

(617) 880-3550

 

Facsimile:

(617) 692-3550

 

E-mail:

dberman@riemerlaw.com

 

 

The Borrower and the Other Loan Parties

c/o Citi Trends, Inc.

104 Coleman Blvd.

Savannah, Georgia 31408

Attention:

Bruce Smith

Telephone:

(912) 443-2075

Facsimile:

(912) 443-3094

E-mail:

bsmith@cititrends.com

 

 

 

with a copy to:

 

 

 

Alston & Bird LLP

 

Bank of America Plaza

 

101 South Tryon Street, Suite 4000

 

Charlotte, North Carolina 28280

 

Attention:

Gary C. Ivey, Esq.

 

Telephone:

(704) 444-1090

 

Facsimile:

(704) 444-1111

 

E-mail:

gary.ivey@alston.com

 

 

 

Website:

http://www.cititrends.com/

 

4

--------------------------------------------------------------------------------


 

Schedule I

Ancillary Loan Documents

 

1.                         Security Agreement, dated as of October 27, 2011,
executed and delivered by the Loan Parties in favor of the Lender and the other
Credit Parties

 

2.                         Guaranty, dated as of October 27, 2011, executed and
delivered by the Guarantors in favor of the Lender and the other Credit Parties

 

3.                         Pledged Collateral Account Agreement, dated as of
June 18, 2012, by and among the Borrower, the Lender and Oppenheimer & Co. Inc.

 

4.                         Account Control Agreement, dated as of April 26,
2012, by and among the Borrower, the Lender and UBS Financial Services Inc., as
amended by that certain First Amendment to Account Control agreement, dated as
of February 27, 2013

 

5.                         Deposit Account Control Agreement (Account — With
Activation), dated as of February 21, 2012, by and among the Borrower, the
Lender and Bank of America. N.A., as depositary bank

 

6.                         Deposit Account Control Agreement (Dep+ With
Activation), dated as of February 21, 2012, by and among the Borrower, the
Lender and Bank of America. N.A., as depositary bank

 

7.                         Credit Card Notifications executed and delivered by
any of the Loan Parties from time to time

 

8.                         UCC Financing Statements filed against the Loan
Parties in favor of the Lender from time to time

 

1

--------------------------------------------------------------------------------